

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION







 
$63,000,000
 
 
CREDIT AGREEMENT
 
Dated as of June 23, 2011
 
among
 
PGT INDUSTRIES, INC., AS BORROWER
 
PGT, INC., AS ONE OF THE GUARANTORS,
 
THE LENDERS
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.
AND SUNTRUST ROBINSON HUMPHREY, INC.
AS JOINT LEAD ARRANGERS AND BOOKRUNNERS


SUNTRUST BANK
AS SYNDICATION AGENT

CREDIT AGREEMENT
PGT INDUSTRIES, INC.
101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

 
ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 
 
Section 1.1
Defined Terms
 

 
 
Section 1.2
UCC Terms
 

 
 
Section 1.3
Accounting Terms and Principles
 

 
 
Section 1.4
Payments
 

 
 
Section 1.5
Interpretation
 

 
 
ARTICLE 2 THE FACILITIES

 
 
Section 2.1
The Commitments
 

 
 
Section 2.2
Borrowing Procedures
 

 
 
Section 2.3
Swing Loans
 

 
 
Section 2.4
Letters of Credit
 

 
 
Section 2.5
Reduction and Termination of the Commitments
 

 
 
Section 2.6
Repayment of Loans
 

 
 
Section 2.7
Optional Prepayments
 

 
 
Section 2.8
Mandatory Prepayments
 

 
 
Section 2.9
Interest
 

 
 
Section 2.10
Conversion and Continuation Options
 

 
 
Section 2.11
Fees
 

 
 
Section 2.12
Application of Payments
 

 
 
Section 2.13
Payments and Computations
 

 
 
Section 2.14
Evidence of Debt
 

 
 
Section 2.15
Suspension of Eurodollar Rate Option
 

 
 
Section 2.16
Breakage Costs; Increased Costs; Capital Requirements
 

 
 
Section 2.17
Taxes
 

 
 
Section 2.18
Substitution of Lenders
 

 
 
Section 2.19
Incremental Term Loans; Additional Revolving Credit Commitments
 

 
 
Section 2.20
Extension of Loans
 

 
 
ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT

 
 
Section 3.1
Conditions Precedent to Initial Loans and Letters of Credit

 
 
Section 3.2
Conditions Precedent to Each Loan and Letter of Credit
 

 
 
Section 3.3
Determinations of Initial Borrowing Conditions
 

 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 
 
Section 4.1
Corporate Existence; Compliance with Law
 

 
 
Section 4.2
Loan and Related Documents
 

 
 
Section 4.3
Ownership of Group Members
 

 
 
Section 4.4
Financial Statements
 

 
 
Section 4.5
Material Adverse Effect
 

 
 
Section 4.6
Solvency
 

 
 
Section 4.7
Litigation
 

 
 
Section 4.8
Taxes
 

 
 
Section 4.9
Margin Regulations
 

 
 
Section 4.10
[Reserved]
 

 
 
Section 4.11
Investment Company Act; Public Utility Holding Company Act
 

 
 
Section 4.12
Labor Matters
 

 
 
Section 4.13
ERISA
 

 
 
Section 4.14
Environmental Matters
 

 
 
Section 4.15
Intellectual Property
 

 
 
Section 4.16
Title; Real Property
 

 
 
Section 4.17
Full Disclosure
 

 
 
Section 4.18
Patriot Act; Anti-Money Laundering Laws
 

 
 
Section 4.19
Insurance
 

 
 
Section 4.20
Use of Proceeds
 

 
 
Section 4.21
Status as Senior Debt; Perfection of Security Interests
 

 
 
Section 4.22
Broker’s and Investment Banker’s Fees
 

 
 
ARTICLE 5 FINANCIAL COVENANTS 

 
 
Section 5.1
Maximum Total Leverage Ratio
 

 
 
Section 5.2
Minimum Consolidated Interest Coverage Ratio
 

 
 
Section 5.3
[Reserved.]
 

 
 
Section 5.4
Capital Expenditures
 

 
 
ARTICLE 6 REPORTING COVENANTS 

 
 
Section 6.1
Financial Statements
 

 
 
Section 6.2
Other Events
 

 
 
Section 6.3
Copies of Notices and Reports
 

 
 
Section 6.4
Taxes
 

 
 
Section 6.5
Labor Matters
 

 
 
Section 6.6
ERISA Matters
 

 
 
Section 6.7
Environmental Matters
 

 
 
Section 6.8
Acquisition of Margin Stock
 

 
 
Section 6.9
Other Information
 

 
 
ARTICLE 7 AFFIRMATIVE COVENANTS 

 
 
Section 7.1
Maintenance of Corporate Existence
 

 
 
Section 7.2
Compliance with Laws, Etc
 

 
 
Section 7.3
Payment and Performance of Obligations
 

 
 
Section 7.4
Maintenance of Property
 

 
 
Section 7.5
Maintenance of Insurance
 

 
 
Section 7.6
Keeping of Books
 

 
 
Section 7.7
Access to Books and Property
 

 
 
Section 7.8
Environmental
 

 
 
Section 7.9
Use of Proceeds
]

 
 
Section 7.10
Additional Collateral and Guaranties
 

 
 
Section 7.11
Deposit Accounts; Securities Accounts and Cash Collateral Accounts
 

 
 
Section 7.12
Interest Rate Contracts
 

 
 
Section 7.13
Post Closing Matters.
 

 
 
Section 7.14
Cash Management.
 

 
 
Section 7.15
Landlord's Access Agreements/Bailee Letters.
 

 
 
Section 7.16
Anti-Money Laundering Laws
 

 
 
Section 7.17
OFAC
 

 
 
Section 7.18
Information Regarding Collateral.
 

 
 
ARTICLE 8 NEGATIVE COVENANTS

 
 
Section 8.1
Indebtedness
 

 
 
Section 8.2
Liens
 

 
 
Section 8.3
Investments
 

 
 
Section 8.4
Asset Sales
 

 
 
Section 8.5
Restricted Payments
 

 
 
Section 8.6
Prepayment of Indebtedness
 

 
 
Section 8.7
Fundamental Changes
 

 
 
Section 8.8
Change in Nature of Business; Status of Holdings
 

 
 
Section 8.9
Transactions with Affiliates
 

 
 
Section 8.10
Third-Party Restrictions on Liens
 

 
 
Section 8.11
Modification of Certain Junior Indebtedness Documents
 

 
 
Section 8.12
Accounting Changes; Fiscal Year
 

 
 
Section 8.13
Margin Regulations
 

 
 
Section 8.14
Compliance with ERISA
 

 
 
Section 8.15
Hazardous Materials
 

 
 
Section 8.16
[Reserved]
 

 
 
Section 8.17
Unrestricted Subsidiaries
 

 
 
ARTICLE 9 EVENTS OF DEFAULT

 
 
Section 9.1
Definition
 

 
 
Section 9.2
Remedies
 

 
 
Section 9.3
Actions in Respect of Letters of Credit
 

 
 
Section 9.4
Borrower’s Right to Cure
 

 
 
ARTICLE 10 THE ADMINISTRATIVE AGENT

 
 
Section 10.1
Appointment and Duties
 

 
 
Section 10.2
Binding Effect
 

 
 
Section 10.3
Use of Discretion
 

 
 
Section 10.4
Delegation of Rights and Duties
 

 
 
Section 10.5
Reliance and Liability
 

 
 
Section 10.6
Administrative Agent Individually
 

 
 
Section 10.7
Lender Credit Decision
 

 
 
Section 10.8
Expenses; Indemnities
 

 
 
Section 10.9
Resignation of Administrative Agent or L/C Issuer
 

 
 
Section 10.10Release of Collateral or Guarantors

 
 
Section 10.11Additional Secured Parties

 
 
ARTICLE 11 MISCELLANEOUS

 
 
Section 11.1
Amendments, Waivers, Etc.
 

 
 
Section 11.2
Assignments and Participations; Binding Effect
 

 
 
Section 11.3
Costs and Expenses
 

 
 
Section 11.4
Indemnities
 

 
 
Section 11.5
Survival
 

 
 
Section 11.6
Limitation of Liability for Certain Damages
 

 
 
Section 11.7
Lender-Creditor Relationship
 

 
 
Section 11.8
Right of Setoff
 

 
 
Section 11.9
Sharing of Payments, Etc.
 

 
 
Section 11.10Marshaling; Payments Set Aside

 
 
Section 11.11Notices

 
 
Section 11.12Electronic Transmissions

 
 
Section 11.13Governing Law

 
 
Section 11.14Jurisdiction

 
 
Section 11.15Waiver of Jury Trial

 
 
Section 11.16Severability.

 
 
Section 11.17Execution in Counterparts

 
 
Section 11.18Entire Agreement

 
 
Section 11.19Use of Name

 
 
Section 11.20Non-Public Information; Confidentiality

 
 
Section 11.21Actions in Concert

 
 
Section 11.22Patriot Act Notice

 
 





           CREDIT AGREEMENT
PGT INDUSTRIES, INC.
101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

SCHEDULES
I           Commitments
II           Notices
III           Material Real Property
4.2           Loan and Related Documents
4.3           Ownership of Group Members
4.12           Labor Matters
4.13           ERISA
4.14           Environmental Matters
4.15           Intellectual Property
4.16           Title; Real Property
4.19           Insurance
8.1           Indebtedness
8.2           Liens
8.3           Investments
8.9           Transactions with Affiliates


EXHIBITS
A           Form of Assignment
B           Form of Promissory Note
C           Form of Notice of Borrowing
D           Form of Swingline Request
E           Form of L/C Request
F           Form of Notice of Conversion or Continuation
G           Form of Compliance Certificate
H           Form of Guarantee and Security Agreement
I           Form of Borrower’s Certificate
J           Form of Mortgage





           CREDIT AGREEMENT
PGT INDUSTRIES, INC.


101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, DATED AS OF JUNE 23, 2011, IS ENTERED INTO AMONG PGT
INDUSTRIES, INC., A FLORIDA CORPORATION (THE “BORROWER”), PGT, INC., A DELAWARE
CORPORATION (“HOLDINGS”), THE LENDERS (AS DEFINED BELOW), AND GENERAL ELECTRIC
CAPITAL CORPORATION (“GE CAPITAL”), AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
FOR THE LENDERS AND THE L/C ISSUERS, AS DEFINED BELOW (IN SUCH CAPACITY, AND
TOGETHER WITH ITS SUCCESSORS AND PERMITTED ASSIGNS, THE “ADMINISTRATIVE AGENT”).


 
The parties hereto agree as follows:
 
ARTICLE 1                      
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1                       Defined Terms
 
.  As used in this Agreement, the following terms have the following meanings:
 
“AAB Debt Restricted Payment” means any repayment, prepayment, redemption,
retirement, termination, defeasance, cancellation, purchase, or other
acquisition for value, whether direct or indirect, of any Indebtedness of any
Group Member, and any payment or other transfer setting aside funds for any such
repayment, prepayment, redemption, retirement, termination, defeasance,
cancellation, purchase or other acquisition, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise.


“Additional Revolving Credit Commitment” means additional Revolving Credit
Commitments, established pursuant to Section 2.19, to make incremental amounts
of Revolving Loans pursuant to Section 2.1.


“Additional Revolving Credit Commitment Amount” means, at any time, the excess,
if any, of (a) $25,000,000 over the sum of (b)(i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.19, plus (ii) the aggregate amount of all Additional Revolving Credit
Commitments established prior to such time pursuant to Section 2.19, plus (iii)
the aggregate principal amount of Other Term Loan Facilities entered into,
incurred or issued prior to such time pursuant to Section 8.1(h).
 
“Additional Revolving Credit Commitment Assumption Agreement” means an
Additional Revolving Credit Commitment Assumption Agreement among, and in form
and substance reasonably satisfactory to, the Borrower, the Administrative Agent
and one or more Lenders providing Additional Revolving Credit Commitments
pursuant to Section 2.19.
 
“Adjusted Yield Differential” has the meaning specified in Section 2.19(b).
 
“Administrative Agent” has the meaning set forth in the recital hereto.
 
“Affected Lender” has the meaning specified in Section 2.18.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower.  For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
“Affiliated Debt Fund” has the meaning specified in Section 11.2(g).
 
“Affiliated Lender” means each of the Sponsor and its Affiliates other than
Holdings and its Subsidiaries.
 
“Aggregate Excess Funding Amount” has the meaning specified in Section
2.2(c)(iv).
 
“Agreement” means this Credit Agreement.
 
“Annual Disposition Cap” has the meaning specified in Section 8.4(e).
 
“Anti-Money Laundering Laws” has the meaning specified in Section 4.18(b).
 
“Anti-Terrorism Laws” has the meaning specified in Section 4.18.
 
“Anti-Terrorism Order” has the meaning specified in Section 4.18.
 
“Applicable Margin” means, with respect to Revolving Loans, Swing Loans and Term
Loans, a percentage equal to (a) during the period commencing on the Closing
Date and ending on the Date of Determination that follows the second full fiscal
quarter after the Closing Date, (i) with respect to Term Loans, 3.50% per annum
in the case of Base Rate Term Loans and 4.50% per annum in the case of
Eurodollar Rate Term Loans and (ii) with respect to Revolving Loans, 3.50% per
annum in the case of Base Rate Revolving Loans (and all Swing Loans (it being
understood that for the purposes of clause (a) and (b) hereof Swing Loans shall
be deemed to be Base Rate Loans)) and 4.50% per annum in the case of Eurodollar
Rate Revolving Loans and (b) thereafter, as of each Date of Determination (and
until the next such Date of Determination), a percentage equal to the percentage
set forth below in the applicable column opposite the level corresponding to the
Total Leverage Ratio in effect as of the last day of the most recently ended
Fiscal Quarter:
 
LEVEL
TOTAL LEVERAGE RATIO
BASE RATE LOANS
EURODOLLAR RATE LOANS
REVOLVING LOANS AND SWING LOANS
TERM LOANS
REVOLVING LOANS
TERM LOANS
I
Greater than or equal to 2.75 to 1
3.50%
3.50%
4.50%
4.50%
II
Less than 2.75 to 1 and equal to or greater than 2.25 to 1
3.00%
3.00%
4.00%
4.00%
III
Less than 2.25 to 1 and equal to or greater than 1.75 to 1
2.50%
2.50%
3.50%
3.50%
IV
Less than 1.75 to 1
2.00%
2.00%
3.00%
3.00%



Each date of determination for the “Applicable Margin” shall be the date that is
3 Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(d) (each such date, a “Date
of Determination”).  Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Total Leverage Ratio), (a) the
Applicable Margin shall equal the percentage set forth in the appropriate column
opposite Level I in the table above, effective immediately upon (x) the
occurrence of any Event of Default under Section 9.1(e)(ii) or (y) any failure
to deliver a new Compliance Certificate pursuant to Section 6.1(d) by the date
required therein, for so long as such failure continues, or the delivery of a
notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing and (b) in the event that any
financial statement or Compliance Certificate is inaccurate (regardless of
whether this Agreement or any Commitments are in effect when such in accuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (x)
the Borrower shall immediately deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
Period, (y) the Applicable Margin shall be determined based on the corrected
Compliance Certificate for such Applicable Period and (z) the Borrower shall
promptly (and in any event within one Business Day) pay to the Administrative
Agent (for the account of the Lenders that hold the Commitments and Loans at the
time such payment is received, regardless of whether those Lenders held the
Commitments and Loans during the Applicable Period) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period.  This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.9(c) and Article 9
hereof, and shall survive the termination of this Agreement.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by the Administrative Agent.
 
“Attributable Debt” means, as to any particular lease relating to a Sale and
Leaseback Transaction, the greater of (i) the present value of all Long Term
Lease Rentals required to be paid by the Borrower or any Subsidiary under such
lease during the remaining term thereof (determined in accordance with GAAP
using a discount factor equal to the interest rate implicit in such lease) and
(ii) the net fair market value of the property subject to such Sale and
Leaseback Transaction as determined by the Borrower in good faith at the time of
consummation of such Sale and Leaseback Transaction.


“Available Amount Basket” means an amount that (i) is equal to $0 at all times
prior to January 1, 2012 and (ii) from and after January 1, 2012, shall (1) be,
without duplication, the sum of (a) cumulative retained Excess Cash Flow plus
(b) the Net Cash Proceeds of Stock issuances by Holdings and equity
contributions to Holdings (other than Disqualified Stock issuances and equity
contributions in respect of Disqualified Stock, and Specified Equity
Contributions, or Stock Issuances or equity contributions the proceeds of which
are required to be applied to repayment of Indebtedness or the availability of
which for application pursuant to the Available Amount Basket is otherwise
restricted) received by Borrower, plus (c) the Net Cash Proceeds of Sales of
Investments acquired utilizing the Available Amount Basket, multiplied by (1)
the actual amounts utilized from the Available Amount Basket in making such
Investments divided by (2) the aggregate amounts paid in connection with such
Investments, plus (d) net returns, profits, distributions and similar amounts
received, in each case, after taxes and related costs, in cash or Cash
Equivalents on Investments acquired utilizing the Available Amount Basket
multiplied by (1) the actual amounts utilized from the Available Amount Basket
in making such Investments divided by (2) the aggregate amounts paid in
connection with such Investments, plus (e) the lesser of (x) the original amount
of an investment in, and (y) the net fair market value of the assets (as of the
date of the re-designation referred to below) of, an Unrestricted Subsidiary
that has been redesignated as a Restricted Subsidiary or that has been merged or
consolidated into Borrower or any of its Restricted Subsidiaries, in each case,
in accordance with the provisions of this Agreement, plus (f) the fair market
value of the assets of any Unrestricted Subsidiary that have been transferred to
Borrower or any of its Restricted Subsidiaries as a dividend or distribution on
Stock of such Unrestricted Subsidiary, minus without duplication, the cumulative
sum of and after the Closing Date of (i) all Restricted Payments, (ii) all
Unrestricted Subsidiary Investments, (iii) all AAB Debt Restricted Payments,
(iv) all Capital Expenditures made pursuant to Section 5.4, (v) all Investments
made pursuant to Section 8.3(d) and 8.3(f), in each of the foregoing cases,
utilizing the Available Amount Basket, (vi) all Permitted Loan Retirements
utilizing the Available Amount Basket, (vii) all other uses of such Available
Amount Basket permitted hereunder and other uses of such Available Amount Basket
for which the Required Lenders provide consent, (viii) the actual amounts
utilized from the Available Amount Basket for Investments in respect of Sales of
property of Holdings, the Borrower or any Restricted Subsidiary to any Person
other than a Loan Party for less than fair market value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property and whether or
not on account of any Stock or Stock Equivalent of Holdings or any of its
Subsidiaries, in each case now or hereafter outstanding,  (2) be available if
after giving effect to the use of any amount available under the Available
Amount Basket, the Total Leverage Ratio is less than less than (A) 2.00:1.00 in
the case of any Restricted Payment or AAB Debt Restricted Payment  and (B)
2.50:1.00, in the case of any other transaction utilizing the Available Amount
Basket (provided that any asset or Person acquired or otherwise the subject of
any such Investment utilizing the Available Amount Basket shall promptly become
Collateral in accordance with Section 7.10 and any such Person shall promptly
become a Guarantor in accordance with Section 7.10), in each case, to the extent
required by the terms thereof and (3) for the avoidance of doubt, give effect to
any negative cash flow after the Fiscal Year ending December 31, 2011.  The
amount available under the Available Amount Basket shall immediately be reduced
on a dollar for dollar basis upon the actual use of any amount thereunder or the
entry into an agreement permitted hereunder pursuant to which an amount under
such Available Amount Basket shall be utilized, in each case, without
duplication of any other reduction of the Available Amount Basket in accordance
with the terms of this definition.
 
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products under any Specified Cash Management Agreement.
 
“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to any Loan Party, (i) is a Lender or an Affiliate of a Lender and (ii)
has provided written notice to the Administrative Agent of (x) the existence of
such Bank Product and (y) the maximum dollar amount of obligations arising
thereunder (the “Bank Product Amount”).  In no event shall any Bank Product
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Bank Products except that each reference to the term
“Lender” in Article 10 shall be deemed to include such Bank Product Provider and
in no event shall the approval of any such person in its capacity as Bank
Product Provider be required in connection with the release or termination of
any security interest or Lien of the Agent.  The Bank Product Amount may be
changed from time to time upon written notice to the Agent by the applicable
Bank Product Provider.
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 0.5% per annum and the Federal Funds Rate, and (c) the sum of (x) the
Eurodollar Rate calculated for each such day based on an Interest Period of one
month determined at 11:00 a.m. London, England time on such day (but for the
avoidance of doubt, not less than 1.25% per annum), plus (y) the excess of the
Applicable Margin for Eurodollar Rate Loans over the Applicable Margin for Base
Rate Loans, in each instance, as of such day. Any change in the Base Rate due to
a change in any of the foregoing shall be effective on the effective date of
such change in the “Prime Rate”, “bank prime loan” rate, the Federal Funds Rate
or the Eurodollar Rate for an Interest Period of one month.
 
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (whether governed by the laws of the United States or otherwise)
in respect of which any Group Member is (or if such Benefit Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or with respect to which any Group Member has
any liability.
 
“Borrower” has the meaning set forth in the recital hereto.
 
“Borrowing” means a borrowing consisting of Loans (other than Loans deemed made
pursuant to Section 2.3 or 2.4) made in one Facility on the same day by the
Lenders according to their respective Commitments under such Facility.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
 
“CapEx Cap” has the meaning specified in Section 5.4.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding (a) interest capitalized during construction, (b) any
expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period, (c) proceeds of Asset Sales or
Casualty Event applied towards the purchase of any property or expenditures made
in accordance with Section 2.8(c), (d) Net Cash Proceeds of any sale or issuance
of Stock of Holdings or Net Cash Proceeds of equity contributions in respect of
the Stock of Holdings, in each case after the Closing Date, used to fund such
expenditure during such period and (e) the purchase price of equipment purchased
during such period to the extent the consideration consists of any combination
of (i) used or surplus equipment traded in at the time of such purchase and (ii)
the proceeds of a concurrent sale of used or surplus equipment, in each case, in
the ordinary course of business.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, any operating lease that is required to be treated as a
capital lease in accordance with GAAP as a result of any change in GAAP after
the Closing Date shall not be deemed a Capital Lease for purposes of this
Agreement.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease (without duplication of any lease attributable
to Attributable Debt), the amount of all obligations of such Person that is (or
that would be, if such synthetic lease or other lease were accounted for as a
Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.
 
“Cash Dominion Event” means (i) (w) the occurrence of an Event of Default
arising under Section 9.1(a)(i), (x) the occurrence of an Event of Default
arising under Section 9.1(a)(ii), (y) the occurrence of any Event of Default
arising under Section 9.1(e) or the occurrence of any event specified in Section
9.1(e) and (z) the acceleration of any Obligation in accordance with Section 9.2
and (ii) the delivery of notice by the Collateral Agent or the Required Lenders
during the continuation of an Event of Default arising under Section 9.1(c) due
to noncompliance with any Financial Maintenance Covenant or any covenant set
forth in Article 8 (Negative Covenants).
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000,
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days and (f) all other cash equivalents from time to time approved by the
Administrative Agent.
 
“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any real property of any Person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any real property of any Person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following events (a)(i)
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the board of directors (or similar governing body) of
Holdings (together with any new directors whose election to such board of
directors or whose nomination for election was approved by a vote of a majority
of the members of the board of directors of Holdings, which members comprising
such majority are then still in office and were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of Holdings and (ii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than the Sponsor and its Affiliates, or any successor holding or
parent company, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 30% of Stock of Holdings entitled to vote and the
Sponsor shall be the beneficial owner of less of such Stock than such person or
group or (b) Holdings shall cease to own and control, directly or indirectly,
100% of the Stock of Borrower.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Revolving
Loans; and when used in reference to any Commitment, refers to whether such
Commitment is a Term Loan Commitment or a Revolving Credit Commitment.
 
“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is issued.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document other than
Excluded Assets.
 
“Collateral Agent” has the meaning specified in Section 10.1(b)(iii).
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, Term Loan Commitment and Incremental Term Loan Commitment (if any).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent, Collateral Agent or any Lender or any Related Party which
information is non-public, confidential or proprietary in nature, but does not
include any such information (a) that is or becomes generally available to the
public other than as the result of an unauthorized disclosure by any the
foregoing Persons or (b) that is or becomes available to such foregoing Persons
from a source other than a Borrower and such foregoing Persons had no reason to
believe that such source did not have legitimate possession of such information
or such source was under any obligation to keep such information confidential.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP, except that, for all
purposes of this Agreement, each Unrestricted Subsidiary of such Person shall be
excluded from consolidation and shall not be deemed to be a consolidated
Subsidiary of such Person.
 
“Consolidated Cash Interest Expense” means with respect to any Person, for any
period, Consolidated Interest Expense for such Person for such period, minus, in
each case, to the extent included in Consolidated Interest Expenses for such
period and without duplication (a) pay in kind or other non-cash interest
expense, including as a result of the effects of purchase accounting; (b) any
debt discounts or premiums, one-time financing fees or the amortization thereof,
including without limitation, such fees paid in connection with this Agreement,
the other Loan Documents and the Loans and Issuance of Letters of Credit
hereunder on the Closing Date and the Related Transactions and the payment of
all fees, costs and expenses associated with the foregoing, any amendment,
consent or waiver to the Loan Documents, any Indebtedness permitted under
Section 8.1, or any amendment to the documentation evidencing such Indebtedness
(in each case, to the extent included in Consolidated Interest Expense for such
period) whether or not successful; (c) fees in respect of non-speculative
Interest Rate Contracts; (d) non-cash interest expense attributable to the
movement of mark-to-mark valuation of obligations under Hedging Agreements or
other derivative instruments pursuant to Accounting Standards Codification
815-10; and (e) any one-time cash costs associated with breakage in respect of
Interest Rate Contracts.  Notwithstanding the foregoing, for any interest
expense that represents an accrual for cash payments in any future period, such
interest expense shall be included as Consolidated Cash Interest Expense for
such period when paid.
 
“Consolidated Current Assets” means, with respect to any Person at any date, all
assets of such Person and its Subsidiaries at such date that should be
classified as current assets on a Consolidated balance sheet of such Person
other than cash, Cash Equivalents and any Indebtedness owing to such Person or
any of its Subsidiaries by Affiliates of such Person, but including cash or Cash
Equivalents that is “restricted cash” or cash required to be set aside,
segregated or pledged in support of bidding procedures.
 
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans then outstanding.
 
“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus
 
(b) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication: (i) any provision for United
States federal income taxes or other taxes measured by net income (or similar
taxes in lieu of income taxes) or profits, including, without limitation,
federal, foreign, state, local, franchise, excise and similar taxes and foreign
withholding taxes accrued during such period, (ii) Consolidated Interest
Expense, (iii) any loss, expenses or charges from extraordinary items, (iv) any
depreciation, depletion and amortization expense, (v) any aggregate net loss on
the Sale of property (other than accounts and inventory (as each such term is
defined under the applicable UCC)) outside the ordinary course of business, (vi)
any other non-cash expenditure, charge or loss for such period (other than any
non-cash expenditures, charge or loss relating to write offs, write downs or
reserves with respect to accounts and inventory), including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants, (vii) unusual or non-recurring
costs, expenses or charges (including without limitation severance costs,
relocation costs, integration and facilities opening and closing costs, signing
costs, retention or completion bonuses, transition costs and restructuring
charges or reserves (including restructuring costs related to acquisitions after
the date hereof and to closure and/or consolidation of facilities)), in an
amount not to exceed the greater of $3,000,000 or 7.5% of Consolidated EBITDA
for the then most recent four Fiscal Quarter period (for purposes of the
foregoing limitations, restructuring and related costs in connection with the
closing of the facilities in Salisbury, North Carolina shall not be
included),  (viii) any reasonable and customary fees, costs and expenses
incurred during any period, or any amortization thereof for such period, in
connection with any acquisition, investment, recapitalization, asset
disposition, issuance or repayment of Indebtedness, issuance of Stock or Stock
Equivalents, refinancing transaction or amendment or other modification of any
instrument evidencing Indebtedness (in each case, including (A) any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed and (B) the initial Borrowings and Issuance of
Letters of Credit on the Closing Date and the Related Transactions or any
amortization, debt discounts or commissions relating thereto), (ix) any non-cash
loss attributable to the mark-to-market movement in the valuation of
non-speculative hedging obligations (including non-speculative hedging
obligations entered into for the purposes of hedging against fluctuations in the
price or availability of any commodity) or other non-speculative derivative
instruments pursuant to Accounting Standards Codification 815-10 and minus
 
(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication: (i) any credit for United
States federal income taxes or other taxes measured by net income (or similar
taxes in lieu of income taxes) or profits, including, without limitation,
federal, foreign, state, local, franchise, excise and similar taxes and foreign
withholding taxes accrued during such period, (ii) any interest income, (iii)
any gain from extraordinary items, (iv) any aggregate net gain from the Sale of
property out of the ordinary course of business by such Person (other than
accounts and inventory (as each such term is defined in the applicable UCC)),
(v) any other non-cash gain, including any reversal of a charge referred to in
clause (b)(vi) above by reason of a decrease in the value of any Stock or Stock
Equivalent,  (vi) any other cash payment in respect of expenditures, charges and
losses that have been added to Consolidated EBITDA of such Person pursuant to
clause (b)(vi) above in any prior period and (vii) any non-cash gain
attributable to the mark-to-market movement in the valuation of non-speculative
hedging obligations (including non-speculative hedging obligations entered into
for the purpose of hedging against fluctuations in the price or availability of
any commodity) or other non-speculative derivative instruments pursuant to
Accounting Standards Codification 815-10.
 
By way of example, Consolidated EBITDA of Holdings for the quarterly period
ending December 31, 2010 and March 31, 2011 as computed in accordance with the
foregoing is $1,908,548.24 and $2,142,268.95, respectively.
 
“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.
 
“Consolidated Interest Expense” means, with respect to any Person, for any
period, Consolidated total interest expense in accordance with GAAP, adjusted,
to the extent not included, to include without duplication (a) interest income;
(b) interest expense attributable to Capital Leases; (c) gains and losses on
Interest Rate Contracts; (d) fees and costs related to permitted letters of
credit, bankers’ acceptance financing, surety bonds and similar financings and
(e) amortization or write-off of deferred financing fees, debt issuance costs,
debt discount or premium, terminated obligations under Interest Rate Contracts
and other commissions, financing fees and expenses (except amortization and
expenses related to the consummation of the initial Borrowings and Issuance of
Letters of Credit on the Closing Date and the Related Transactions and the
payment of all fees, costs and expenses associated with the foregoing), in each
case subject to adjustment as provided under the definition of “Pro Forma Basis”
when applicable.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, (c) the net income of any other Person arising
prior to such other Person becoming a Subsidiary of such Person or merging or
consolidating into such Person or its Subsidiaries and (d) any gain (or loss)
resulting from any Permitted Loan Retirement, Permitted Loan Purchase or
Permitted Loan Contribution.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any agreement or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.
 
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably
acceptable to the Administrative Agent.
 
“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
acceptable to the Administrative Agent.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
 
“Credit Support Event” has the meaning specified in Section 7.10(a).
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are (x) not overdue for a period of
more than thirty (30) days or (y) being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of such Person in
accordance with GAAP;
 
(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;
 
(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases), statutory
obligations sales or other trade contracts (other than for the repayment of
borrowed money) or (iii) made in lieu of, or to secure the performance of,
surety, customs, reclamation, performance bonds or other obligations of a like
nature incurred in the ordinary course of business (in each case not related to
judgments or litigation);
 
(d) (i) judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(f) and (ii) pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
 
(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its real property (in
each case other than Capital Leases) otherwise permitted under Section 8.4 that,
for each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or (y)
interfere with the ordinary conduct of the business conducted by the Loan
Parties and proposed to be conducted by such Loan Parties at such real property;
 
(f) Liens of landlords and mortgagees of landlords on movable tangible personal
property located on the real property leased or subleased from such landlord
arising by statute for amounts not yet due or that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;
 
(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property;
 
(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Group Member in the
ordinary course of business;
 
(i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Group Member, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank solely with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
(j) licenses of Intellectual Property granted by any Group Member in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of any Group Member;
 
(k) Liens in favor of customs and revenue authorities arising as a matter of
Requirements of Law which secure payment of non-delinquent custom duties in
connection with the importation of inventory in the ordinary course of business;
 
(l) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;
 
(m) Liens solely on any cash earnest money deposits made by any Group Member in
connection with any letter of intent or purchase agreement not prohibited under
this Agreement; and
 
(n) the filing of UCC financing statements by any Group Member solely as a
precautionary measure in connection with operating leases or consignment of
goods.
 
“Date of Determination” has the meaning set forth in the definition of
“Applicable Margin”.
 
“Declined Amount” has the meaning specified in Section 2.12(b).
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Revolving Credit Facility or the Term Loan Facility, if any, and (b) all
other documents filed by any Group Member with the United States Securities and
Exchange Commission.
 
“Disqualified Stock” means, with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the first anniversary
of the Term Loan Maturity Date.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
 “E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of public or occupational human health or safety, the environment and
natural resources, including CERCLA, the SWDA, the Hazardous Materials
Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations promulgated under any
of the foregoing, all analogous Requirements of Law and Permits and any
environmental transfer of ownership notification or approval statutes, including
the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974
as may be amended from time to time.
 
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(c) of ERISA with respect to a Title IV Plan (other than those
events with respect to which the 30-day notice requirement has been duly waived
under the applicable regulations as in effect on the date of this agreement, no
matter how such regulations may be changed in the future), (b) the withdrawal of
any ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan, (d) with respect to any Multiemployer
Plan, the filing of a notice of reorganization, insolvency or termination (or
treatment of a plan amendment as termination) under Section 4041A of ERISA, (e)
the filing of a notice of intent to terminate a Title IV Plan (or treatment of a
plan amendment as termination) under Section 4041 of ERISA, (f) the institution
of proceedings by the PBGC to terminate a Title IV Plan or Multiemployer Plan,
(g) the failure of any ERISA Affiliate to make any required contribution to any
Title IV Plan or Multiemployer Plan when due (including any applicable grace
period), (h) the imposition of a lien under Section 412 of the Code or Section
302 or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA (other than for PBGC
premiums due but not delinquent).
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
 
“Eurodollar Base Rate” means, for each Interest Period, the higher of (a) 1.25%
per annum and (b) the offered rate per annum for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 a.m. (London, England time) two Business Days prior to the first day in
such Interest Period.  If no such offered rate exists, such rate will be the
rate of interest per annum, as determined by the Administrative Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 a.m.
(London, England time) two Business Days prior to the first day in such interest
period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period for
the applicable principal amount on such date of determination.
 
“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
 
“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
 
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
 
“Event of Default” has the meaning specified in Section 9.1.
 
“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of Holdings
for such period, minus (b) without duplication, (i) any cash principal payment
of any Indebtedness to the extent permitted by this Agreement (other than
voluntary prepayment of the Loans) during such period, and  any cash principal
prepayment of any Indebtedness to the extent permitted by this Agreement (other
than voluntary prepayment of the Loans), but expressly excluding (x) any
mandatory prepayments required pursuant to Section 2.8 (including Section 2.8(a)
because of the existence of Excess Cash Flow) and (y) any Permitted Loan
Contribution, Permitted Loan Retirement and any Term Loans retired pursuant to a
Permitted Loan Purchase, (ii) any scheduled or other mandatory cash principal
payment made by Holdings or any of its Subsidiaries during such period on any
Capitalized Lease Obligation or Attributable Debt or other Indebtedness to the
extent permitted by this Agreement, excluding in any event Other Term Loan
Facilities, but only, if such Indebtedness may be reborrowed, to the extent such
payment results in a permanent reduction in commitments thereof, together with
any interest, premium or penalties required to be paid and actually paid in
connection therewith, (iii) any Capital Expenditure made by Holdings or any of
its Subsidiaries during such period to the extent permitted by this Agreement,
excluding any such Capital Expenditure to the extent financed through the
incurrence of Capitalized Lease Obligations or any long-term Indebtedness other
than the Obligations and any Capitalized Lease Obligations or using the
Available Amounts Basket, (iv) the Consolidated Cash Interest Expense of
Holdings for such period together with, to the extent not included in
Consolidated Cash Interest Expense, cash payments made under non-speculative
hedging agreements during such period, commitment fees paid in cash, letter of
credit fees paid in cash and other fees paid in cash associated with any Loan
Document or any other Indebtedness paid by Holdings and its Subsidiaries during
such period, (v) any cash losses, expenses or charges from extraordinary,
unusual or nonrecurring items, (vi) any cash payment made during such period to
satisfy obligations for any provision for United States federal income taxes or
other taxes measured by net income (or similar taxes in lieu of income taxes),
(vii) any increase in the Working Capital of Holdings during such period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period) (which, for purposes of
calculating Excess Cash Flow for the fiscal year ending December 31, 2011, shall
mean the excess for the full Fiscal Year 2011), (viii) the aggregate
consideration paid in cash during such period in respect of Permitted
Acquisitions (except to the extent funded with long-term Indebtedness or the
issuances of Stock or Stock Equivalents of Holdings or equity contributions in
respect of the Stock of Holdings), (ix) cash expenditures made in respect of
non-speculative hedge agreements during such period to the extent (A) not
reflected in the computation of Consolidated EBITDA or (B) such payments do not
increase Consolidated Cash Interest Expense, (x) in respect of, repurchase of
equity interests pursuant to Section 8.5(c)(i)(A) paid in cash during such
period repayments of indebtedness, in each case, as permitted by this Agreement;
provided that no amount may be subtracted from Excess Cash Flow pursuant to
clauses (i) through (x) above if such amount is based on any utilization of any
amount under the Available Amount Basket or otherwise attributable to any such
amount used or contracted to be used; plus (c) without duplication, (i) to the
extent included in the calculation of Consolidated EBITDA pursuant to clause
(b)(i) of the definition thereof, any provision for taxes, (ii) any decrease in
the Working Capital of Holdings during such period (measured as the excess of
such Working Capital at the beginning of such period over such Working Capital
at the end thereof) (which, for the purposes of the calculation of Excess Cash
Flow for the fiscal year ending December 31, 2011, shall mean the excess for the
full Fiscal Year 2011)), (iii) any cash gains from extraordinary, unusual or
non-recurring items, (iv) cash payments received in respect of non-speculative
hedge agreements during such period to the extent (A) not included in the
computation of Consolidated EBITDA or (B) such payments do not reduce
Consolidated Cash Interest Expense. Notwithstanding the foregoing, to the extent
any amount Excess Cash Flow is attributable to any Excluded Foreign Subsidiary,
such amounts will be excluded from prepayment requirements set forth herein to
the extent the repatriation of such amounts will result in a material tax
consequence for the applicable Excluded Foreign Subsidiary or its direct parent
domiciled in the United States of America.  For avoidance of doubt, Excess Cash
Flow and the components thereof shall not be calculated on a Pro Forma Basis.
 
“Excess Purchase Amount” has the meaning specified in Section 11.2(g).
 
“Excluded Account” has the meaning specified in Section 7.11(a).
 
“Excluded Asset” has the meaning assigned to such term in the Guaranty and
Security Agreement.
 
“Excluded Domestic Subsidiary” means any Subsidiary of Holdings whose incurrence
of Guaranty Obligations with respect to any Obligation of Holdings, the Borrower
or any Domestic Person would, in the good faith judgment of the Borrower is
prohibited pursuant to any (i) Requirement of Law or (ii) in the case of any
such Subsidiary of Holdings acquired after the Closing Date, Contractual
Obligation existing at the time of such acquisition and not entered into in
contemplation of such acquisition, in each case in clause (i) and (ii) above,
only for so long as such prohibition exists.
 
“Excluded Foreign Holdco” means any Subsidiary that is a Domestic Person and in
respect of which substantially all of such Subsidiary’s assets are Stock or
Stock Equivalents or Indebtedness of any Person that is not domiciled in the
United States of America.
 
“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Holdings, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Loan Parties and their Subsidiaries; provided, however, that
(x) the Administrative Agent and the Borrower may agree that, despite the
foregoing, any such Subsidiary shall not be an “Excluded Foreign Subsidiary” and
(y) no such Subsidiary shall be an “Excluded Foreign Subsidiary” if, with
substantially similar tax consequences as would result if such Subsidiary were
not an Excluded Foreign Subsidiary hereunder, such Subsidiary has entered into
any Guaranty Obligations with respect to, such Subsidiary has granted a security
interest in any of its property to secure, or more than 66% of the Voting Stock
of such Subsidiary was pledged to secure, directly or indirectly, any
Indebtedness (other than the Obligations) of any Loan Party.
 
“Excluded Subsidiaries” means each Excluded Domestic Subsidiary, Excluded
Foreign Holdco, Excluded Foreign Subsidiary and Unrestricted Subsidiary.
 
“Extended Maturity Date” has the meaning specified in Section 2.20(a).
 
“Extension” has the meaning specified in Section 2.20(a).
 
“Extension Amendments” has the meaning specified in Section 2.20(e).
 
“Extension Offer” has the meaning specified in Section 2.20(a).
 
“Existing Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent under the Existing Credit Agreement.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 14, 2006, among the Borrower, the institutions party thereto as lenders
and issuers and the Existing Agent, as amended, modified or supplemented prior
to the date hereof.
 
“Facilities” means (a) the Term Loan Facility and (b) the Revolving Credit
Facility.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in special flood hazard areas in a community participating in the
National Flood Insurance Program.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Fee Letter” means, collectively (i) that certain letter agreement, dated June
23, 2011, by and among the Borrower, the Administrative Agent and GE Capital
Markets, Inc. and (ii) that certain letter agreement, dated June 15, 2011, among
the Borrower and SunTrust Bank.
 
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
 
“Financial Maintenance Covenants” shall mean the covenants set forth in Section
5.1 and 5.2.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Quarter” means each thirteen (13) week period where the first period of
each Fiscal Year begins on the Sunday following the Sunday that is closest to
December 31 of the relevant calendar year.
 
“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period, as
applicable ending on the Saturday that is closest to December 31 of any calendar
year.
 
“Flood Insurance” means Federal Flood Insurance or private insurance that meets
the requirements (a) set forth by FEMA in its Mandatory Purchase of Flood
Insurance Guidelines  and (b) of the National Flood Insurance Program.  Flood
Insurance shall be in an amount equal to the lesser of (i) the full, unpaid
balance of the Term Loans and the amount of the Revolving Credit Commitments and
any prior liens on the real property and (ii) the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by
Administrative Agent, with deductibles not to exceed $50,000.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.
 
“GE Capital” has the meaning set forth in the recital hereto.
 
“Global Intercompany Note” means an intercompany note in form and substance
reasonably satisfactory to the Administrative Agent which shall evidence all
Indebtedness owing by any Loan Party to any other Loan Party, and shall be
pledged to the Collateral Agent as Collateral pursuant to the Loan Documents.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Group Members” means, collectively, the Borrower, its Restricted Subsidiaries
and Holdings.
 
“Group Members’ Accountants” means a nationally-recognized independent
registered certified public accountants.
 
“Guarantor” means (a) Holdings and (b) each Wholly Owned Subsidiary of the
Borrower, if any, that is not an Excluded Subsidiary and (c) each other Person
who becomes a Guarantor pursuant to Section 7.10.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business, (y) product warranties
given in the ordinary course of business or (z) ordinary course performance
guarantees by any Group Member of the obligations (other than for the payment of
Indebtedness) of any other Group Member.  The outstanding amount of any Guaranty
Obligation shall equal the lesser of (x) the outstanding amount of the primary
obligation so guaranteed or otherwise supported and (y) the stated maximum
amount for which such Person may be liable under such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be determined by the Borrower in
good faith.
 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Hedging Agreement” means any non-speculative Interest Rate Contract, swap,
forward, future, collar, cap commodity, currency or other non-speculative
hedging arrangement designed to alter the risks of any Person arising from
fluctuations in any underlying variable.
 
“Holdings” has the meaning set forth in the recital hereto.
 
“Impacted Lender” means any Lender that fails to provide the Administrative
Agent, within three Business Days following the Administrative Agent’s written
request, satisfactory assurance that such Lender will not become a Non-Funding
Lender, or any Lender that has a Person that directly or indirectly controls
such Lender and such Person (a) becomes subject to a voluntary or involuntary
case under the Bankruptcy Code or any similar bankruptcy laws, (b) has appointed
a custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets, or (c) makes a general assignment for
the benefit of creditors, is liquidated, or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for each of clauses (a)
through (c), the Administrative Agent has determined that such Lender is
reasonably likely to become a Non-Funding Lender.  For purposes of this
definition, control of a Person shall have the same meaning as in the second
sentence of the definition of Affiliate.
 
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
 
“Incremental Term Loan” means any Term Loan made in accordance with Section
2.19.
 
“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
 
“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $25,000,000 over the sum of (b)(i) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 2.19,
plus (ii) the aggregate amount of all Additional Revolving Credit Commitments
established prior to such time pursuant to Section 2.19, plus (iii) the
aggregate principal amount of all Other Term Loan Facilities entered into,
incurred or issued prior to such time pursuant to Section 8.1(h).
 
“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term Loan
Lenders.
 
 “Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Term Loans to the
Borrower.
 
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan established pursuant to Section 2.19, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
 
 “Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
 
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.1(c) pursuant to Incremental Term Loan
Commitments established pursuant to, and to the extent permitted by,
Section 2.19 and provided for in the relevant Incremental Term Loan Assumption
Agreement.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all other obligations with respect to (i) letters of
credit, bank guarantees or bankers’ acceptances or (ii) surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business and
earnouts (unless the performance requirements have been satisfied and the amount
payable is fixed)), (e) all obligations created or arising under any conditional
sale or other title retention agreement, regardless of whether the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property, (f) all Capitalized Lease
Obligations, (g) all obligations, whether or not contingent, to purchase,
redeem, retire, defease or otherwise acquire for value any of its own Stock or
Stock Equivalents (or any Stock or Stock Equivalent of a direct or indirect
parent entity thereof) prior to the date that is 180 days after the Scheduled
Maturity Date, valued at, in the case of redeemable preferred Stock, the greater
of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends, (h) all payments
that would be required to be made in respect of any Hedging Agreement after
giving effect to any netting agreement in the event of a termination (including
an early termination) on the date of determination, (i) all Attributable Debt of
such Person and (j) all Guaranty Obligations for obligations of any other Person
constituting Indebtedness of such other Person; provided, however, that the
items in each of clauses (a) through (j) above shall constitute “Indebtedness”
of such Person solely to the extent, directly or indirectly, (x) such Person is
liable for any part of any such item, (y) any such item is secured by a Lien on
such Person’s property but only to the extent of the lesser of the fair market
value of the property subject to such Lien and the principal amount of, and
interest and other amounts owing in respect of, such Indebtedness or (z) any
other Person has a right, contingent or otherwise, to cause such Person to
become liable for any part of any such item or to grant such a Lien.
 
“Indemnified Matter” has the meaning specified in Section 11.4.
 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Initial Projections” means those financial projections, dated March 16, 2011,
covering the Fiscal Years ending in 2011 through 2015 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, or to the extent consented to by all relevant affected
Lenders, 9 or 12 months thereafter, as selected by the Borrower pursuant hereto;
provided, however, that (a) if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(c) the Borrower may not select any Interest Period (i) in the case of Revolving
Loans, ending after the Scheduled Revolving Credit Termination Date and (ii) in
the case of Term Loans, ending after the Term Loan Maturity Date, (d) the
Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $1,000,000 and (e) there shall be
outstanding at any one time no more than 10 Interest Periods.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Interest Rate Contracts Signing Date” has the meaning specified in Section
7.12.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of related
transactions, all or a significant part of the property of any other Person or a
business conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, hold, purchase or otherwise acquire,
in each case directly or indirectly, any deposit, loan, advance, commitment to
lend or advance, or other extension of credit (including by deferring or
extending the date of, in each case outside the ordinary course of business, the
payment of the purchase price for Sales of property or services to any other
Person, to the extent such payment obligation constitutes Indebtedness of such
other Person), excluding deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
created in the ordinary course of business, (e) to make, directly or indirectly,
any contribution to the capital of any other Person or (f) to Sell any property
for less than fair market value (including a disposition of cash or Cash
Equivalents in exchange for consideration of lesser value); provided, however,
that such Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
“Joint Lead Arrangers” means GE Capital Markets, Inc. and SunTrust Robinson
Humphrey, Inc.
 
“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.
 
“L/C Issuer” means (a) GE Capital or any of its designated Affiliates, (b)
SunTrust Bank and (c) each Lender and other Person that hereafter becomes an L/C
Issuer (x) at the request of the Borrower or (y) with the approval of, and if
requested by the Administrative Agent (not to be unreasonably withheld or
delayed), pursuant to an agreement with and in form and substance reasonably
satisfactory to, the Administrative Agent and the Borrower, in each case in
their capacity as an issuer of Letters of Credit hereunder and together with
their successors in such capacity.
 
“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
 
“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).
 
“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
 
“L/C Request” has the meaning specified in Section 2.4(b).
 
“L/C Sublimit” means $5,000,000.
 
“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment or (c) from time to time becomes a party hereto by execution of an
Incremental Term Loan Assumption Agreement or an Additional Revolving Credit
Commitment Assumption Agreement, in each case together with its successors.
 
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.
 
“Letter of Credit Fee” has the meaning specified in Section 2.11(b).
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, commissions, charges, disbursements and expenses, in each case of any kind
or nature (including interest accrued thereon or as a result thereto and fees,
charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing or in
connection with a Sale and Leaseback Transaction.
 
“Loan” means each Term Loan, Revolving Loan, and Swing Loan and each other loan
made or deemed made by any Lender hereunder.
 
“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Fee Letter,
the L/C Reimbursement Agreements, each Incremental Term Loan Assumption
Agreement, each Additional Revolving Credit Commitment Assumption Agreement, for
purposes of Section 9.1(a) only the Secured Hedging Agreements and, when
executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to Section 7.10 or any of the foregoing or the Obligations, together
with any modification of any term, or any waiver with respect to, any of the
foregoing.
 
“Loan Party” means each Borrower and each Guarantor and each Excluded Foreign
Holdco that pledges Stock of any Excluded Foreign Subsidiary.
 
“Long Term Lease Rentals” means, with respect to any period, the sum of the
rental and other obligations required to be paid during such period by the
Borrower or any Subsidiary as lessee under all leases of real or personal
property (other than Capital Leases), excluding any amount required to be paid
by the lessee (whether or not therein designated as rental or additional rental)
on account of maintenance and repairs, insurance, taxes, assessments, water
rates and similar charges, provided that, if at the date of determination, any
such rental or other obligations are contingent or not otherwise definitely
determinable by the terms of the related lease, the amount of such obligations
(i) shall be assumed to be equal to the amount of such obligations for the
period of 12 consecutive calendar months immediately preceding the date of
determination or (ii) if the related lease was not in effect during such
preceding 12-month period, shall be the amount estimated in good faith by a
Responsible Officer of the Borrower.
 
“Material Adverse Effect” means a circumstance or condition affecting the
business, property, operations or financial condition of the Loan Parties, taken
as a whole, that would, materially and adversely affect (a) the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents or (b) the enforceability of, or the rights and remedies of the
Collateral Agent and the other Secured Parties under any Loan Document.
 
“Material Chattel Paper” means chattel paper delivered in any transaction or
series of related transactions evidencing an obligation to pay an amount in
excess of $250,000 in the aggregate.
 
“Material Environmental Liabilities” means Environmental Liabilities that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.
 
“Material Real Property” means any real property of a Person having a value
(together with improvements thereon) of at least $1,000,000 (provided that for
the purposes of this definition, individual parcels of land in the same general
geographic area acquired as part of a single acquisition or part of a series of
related acquisitions will be considered a single property).  The Material Real
Property of the Loan Parties as of the Closing Date are set forth on Schedule
III.
 
“Material Third Party Note” means any note or notes delivered to the Loan
Parties or any of them from any Person that is not a Loan Party in any
transaction or series of related transactions evidencing Indebtedness in an
aggregate principal amount in excess of $250,000.
 
“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).
 
“Minimum Extension Condition” has the meaning specified in Section 2.20(c).
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations, substantially in the form of Exhibit J hereto.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, customary
legal opinions, flood insurance certificates, appraisals required to comply with
FIRREA and evidence regarding recording and payment of fees, insurance premium
and taxes) that the Administrative Agent may reasonably request, to create,
register, perfect, maintain, evidence the existence, substance, form or validity
of or enforce a valid Lien on such parcel of real property in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
such Liens as the Administrative Agent may reasonably approve and prior to all
Liens other than Permitted Senior Liens.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, in respect of which any ERISA Affiliate has an obligation
to contribute.
 
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973 (as may be amended from time to time), as
revised by the National Flood Insurance Reform Act of 1994 (as may be amended
from time to time).
 
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof, (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations and Indebtedness owing to any Group Member, secured
by a Lien on such property) secured by the property subject thereto, (iv) any
amount provided as a reserve against any liabilities in respect of any
indemnification obligations or purchase price adjustment associated with any
such Sale (provided that, to the extent and at any time such amount are released
from such reserve, such amounts shall constitute Net Cash Proceeds) and (v) the
amount of any Indebtedness of a Group Member, which, according to the terms
thereof, must be prepaid or repaid using such proceeds or the amount of such
proceeds which are not permitted to be distributed to the Borrower pursuant to
the terms of such Indebtedness or (b) any sale or issuance of Stock or
incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided,
however, that any such proceeds received by any Subsidiary of the Borrower that
is not a Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash
Proceeds” only to the extent of the aggregate direct and indirect beneficial
ownership interest of the Borrower therein.  Notwithstanding the foregoing, to
the extent Net Cash Proceeds are attributable to any Excluded Foreign
Subsidiary, such amounts will be excluded from prepayment requirements set forth
herein to the extent the repatriation of such amounts will result in a material
tax consequence for the applicable Excluded Foreign Subsidiary or its direct
parent domiciled in the United States of America.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower,
the Administrative Agent, any Lender, or the L/C Issuer or has otherwise
publicly announced (and the Administrative Agent has not received notice of a
public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, or (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for clause (d), and the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.
 
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.
 
“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Term Loan Facility, the aggregate initial principal amount of
the Term Loans).
 
“Notice of Borrowing” has the meaning specified in Section 2.2.
 
“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.
 
“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any Bank
Product Provider, any other Indemnitee, any participant, any SPV or any Secured
Hedging Counterparty arising out of, under, or in connection with, any Loan
Document, Secured Hedging Agreement, Specified Cash Management Agreement or L/C
Reimbursement Agreement, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (a) if such Loan Party is the Borrower, all
Loans, L/C Obligations and Bank Product Obligations in respect of Specified Cash
Management Agreements, (b) all interest, whether or not accruing after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and (c)
all other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document, Secured Hedging Agreement, Specified Cash Management
Agreement or L/C Reimbursement Agreement (including those payable to L/C Issuers
as described in Section 2.11).
 
“OFAC” has the meaning specified in Section 7.16.
 
“Offer” has the meaning specified in the definition of the term Permitted Loan
Retirement.
 
“OID” has the meaning specified in Section 2.19(b).
 
“Other Taxes” has the meaning specified in Section 2.17(c).
 
“Other Term Loan Facility” means any Other Term Loan incurred or issued, or term
loan facility entered into to provide for the incurrence or issuance of Other
Term Loans, pursuant to Section 8.1(h) and satisfying the requirement therefor
specified in Section 8.1(h).
 
“Other Term Loans” means any term loans, notes or similar or related
Indebtedness incurred or issued pursuant to Section 8.1(h) and satisfying the
requirement therefor specified in Section 8.1(h).
 
“Participant Register” has the meaning specified in Section 11.2(f).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions:
 
(a)  
no more than $25,000,000 of proceeds of the Loans (the “Permitted Acquisition
Basket”) may be used to fund all Permitted Acquisitions, and each such
acquisition that uses any amount of the Loans to fund a Permitted Acquisition
Basket shall reduce such Permitted Acquisition Basket on a dollar-for-dollar
basis; (it is understood for purposes of this definition that there shall be no
limitation on the use (i) of Net Cash Proceeds of (x) any Sale or issuance of
Stock or Stock Equivalents of Holdings and (y) equity contributions in respect
of the Stock of Holdings, (ii) of Net Cash Proceeds of unsecured Indebtedness
(subject to the limitations on incurrence of unsecured Indebtedness set forth in
Section 8.1));



(b)  
the aggregate value of assets acquired pursuant to such Permitted Acquisitions
located outside of the United States using funds other than from Net Cash
Proceeds of any Sale or issuance of Stock of Holdings, Net Cash Proceeds of
equity contributions in respect of the Stock of Holdings and Available Amount
Basket may not exceed $5,000,000 (provided that no amount available under the
Permitted Acquisition Basket may be used to acquire such assets);



(c)  
immediately prior to signing of the applicable acquisition agreement, and after
giving effect to such signing, and at any time following the signing of the
applicable acquisition agreement and prior to and after giving effect to the
consummation of such acquisition, no Event of Default shall have occurred and be
continuing;



(d)  
all transactions related to such Permitted Acquisitions shall be consummated in
all material respects in accordance with applicable Requirements of Law;



(e)  
on a Pro Forma Basis, (i) Borrower shall be in compliance with the Financial
Maintenance Covenants and (ii) Borrower’s Total Leverage Ratio shall not be
greater than the lesser of (x) 3.30 to 1.00 and (y) the maximum Total Leverage
Ratio permitted under the covenant set forth in Section 5.1 applicable as of the
end of the fiscal quarter most recently ended prior to such date;



(f)  
any acquired or newly formed Restricted Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;



(g)  
any Person acquired in such acquisition, which would be required to become a
Loan Party, shall be merged with a Loan Party or become a Loan Party upon
consummation of such acquisition; provided, that this clause (g) shall not apply
to acquisitions (or a series of related acquisitions) with an aggregate value
less than $5,000,000;



(h)  
the Proposed Acquisition shall be of a Person, or division or line of business,
engaged in any business or business activity conducted by the Loan Parties on
the Closing Date or business, operations and activities reasonably related
thereto or extension thereof;



(i)  
the Proposed Acquisition (x) was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (y) is consensual and approved by the Board of
Directors or analogous managing board or Person of the Proposed Acquisition
Target;



(j)  
the average daily availability under the Revolving Credit Facility for the
thirty (30) day period preceding the consummation of the Proposed Acquisition
shall exceed $5,000,000;



(k)  
if the purchase price of such Proposed Acquisition exceeds $7,500,000 or if the
purchase is of Stock or Stock Equivalents of a Person, the Administrative Agent
shall have received reasonable advance notice of the consummation of such
Proposed Acquisition including a reasonably detailed description thereof at
least five (5) business days prior to the consummation of such Proposed
Acquisition (or such later date as may be agreed by the Administrative Agent);



(l)  
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent certifying that the requirements of this definition have been satisfied or
will be satisfied on or prior to the date of the consummation of such Proposed
Acquisition;



(m)  
on or prior to the date of the consummation of such Proposed Acquisition, the
Administrative Agent shall have received copies of (x) the acquisition agreement
(or substantially final drafts thereof) and (y) related documents and
information (including financial information and analysis, environmental
assessments and reports, opinions, certificates and Lien searches), in each
case, in the case of this clause (y), to the extent available and requested by
the Administrative Agent; and



(n)  
as of the date of consummation of any transaction as part of such Permitted
Acquisition and after giving effect to all transactions to occur on such date as
part of such Permitted Acquisition, the conditions set forth in Section 3.2(b)
shall be satisfied, and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of such Permitted
Acquisition and executed by an Responsible Officer of the Borrower.



 “Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1.
 
“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3.
 
“Permitted Investors” means, collectively the Sponsor and its Controlled
Investment Affiliates.
 
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2.
 
“Permitted Loan Contribution” means, in connection with a Permitted Loan
Purchase, (a) the Permitted Investors using Term Loans acquired by the Permitted
Investors in such Permitted Loan Purchase as consideration for additional Stock
of the Borrower or as an additional contribution to the capital of the Borrower
and (b) the substantially concurrent cancellation by the Borrower of all
Indebtedness represented by such Term Loans.
 
 “Permitted Loan Purchase” means any transaction pursuant to which Affiliated
Lenders purchase Term Loans in accordance with the terms of Section 11.2(g).
 
“Permitted Loan Retirement” means any transaction pursuant to which the Borrower
(a) purchases all or any portion of the Term Loans with cash of the Borrower and
its Subsidiaries available under the Available Amount Basket (other than, in any
event, any cash that is traced to a Borrowing under the Revolving Credit
Facility), as certified by a Responsible Officer of the Borrower, pursuant to
one or more offers on customary terms and conditions in light of market
practices (including the form of notice thereof) agreed to by the Borrower and
the Administrative Agent (each, an “Offer”) that were made available to all Term
Loan Lenders on a pro rata basis according to the principal amount of the Term
Loans then held by the Term Loan Lenders and (b) substantially concurrent with
such purchase, forgives all Indebtedness represented by such Term Loans
purchased thereby as evidenced by a written instrument delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and made available to the Term Loan Lenders; provided,
however, that (i) the Borrower shall have delivered a notice of each such Offer
to the Administrative Agent and all Term Loan Lenders no later than noon (New
York City time) at least five (5) Business Days in advance of the proposed
consummation date of such Offer in form and substance reasonably acceptable to
the Administrative Agent and (ii) the maximum dollar amount of the Offer shall
be no less than $1,000,000.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing, exchange
or extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing, exchange or
extension except for increases due to the amount of any premiums required to be
paid thereon and reasonable fees and expenses associated therewith, (b) has a
weighted average maturity (measured as of the date of such refinancing, exchange
or extension) and maturity no shorter than that of such Permitted Indebtedness
being refinanced or extended, (c) is not entered into as part of a Sale and
Leaseback transaction, (d) is not secured by any property or any Lien other than
those securing such existing Permitted Indebtedness in accordance with Section
8.2, (e) refinances, exchanges or extends pursuant to the same transaction the
entire amount of the Permitted Indebtedness to be refinanced, exchanged or
extended, including all distinct tranches and facilities governed by the
agreement governing such Indebtedness, and (f) otherwise complies with the
applicable provisions of Section 8.1; provided, however, that, notwithstanding
the foregoing, (x) the terms of such Permitted Indebtedness may be modified as
part of such Permitted Refinancing if such modification would have been
permitted pursuant to Section 8.11 and (y) no Guaranty Obligation for such
Indebtedness shall constitute part of such Permitted Refinancing unless similar
Guaranty Obligations with respect to such Permitted Indebtedness existed and
constituted Permitted Indebtedness prior to such refinancing, exchange or
extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, long term capital property useful in the business
of the Borrower or any of its Subsidiaries (including through a Permitted
Acquisition or Permitted Investment) or, if such Property Loss Event involves
loss or damage to property, to repair such loss or damage.
 
“Permitted Senior Lien” means any Lien (i) referred to in clause (a), (b), (c),
(d)(ii), (e), (f), (g), (h), (i), (k), (l), and (m) of the definition of
Customary Permitted Liens having priority by operation of mandatory Requirements
of Law, (ii) referred to in Sections 8.2(c) to the extent having priority under
applicable Requirements of Law and 8.2(g), and (iii) referred to in Section
8.2(d), Section 8.2(e), or Section 8.2(f), in each case on property permitted by
such Section to be subject thereto.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pledged Collateral” means has the meaning specified in the Guarantee and
Security Agreement.
 
“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).
 
“Pro Forma Basis” means as to any Person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, giving pro forma effect to such events, as
applied to historical results (in accordance with Section 1.3 to the extent
applicable or as otherwise determined to be reasonably satisfactory by the
Administrative Agent), as if such events occurred on the first day of the four
(4) consecutive Fiscal Quarter period ended on or before the occurrence of such
event (the “Reference Period”): (a) in making any determination of Consolidated
EBITDA, effect shall be given to any asset sale, any acquisition, Investment,
Sale, merger or consolidation, or any similar transaction, in each case, that
occurred during the Reference Period; (b) in making any determination on a Pro
Forma Basis, (i) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under the Loan
Documents or otherwise) issued, incurred, assumed or permanently repaid during
the Reference Period shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period (provided the interest
expense on such Indebtedness repaid shall nevertheless be treated as incurred
and given full effect for purposes of determining compliance with covenants for
such Reference Period, with appropriate adjustment in pro forma treatment to
avoid double counting of interest expense if such repaid Indebtedness is being
refinanced with new Indebtedness), and (ii) interest expense of such Person
attributable to interest on any Indebtedness incurred for which pro forma effect
is being given as provided in the preceding clause (b)(i) bearing floating
interest rates shall be computed as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods; and (c) with respect to (i) any redesignation of a
Subsidiary as an Restricted Subsidiary, effect shall be given to such Subsidiary
redesignation and all other Subsidiary redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary redesignation then being effected, collectively and (ii) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.  Pro forma calculations made pursuant to
the definition of the term
 
“Pro Forma Basis” shall be determined in good faith by the Chief Financial
Officer of Borrower (or such other officer of the Borrower as shall be
reasonably acceptable to the Administrative Agent) and, to the extent
applicable, based on reasonable assumptions specified to the Administrative
Agent in reasonable detail.
 
“Pro Forma Transaction” means any of the events set forth in the definition of
Pro Forma Basis.
 
“Pro-Rata Benefit” has the meaning specified in Section 5.4.
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(e).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target by the
Borrower or any Subsidiary of the Borrower (or by Holdings to the extent such
assets and Stock are transferred to the Borrower or any Subsidiary of the
Borrower contemporaneously with such acquisition) or (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).
 
“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division, other unit operation or assets of any
Person.
 
“Pro Rata Outstandings” of any Lender at any time, means (a) in the case of the
Term Loan Facility, the outstanding principal amount of the Term Loans owing to
such Lender and (b) in the case of the Revolving Credit Facility, the sum of (i)
the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.
 
“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.
 
“Reference Period” has the meaning specified in the definition of Pro Forma
Basis.
 
“Refinanced Term Loan” has the meaning specified in Section 11.1(c).
 
“Register” has the meaning specified in Section 2.14(b).
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
otherwise required for prepayment of the Loans less any amount paid or required
to be paid by any Group Member to make, and that are duly applied to make,
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event required for prepayment of
Loans, the earliest of (a) the 270th day after the completion of the portion of
such Sale or Property Loss Event corresponding to such Net Cash Proceeds,
provided that, (x) if no Default or Event of Default has occurred or is
continuing, (y) the Borrower has delivered a certificate of a Responsible
Officer of the Borrower to the Administrative Agent promptly following receipt
of any such Net Cash Proceeds setting forth the Borrower’s intention to use any
portion of such Net Cash Proceeds to make a Permitted Reinvestment, (z) during
the applicable 270 day period the Borrower has contracted to make a Permitted
Reinvestment within the 90 day period immediately following the expiration of
the 270 day period referred to above, then such 270 day period shall be extended
by an additional 90 days, (b) the date that is 5 Business Days after the date on
which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to make Permitted Reinvestments with such Net Cash
Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.
 
“Related Documents” means, collectively, the payoff letter with respect to the
Existing Credit Agreement executed and delivered to the Administrative Agent in
connection with Section 3.1(d) and each other collateral release document
executed with respect to any of the foregoing or any Related Transaction.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, attorney,
accountant and each insurance, environmental, legal, financial and other advisor
(including those retained in connection with the satisfaction or attempted
satisfaction of any condition set forth in Article 3) and other consultants and
agents of or to such Person or any of its Affiliates, together with, if such
Person is the Administrative Agent, each other Person or individual designated,
nominated or otherwise mandated by or helping the Administrative Agent pursuant
to and in accordance with Section 10.4 or any comparable provision of any Loan
Document.
 
“Related Transactions” means, collectively, the refinancing of the Existing
Credit Agreement, the execution and delivery of all Related Documents and the
payment of all related fees, costs and expenses.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Relevant Four Fiscal Quarter Period” has the meaning specified in Section 9.4.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Lenders” means at any time (a) if there are no more than three
Lenders,  (i) Lenders holding more than 66 2/3% of the sum of the aggregate
Revolving Credit Commitments then in effect plus the aggregate unpaid principal
balance of the Term Loan then outstanding, or (ii) if the Revolving Credit
Commitments have terminated, Lenders then holding more than 66 2/3% of the sum
of the aggregate unpaid principal amount of Loans (other than Swing Loans) then
outstanding, outstanding L/C Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans and (b)
if there are more than three Lenders,  (i) Lenders holding more than fifty
percent (50%) of the sum of the aggregate Revolving Credit Commitments then in
effect plus the aggregate unpaid principal balance of the Term Loan then
outstanding, or (ii) if the Revolving Credit Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding L/C Obligations, amounts of participations in Swing Loans and the
principal amount of unparticipated portions of Swing Loans; provided, however,
that (x) Required Lenders shall require at least two unaffiliated Lenders so
long as there are at least two unaffiliated Lenders and (y) in the event there
are only two Lenders, “Required Lenders” shall mean both Lenders; provided
further, that (x) amounts held by any Non-Funding Lender shall be ignored for
purposes of both the numerator and the denominator in such calculation and (y)
amounts held by Affiliated Lenders shall be accounted for in accordance with
Section 11.2(g)(ii).
 
“Replacement Term Loan” has the meaning specified in Section 11.1(c).
 
“Required Revolving Credit Lenders” means at any time (a) if there are no more
than three Lenders,  (i) Lenders holding more than 66 2/3% of the aggregate
Revolving Credit Commitments then in effect, or (ii) if the Revolving Credit
Commitments have terminated, Lenders then holding more than 66 2/3% of the sum
of the aggregate unpaid principal amount of Revolving Loans (other than Swing
Loans) then outstanding, outstanding L/C Obligations, amounts of participations
in Swing Loans and the principal amount of unparticipated portions of Swing
Loans and (b) if there are more than three Lenders,  (i) Lenders holding more
than fifty percent (50%) of the sum of the aggregate Revolving Credit
Commitments then in effect, or (ii) if the Revolving Credit Commitments have
terminated, Lenders then holding more than fifty percent (50%) of the sum of the
aggregate unpaid principal amount of Revolving Loans (other than Swing Loans)
then outstanding, outstanding L/C Obligations, amounts of participations in
Swing Loans and the principal amount of unparticipated portions of Swing Loans;
provided, however, that (x) Required Lenders shall require at least two
unaffiliated Lenders so long as there are at least two unaffiliated Lenders and
(y) in the event there are only two Lenders, “Required Lenders” shall mean both
Lenders; provided further, that amounts held by any Non-Funding Lender shall be
ignored for purposes of both the numerator and the denominator in such
calculation.
 
“Required Term Loan Lenders” means at any time (a) if there are no more than
three Lenders,  Lenders holding more than 66 2/3% of aggregate unpaid principal
balance of the Term Loan then outstanding and (b) if there are more than three
Lenders,  Lenders holding more than fifty percent (50%) of the aggregate unpaid
principal balance of the Term Loan then outstanding; provided, however, that (x)
Required Lenders shall require at least two unaffiliated Lenders so long as
there are at least two unaffiliated Lenders and (y) in the event there are only
two Lenders, “Required Lenders” shall mean both Lenders; provided further, that
(x) amounts held by any Non-Funding Lender shall be ignored for purposes of both
the numerator and the denominator in such calculation and (y) amounts held by
Affiliated Lenders shall be accounted for in accordance with Section
11.2(g)(ii).
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, vice president, treasurer,
assistant treasurer, controller, managing member or general partner of such
Person but, in any event, with respect to financial matters, any such officer
that is responsible for preparing the Financial Statements delivered hereunder
and, with respect to the Corporate Chart and other documents delivered pursuant
to Section 6.1(f), documents delivered on the Closing Date and documents
delivered pursuant to Section 7.10, the secretary or assistant secretary of such
Person or any other officer responsible for maintaining the corporate and
similar records of such Person.
 
“Restricted Payment” means (a) any direct or indirect (including through the use
of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations, and including with respect to
a claim for rescission of a Sale of such Stock or Stock Equivalent) dividend,
return of capital, equity distribution, Stock repurchase or any other payment in
respect of Stock or Stock Equivalents of any Loan Party, and any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including in each case above through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Stock or Stock
Equivalent of any Loan Party from or in respect of, in each case above whether
now or hereafter outstanding, to any Person other than another Loan Party, and
any payment or other transfer setting aside funds for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise.
 
“Restricted Subsidiary” means (i) each Wholly Owned Subsidiary of the Borrower
that is not an Unrestricted Subsidiary and (ii) any Unrestricted Subsidiary of
the Borrower that is designated from time to time as a Restricted Subsidiary.
 
“Retirement Notice” has the meaning specified in Section 11.2(g).
 
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment” or in the Additional Revolving Credit Commitment
Assumption Agreement pursuant to which such Lender agreed to provide an
Additional Revolving Credit Commitment, as applicable, as amended to reflect
Assignments and as such amount may be reduced pursuant to this Agreement.  The
aggregate amount of the Revolving Credit Commitments on the date hereof equals
$15,000,000.
 
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
 
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.
 
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.
 
“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of all of the
Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.
 
“Revolving Loan” has the meaning specified in Section 2.1.
 
“S&P” means Standard & Poor’s Rating Services or any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
“Scheduled Maturity Date” means the later of the Scheduled Revolving Credit
Termination Date and the Term Loan Maturity Date.
 
“Scheduled Revolving Credit Termination Date” means the fifth (5th) anniversary
of the Closing Date.
 
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty and (b) in the case of a
Hedging Agreement not entered into with or provided or arranged by GE Capital or
an Affiliate of GE Capital, is expressly identified as being a “Secured Hedging
Agreement” hereunder in a joint notice from such Loan Party and such Person
delivered to the Administrative Agent reasonably promptly after the execution of
such Hedging Agreement (provided that inadvertent failure to deliver such notice
shall not cause the Hedging Agreement to not be a Secured Hedging Agreement
except as otherwise set forth in Section 10.11) and (c) meets the requirements
of Section 8.1(f).
 
“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement which meets the
requirements of Section 8.1(f) was provided or arranged by GE Capital or an
Affiliate of GE Capital, and any assignee of such Person or (b) a Lender or an
Affiliate of a Lender who has entered into a Hedging Agreement which meets the
requirements of Section 8.1(f) with a Loan Party (or a Person who was a Lender
or an Affiliate of a Lender at the time of execution and delivery of the Hedging
Agreement).
 
“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, any Bank Product Provider, each other
Indemnitee and any other holder of any Obligation of any Loan Party.
 
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
“Security Principles” has the meaning specified in Section 7.10(c).
 
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts
receivable.  Conjugated forms thereof and the noun “Sale” have correlative
meanings.
 
“Solvent” means, with respect to any Person or any group of Persons, as
applicable, as of any date of determination, that, as of such date, (a) the fair
value of the properties (calculated to include goodwill and other intangibles)
of such Person, or of such group of Persons on a Consolidated basis, as
applicable, is greater than the total amount of liabilities, including
contingent liabilities of such Person, or of such group of Persons on a
Consolidated basis, as applicable, (b) the present fair saleable value of the
assets of such Person, or of such group of Persons on a Consolidated basis, as
applicable, is not less than the amount that will be required to pay the
probable liability of such Person, or of such group of Persons on a Consolidated
basis, as applicable, on their debts as they become absolute and matured, (c)
such Person, or such group of Persons on a Consolidated basis, as applicable,
does not or do not intend to, and does not or do not believe that they will,
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature, (d) such Person, or such group of Persons on a
Consolidated basis, as applicable,, is not or are not engaged in business or a
transaction, and is not or are not about to engage in business or a transaction,
for which capital of such Person, or of such group of Persons on a Consolidated
basis, as applicable, is unreasonably small.  In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Specified Cash Management Agreement” means  any agreement providing for Bank
Products, which has been designated by a Bank Product Provider and the Borrower,
by notice to the Administrative Agent, as a “Specified Cash Management
Agreement”.
 
“Specified Equity Contribution” has the meaning specified in Section 9.4.
 
“Sponsor” means JLL Partners Fund IV, L.P.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
 “Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Debt” means any Indebtedness that is subordinated to the prior
payment in full in cash of the Obligations on terms and conditions satisfactory
to the Administrative Agent.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Substitute Lender” has the meaning specified in Section 2.18(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Swingline Commitment” means $5,000,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
GE Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) (such approval not to be
unreasonably withheld or delayed) and the Borrower, to act as the Swingline
Lender hereunder.
 
“Swingline Request” has the meaning specified in Section 2.3(b).
 
“Swing Loan” has the meaning specified in Section 2.3.
 
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.17(a).
 
“Term Loan” has the meaning specified in Section 2.1(b).  Unless the context
shall otherwise require, the term “Term Loan” shall include any Incremental Term
Loan.
 
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement.  The aggregate amount of the
Term Loan Commitments on the date hereof equals $48,000,000.  Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments.
 
“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.
 
“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.
 
“Term Loan Maturity Date” means the fifth (5th) anniversary of the Closing Date.
 
“Title IV Plan” means a Benefit Plan subject to Title IV of ERISA, other than a
Multiemployer Plan.
 
“Total Funded Debt” means, as to any Person, as of any date of determination,
the aggregate principal amount of Indebtedness of such Person and its
Consolidated Subsidiaries outstanding on such date on the Consolidated balance
sheet of such Person, determined on a Consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of indebtedness resulting from the
application of purchase accounting in connection with any Permitted Acquisition)
consisting of Indebtedness described in clauses (a), (b), (c) to the extent
constituting reimbursement obligations in respect of letters of credit or
bankers acceptances, (d), (f), (h), to the extent an amount is a fixed
obligation to be payable, (i) and, to the extent that clause (j) relates to the
preceding clauses, clause (j), in each case, of the definition of Indebtedness.
 
“Total Leverage Ratio” means, with respect to any Person as of any date, the
ratio of (a) Total Funded Debt of such Person outstanding as of such date to (b)
Consolidated EBITDA for such Person for the last period of four consecutive
Fiscal Quarters ending on or before such date.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“Unrestricted Subsidiary” means any Restricted Subsidiary acquired after the
Closing Date that is designated from time to time as an Unrestricted Subsidiary
in accordance with this Agreement.
 
“Unrestricted Subsidiary Investment” means (a) in the case of any designation of
a Subsidiary as an Unrestricted Subsidiary, an amount equal to the greater of
(i) the book value of the assets of such Subsidiary and (ii) the net fair market
value of the assets of such Subsidiary (which shall be deemed for purposes of
this Agreement to constitute a new Investment in such Subsidiary by the Group
Member owning the Stock of such Subsidiary in such greater amount), and (b) in
the case of any capital contribution to, or other Investment in, any
Unrestricted Subsidiary, the amount thereof, if in cash, or the fair market
value thereof, if in other property.
 
“Unused Commitment Fee” has the meaning specified in Section 2.11.
 
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, at any time, any liability incurred by any ERISA
Affiliate under Section 4201 of ERISA with respect to any Multiemployer Plan
(whether or not assessed) and not yet satisfied or paid in full.
 
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
 
“Yield Differential” has the meaning specified in Section 2.19(b).
 
Section 1.2                       UCC Terms
 
.  The following terms have the meanings given to them in the applicable
UCC:  “commodity account”, “commodity contract”, “commodity intermediary”,
“deposit account”, “entitlement holder”, “entitlement order”, “equipment”,
“financial asset”, “general intangible”, “goods”, “instruments”, “inventory”,
“securities account”, “securities intermediary” and “security entitlement”.
 
Section 1.3                       Accounting Terms and Principles
 
.  (a)  GAAP.  All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP.  Provisions regarding accounting changes are set forth in Section
8.12.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Article 5 and Article 8 shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value.”
 
(b) Pro Forma.  All components of financial calculations made to determine
compliance with the Financial Maintenance Covenants (or compliance with a test
determined on the basis of the Total Leverage Ratio) shall be adjusted on a Pro
Forma Basis to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Pro Forma Transaction
consummated after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Borrower
based on assumptions expressed therein and that were reasonable based on the
information available to the Borrower at the time of preparation of the
Compliance Certificate setting forth such calculations.
 
Section 1.4                       Payments
 
.  The Administrative Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Loan Party or any L/C Issuer.  Any such determination
or redetermination by the Administrative Agent shall be conclusive and binding
for all purposes, absent manifest error.  No determination or redetermination by
any Secured Party or Loan Party and no other currency conversion shall change or
release any obligation of any Loan Party or of any Secured Party (other than the
Administrative Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted.  The Administrative Agent may round up
or down, and may set up appropriate mechanisms to round up or down, any amount
hereunder to nearest higher or lower de minimis amounts and may determine
reasonable de minimis payment thresholds in light of market customs.
 
Section 1.5                       Interpretation
 
.  (a) Certain Terms.  Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any
property).  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole.  In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.”  In any other case, the term
“including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  The term
“enforceability” and its derivatives when used to describe the enforceability of
an agreement shall mean that such agreement is enforceable except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
(b) Certain References.  Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document to (A) any Constituent Documents,
agreements (including the Loan Documents) and instruments shall include, without
limitation, all exhibits, schedules, appendixes and annexes to such Constituent
Documents, agreements or instruments and, unless the prior consent of any
Secured Party required therefor is not obtained, all subsequent amendments,
restatements, extensions, waivers, supplements and other modifications thereto
made in accordance with the terms thereof and, if applicable, of any Loan
Document, (B) any Requirements of Law shall be to such Requirements of Law as
modified from time to time and to any successor legislation thereto, in each
case as in effect at the time any such reference is operative and (C) any time
of day shall be a reference to New York time.  Titles of articles, sections,
clauses, exhibits, schedules and annexes contained in any Loan Document are
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.  Unless otherwise expressly
indicated, the meaning of any term defined (including by reference) in any Loan
Document shall be equally applicable to both the singular and plural forms of
such term.
 
ARTICLE 2                      
 
THE FACILITIES
 
Section 2.1                       The Commitments
 
.  (a)  Revolving Credit Commitments.  On the terms and subject to the
conditions contained in this Agreement, each Revolving Credit Lender severally,
but not jointly, agrees to make loans in Dollars (each a “Revolving Loan”) to
the Borrower from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Lender not
to exceed such Lender’s Revolving Credit Commitment; provided, however, that at
no time shall any Revolving Credit Lender be obligated to make a Revolving Loan
in excess of such Lender’s Pro Rata Share of the amount by which the then
effective Revolving Credit Commitments exceeds the aggregate Revolving Credit
Outstandings at such time.  Within the limits set forth in the first sentence of
this clause (a), amounts of Revolving Loans repaid may be reborrowed under this
Section 2.1.
 
(b) Term Loan Commitments.  On the terms and subject to the conditions contained
in this Agreement, each Term Loan Lender severally, but not jointly, agrees to
make a loan (each a “Term Loan”) in Dollars to the Borrower on the Closing Date,
in an amount not to exceed such Lender’s Term Loan Commitment.  Amounts of Term
Loans repaid may not be reborrowed.
 
(c) Incremental Term Loan Commitments.  On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
the Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment.  Amounts of Incremental Term Loans repaid may not be reborrowed.
 
Section 2.2                       Borrowing Procedures
 
.  (a)  Notice From the Borrower.  Each Borrowing shall be made on notice given
by the Borrower to the Administrative Agent not later than 11:00 a.m. on (i) the
first Business Day, in the case of a Borrowing of Base Rate Loans and (ii) the
third Business Day, in the case of a Borrowing of Eurodollar Rate Loans, prior
to the date of the proposed Borrowing.  Each such notice may be made in a
writing substantially in the form of Exhibit C (a “Notice of Borrowing”) duly
completed or by telephone if confirmed promptly, but in any event within one
Business Day and prior to such Borrowing, with such a Notice of
Borrowing.  Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans.  Each Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000
(except, with respect to any Incremental Term Borrowing, to the extent otherwise
provided in the related Incremental Term Loan Assumption Agreement).
 
(b) Notice to Each Lender.  The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate.  Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing.  Upon fulfillment or due waiver (i)
on the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.
 
(c) Non-Funding Lenders.
 
(i) Non-Funding Lenders Responsibility.  Unless the Administrative Agent shall
have received notice from any Lender prior to the date such Lender is required
to make any payment hereunder with respect to any Loan or any participation in
any Swing Loan or Letter of Credit that such Lender will not make such payment
(or any portion thereof) available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such payment available
to the Administrative Agent on the date such payment is required to be made in
accordance with this Article 2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount; provided that nothing herein or in any other Loan Document
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender.  The Borrower agrees to repay to the Administrative Agent on
demand such amount (until repaid by such Lender) with interest thereon for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer.  The failure of a Non-Funding Lender to make
any Revolving Loan, to fund any purchase of any participation to be made or
funded by it or to make any other payment required to be made by it under the
Loan Documents, in each case on the date specified therefore, shall not relieve
any other Lender of its obligations to make such loan, fund the purchase of such
participation or make any other such payment under any Loan Document on such
date, but neither the Administrative Agent nor, other than as expressly set
forth herein, any Lender shall be responsible for the failure of any Non-Funding
Lender to make a Loan, fund the purchase of a participation or make any other
payment required under any Loan Document.
 
(ii) Reallocation.  If any Revolving Credit Lender is a Non-Funding Lender, all
or a portion of such Non-Funding Lender’s L/C Obligations (unless such Lender is
the L/C Issuer that issued such Letter of Credit) and reimbursement obligations
with respect to Swing Loans shall, at the Administrative Agent’s election at any
time or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written
request delivered to the Administrative Agent (whether before or after the
occurrence of any Default or Event of Default), be reallocated to and assumed by
the Revolving Credit Lenders that are not Non-Funding Lenders or Impacted
Lenders pro rata in accordance with their Pro Rata Share of the Revolving Credit
Commitment (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced
to zero and each other Revolving Credit Lender’s Pro Rata Share had been
increased proportionately), provided that no Revolving Credit Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding L/C Obligations, amounts
of its participations in Swing Loans and its pro rata share of unparticipated
amounts in Swing Loans to exceed its Revolving Credit Commitment.
 
(iii) Voting Rights.   Notwithstanding anything herein to the contrary,
including Section 11.1, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans or Commitments,
included in the determination of “Required Lenders,” “Required Revolving Credit
Lenders” or “Lenders directly affected” pursuant to Section 11.1) for any voting
or consent rights under or with respect to any Loan Document; provided that (A)
the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Loans may not be reduced
or forgiven and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced, in each case without the consent of such
Non-Funding Lender.  For the purposes of determining Required Lenders and
Required Revolving Credit Lenders, the Loans and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.
 
(iv) Borrower Payments to a Non-Funding Lender.  The Administrative Agent shall
be entitled to hold, in a non-interest bearing account, all portions of any
payments received by the Administrative Agent for the benefit of any Non-Funding
Lender pursuant to this Agreement as cash collateral.  The Administrative Agent
is hereby authorized to use such cash collateral to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof, and then, to
hold as cash collateral the amount of such Non-Funding Lender’s pro rata share,
without giving effect to any reallocation pursuant to Section 2.2(c)(ii), of all
L/C Obligations until the Obligations are paid in full in cash, all L/C
Obligations have been discharged or cash collateralized and all Commitments have
been terminated.  Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, the Administrative Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender.  With respect to such Non-Funding Lender’s failure to fund Revolving
Loans or purchase participations in Letters of Credit or L/C Obligations, any
amounts applied by the Administrative Agent to satisfy such funding shortfalls
shall be deemed to constitute a Revolving Loan or amount of the participation
required to be funded and, if necessary to effectuate the foregoing, the other
Revolving Credit Lenders shall be deemed to have sold, and such Non-Funding
Lender shall be deemed to have purchased, Revolving Loans or Letter of Credit
participation interests from the other Revolving Credit Lenders until such time
as the aggregate amount of the Revolving Loans and participations in Letters of
Credit and L/C Obligations are held by the Revolving Credit Lenders in
accordance with their Pro Rata Shares of the Revolving Credit Commitment.  Any
amounts owing by a Non-Funding Lender to the Administrative Agent which are not
paid when due shall accrue interest at the interest rate applicable during such
period to Revolving Loans that are Base Rate Loans.  In the event that the
Administrative Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (iv) below or ceases to be a Non-Funding Lender
pursuant to the definition of Non-Funding Lender, the Administrative Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to the Administrative Agent, L/C
Issuers, Swingline Lender, and other Lenders under the Loan Documents, including
such Lender’s pro rata share of all Revolving Loans, L/C Obligations, Swing Line
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender
reallocated to other Lenders pursuant to subsection Section 2.2(c)(ii).
 
(v) Cure.  A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender fully pays to the
Administrative Agent, on behalf of the applicable Secured Parties, the Aggregate
Excess Funding Amount, plus all interest due thereon.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(vi) Fees.  A Lender that is a Non-Funding Lender shall not earn and shall not
be entitled to receive, and the Borrower shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of L/C Obligations occurs pursuant to Section 2.2(c)(ii)), during
the period of time that such reallocation remains in effect, the Letter of
Credit Fee payable with respect to such reallocated portion shall be payable to
(A) all Revolving Credit Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Credit Lenders.
 
Section 2.3                       Swing Loans
 
.  (a)  Availability.  On the terms and subject to the conditions contained in
this Agreement, the Swingline Lender shall make loans in Dollars (each a “Swing
Loan”) available to the Borrower under the Revolving Credit Facility from time
to time on any Business Day during the period from the date hereof until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding not to exceed its Swingline Commitment; provided, however, that the
Swingline Lender may not make any Swing Loan (x) to the extent that after giving
effect to such Swing Loan, the aggregate Revolving Credit Outstandings would
exceed the Revolving Credit Commitments and (y) in the period commencing on the
first Business Day after it receives notice from the Administrative Agent or the
Required Revolving Credit Lenders that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived.  In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 have been satisfied
or waived.  Each Swing Loan shall be a Base Rate Loan and must be repaid in full
on the earliest of (i) the funding date of any Borrowing of Revolving Loans and
(ii) the Revolving Credit Termination Date.  Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).
 
(b) Borrowing Procedures.  In order to request a Swing Loan, the Borrower shall
give to the Administrative Agent a notice to be received not later than 2:00
p.m. on the day of the proposed borrowing, which may be made in a writing
substantially in the form of Exhibit D duly completed (a “Swingline Request”) or
by telephone if confirmed promptly but, in any event, prior to such borrowing,
with such a Swingline Request.  In addition, if any Notice of Borrowing requests
a Borrowing of Base Rate Loans, the Swing Line Lender may, notwithstanding
anything else to the contrary in Section 2.2, make a Swing Loan available to the
Borrower in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  The Administrative
Agent shall promptly notify the Swingline Lender of the details of the requested
Swing Loan.  Upon receipt of such notice and subject to the terms of this
Agreement, the Swingline Lender may make a Swing Loan available to the Borrower
by making the proceeds thereof available to the Administrative Agent and, in
turn, the Administrative Agent shall make such proceeds available to the
Borrower on the date set forth in the relevant Swingline Request.
 
(c) Refinancing Swing Loans.  The Swingline Lender may at any time forward a
demand to the Administrative Agent (which the Administrative Agent shall, upon
receipt, forward to each Revolving Credit Lender) that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Share of all or a portion of the
outstanding Swing Loans (as such amount may be increased pursuant to Section
2.2(c)(ii)).  Each Revolving Credit Lender shall pay such Pro Rata Share to the
Administrative Agent for the account of the Swingline Lender.  Upon receipt by
the Administrative Agent of such payment (other than during the continuation of
any Event of Default under Section 9.1(e)), such Revolving Credit Lender shall
be deemed to have made a Revolving Loan to the Borrower, which, upon receipt of
such payment by the Swingline Lender from the Administrative Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan.  In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under Section 9.1(e), each Revolving Credit Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Pro Rata
Share of such Swing Loan.  If any payment made by any Revolving Credit Lender as
a result of any such demand is not deemed a Revolving Loan, such payment shall
be deemed a funding by such Lender of such participation.  Such participation
shall not be otherwise required to be funded.  Upon receipt by the Swingline
Lender of any payment from any Revolving Credit Lender pursuant to this clause
(c) with respect to any portion of any Swing Loan, the Swingline Lender shall
promptly pay over to such Revolving Credit Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) received by the
Swingline Lender with respect to such portion.
 
(d) Obligation to Fund Absolute.  Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.
 
Section 2.4                       Letters of Credit
 
.  (a)  Commitment and Conditions.  On the terms and subject to the conditions
contained herein, each L/C Issuer agrees to Issue, at the request of the
Borrower, in accordance with such L/C Issuer’s usual and customary business
practices, and for the account of the Borrower (or, as long as the Borrower
remains responsible for the payment in full of all amounts drawn thereunder and
related fees, costs and expenses, for the account of any Group Member), Letters
of Credit (denominated in Dollars and with face amounts that are multiples of
$100,000) from time to time on any Business Day during the period from the
Closing Date through the earlier of the Revolving Credit Termination Date and
seven (7) days prior to the Scheduled Revolving Credit Termination Date;
provided, however, that such L/C Issuer shall not be under any obligation to
Issue any Letter of Credit upon the occurrence of any of the following, after
giving effect to such Issuance:
 
(i) (A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;
 
(ii) the expiration date of such Letter of Credit (A) is not a Business Day, (B)
is more than one year after the date of issuance thereof or (C) is later than
five (5) Business Days  prior to the Scheduled Revolving Credit Termination
Date; provided, however, that any Letter of Credit with a term not exceeding one
year may provide for its renewal for additional periods not exceeding one (1)
year as long as (x) each of the Borrower and such L/C Issuer have the option to
prevent such renewal before the expiration of such term or any such period and
(y) neither such L/C Issuer nor the Borrower shall permit any such renewal to
extend such expiration date beyond the date set forth in clause (C) above;
provided further, that any Letter of Credit may have an expiration date beyond
the date set forth in clause (C) to the extent such Letter of Credit is cash
collateralized; or
 
(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).
 
Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be
acceptable by certain beneficiaries such as insurance companies.  For each such
Issuance, the applicable L/C Issuer may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, however, that no Letter of Credit shall be Issued during the
period starting on the first Business Day after the receipt by such L/C Issuer
of notice from the Administrative Agent or the Required Revolving Credit Lenders
that any condition precedent contained in Section 3.2 is not satisfied and
ending on the date all such conditions are satisfied or duly waived.
 
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 2.18 or Section 11.2, (ii) the L/C
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (iii) the Revolving Credit Commitments of the other Revolving
Credit Lenders have been increased by an amount sufficient to satisfy the
Administrative Agent that all future L/C Obligations will be covered by all
Revolving Credit Lenders that are not Non-Funding Lenders or Impacted Lenders,
or (iv) the L/C Obligations of such Non-Funding Lender or Impacted Lender have
been reallocated to other Revolving Credit Lenders in a manner consistent with
Section 2.2(c)(ii).
 
(b) Notice of Issuance.  The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. on the third Business Day prior
to the date of such requested Issuance (or such shorter period as may be agreed
by the L/C Issuer).  Such notice may be made in a writing substantially the form
of Exhibit E duly completed or in a writing in any other form acceptable to such
L/C Issuer (an “L/C Request”) or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Issuance, with such an
L/C Request.
 
(c) Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Revolving Credit Lender), in form and substance reasonably
satisfactory to the Administrative Agent, each of the following on the following
dates:  (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of the
Administrative Agent (or any Revolving Credit Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related
L/C Reimbursement Agreement and such other documents and information as may
reasonably be requested by the Administrative Agent and (iii) (x) with respect
to any L/C Issuer other than SunTrust Bank, on the first Business Day of each
calendar week, a schedule of the Letters of Credit Issued by such L/C Issuer, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the L/C Obligations for such Letters of Credit outstanding on the last
Business Day of the previous calendar week or (y) with respect to SunTrust Bank,
as L/C Issuer, a schedule as shall be from time to time mutually agreed.
 
(d) Acquisition of Participations.  Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.
 
(e) Reimbursement Obligations of the Borrower.  The Borrower agrees to pay to
the L/C Issuer of any Letter of Credit, or to the Administrative Agent for the
benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with respect
to such Letter of Credit no later than the first Business Day after the Borrower
receives notice from such L/C Issuer or from the Administrative Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (i) below.  In the event that any L/C Issuer
incurs any L/C Reimbursement Obligation not repaid by the Borrower as provided
in this clause (e) (or any such payment by the Borrower is rescinded or set
aside for any reason), such L/C Issuer shall promptly notify the Administrative
Agent of such failure (and, upon receipt of such notice, the Administrative
Agent shall forward a copy to each Revolving Credit Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the Borrower with interest thereon computed (i) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.
 
(f) Reimbursement Obligations of the Revolving Credit Lenders.  Upon receipt of
the notice described in clause (e) above from the Administrative Agent,  each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation (as such
amount may be increased pursuant to Section 2.2(c)(ii)).  By making such payment
(other than during the continuation of an Event of Default under
Section 9.1(e)), such Lender shall be deemed to have made a Revolving Loan to
the Borrower, which, upon receipt thereof by the Administrative Agent, for the
benefit of such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation.  Any such payment that is not deemed
a Revolving Loan shall be deemed a funding by such Lender of its participation
in the applicable Letter of Credit and the related L/C Obligations.  Such
participation shall not otherwise be required to be funded.  Following receipt
by any L/C Issuer of any payment from any Lender pursuant to this clause (f)
with respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Administrative Agent, for the benefit of such Lender,
all amounts received by such L/C Issuer (or to the extent such amount shall have
been received by the Administrative Agent for the benefit of such L/C Issuer,
the Administrative Agent shall promptly pay to such Lender all amounts received
by the Administrative Agent for the benefit of such L/C Issuer) with respect to
such portion.
 
(g) Obligations Absolute.  The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Credit Lender hereunder.
 
Section 2.5                       Reduction and Termination of the Commitments
 
.
 
(a) Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate in whole or reduce in part ratably any unused portion of the Revolving
Credit Commitments; provided, however, that each partial reduction shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000.
 
(b) Mandatory.  All outstanding Commitments shall terminate (i) in the case of
the Term Loan Facility (other than any Incremental Term Loan Commitments, which
shall terminate as provided in the related Incremental Term Loan Assumption
Agreement), on the Closing Date (after giving effect to any Borrowing occurring
on such date) and (ii) in the case of the Revolving Credit Facility, on the
Scheduled Revolving Credit Termination Date.
 
Section 2.6                       Repayment of Loans
 
.  (a)  The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Revolving Credit
Termination Date.
 
(b) The Borrower promises to repay the Term Loans (other than the Incremental
Term Loans) on the Term Loan Maturity Date and based on the percentage of the
initial principal amount in an aggregate amount set forth below on the dates set
forth below (as adjusted from time to time pursuant to Section 2.19(d)):
 
DATE
AMOUNT OF PRINCIPAL
October 1, 2011
0.625%
December 31, 2011
0.625%
March 31, 2012
0.625%
June 30, 2012
0.625%
September 29, 2012
1.250%
December 29, 2012
1.250%
March 30, 2013
1.250%
June 29, 2013
1.250%
September 28, 2013
1.250%
December 28, 2013
1.250%
March 29, 2014
1.250%
June 28, 2014
1.250%
September 27, 2014
1.250%
January 3, 2015
1.250%
April 4, 2015
1.250%
July 4, 2015
1.250%
October 3, 2015
1.875%
January 2, 2016
1.875%
April 2, 2016
1.875%
Term Loan Maturity Date
Remainder



(c) The Borrower promises to repay any Incremental Term Loans on the applicable
Incremental Term Loan Maturity Date and on the applicable Incremental Term Loan
Repayment Dates and in the amounts set forth in the applicable Incremental Term
Loan Assumption Agreement.
 
Section 2.7                       Optional Prepayments
 
.  The Borrower may prepay the outstanding principal amount of any Loan in whole
or in part at any time (together with any breakage costs that may be owing
pursuant to Section 2.16(a) after giving effect to such prepayment) upon giving
at least one (1) Business Day notice to the Administrative Agent in the case of
prepayment of Base Rate Loans or at least three (3) Business Days notice to the
Administrative Agent in the case of prepayment of Eurodollar Rate Loans;
provided, however, that each partial prepayment that is not of the entire
outstanding amount shall be, in respect of any Term Loans, in an aggregate
amount that is an integral multiple of $250,000 and not less than $500,000 and,
in respect of any Revolving Loan, in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000.  Any payments made to the
Administrative Agent pursuant to this Section 2.7 shall be applied to the
Obligations in accordance with Section 2.12(a).
 
Section 2.8                       Mandatory Prepayments
 
.  (a)  Excess Cash Flow.  The Borrower shall pay or cause to be paid to the
Administrative Agent, for application as provided in Section 2.12(b), (i) for
the period commencing with the earlier of the first day of the first full Fiscal
Quarter after the Closing Date and the first day of third Fiscal Quarter of 2011
and ending December 31, 2011, and (ii) for each Fiscal Year thereafter, in each
case, within five (5) Business Days after the last date Financial Statements can
be delivered pursuant to Section 6.1(b), an amount equal to 50% of the Excess
Cash Flow for such period referred to in clause (i) or such subsequent Fiscal
Year, as applicable, minus any voluntary cash prepayment of Loans permitted
hereunder during the applicable Fiscal Year (and any voluntary cash prepayment
of Loans permitted hereunder made after such Fiscal Year, but prior to the date
such payment is due hereunder, so long as such payment is not deducted with
respect to the Fiscal Year when it is actually paid or is otherwise due), but
only, in the case of payment in respect of Revolving Loans, to the extent that
the Revolving Credit Commitments are permanently reduced by the amount of such
prepayment; provided, however, that if the Total Leverage Ratio of Holdings on
the last day of the applicable Fiscal Year is less than 2.25 to 1.00, such
percentage shall be reduced to 0%.
 
(b) Debt Issuances. Upon receipt on or after the Closing Date by any Loan Party
of Net Cash Proceeds arising from the incurrence by any Loan Party (other than
Excluded Foreign Subsidiaries to the extent it would result in adverse tax
consequences) of Indebtedness of the type specified in clause (a) or (b) of the
definition thereof (other than any such Indebtedness permitted hereunder in
reliance upon of Section 8.1), the Borrower shall within one (1) Business Day
pay or cause to be paid to the Administrative Agent, for application as provided
in Section 2.12(b), an amount equal to 100% of such Net Cash Proceeds.
 
(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by any Loan Party or any of its Restricted Subsidiaries of Net Cash
Proceeds arising from (i) any Sale by any Loan Party or any of its Restricted
Subsidiaries (other than Excluded Foreign Subsidiaries to the extent it would
result in adverse tax consequences) of any of its property (including in
connection with any Sale and Leaseback Transaction but excluding sales of
inventory in the ordinary course of business) other than Sales of its own Stock
and Sales of property permitted hereunder in reliance upon any of clauses (a)
through (e) of Section 8.4 or (ii) any Property Loss Event with respect to any
property of any Loan Party or any of its Restricted Subsidiaries (other than
Excluded Foreign Subsidiaries to the extent it would result in adverse tax
consequences) to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $1,000,000 per Fiscal Year, the Borrower shall within one (1) Business
Day, pay or cause to be paid to the Administrative Agent, for application as
provided in Section 2.12(b), an amount equal to 100% of such Net Cash Proceeds;
provided, however, that, upon any such receipt, as long as no Event of Default
shall be continuing, any Loan Party may make Permitted Reinvestments with such
Net Cash Proceeds and the Borrower shall not be required to make or cause such
payment to the extent (x) such Net Cash Proceeds are intended to be used to make
Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for such
Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent, for application as provided in Section 2.12(b), an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Prepayment Date and such Net Cash Proceeds.  No amount of any Net Cash Proceeds
shall be used to prepay or repay any Indebtedness unless such Indebtedness is
related to a purchase money financing or Capital Lease or such Indebtedness
otherwise ranks senior or pari passu to the Loans hereunder.
 
(d) Specified Equity Contributions.  Upon receipt on or after the Closing Date
by any Loan Party or any of its Subsidiaries of the proceeds of any Specified
Equity Contribution, the Borrower shall immediately pay or cause to be paid to
the Administrative Agent an amount equal to 100% of such proceeds for
application to prepayment of the Term Loans as provided in Section 9.4.
 
(e) Excess Outstandings.  On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
 
(f) Application of Payments.  Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).
 
Section 2.9                       Interest
 
.  (a)  Rate.  All Loans and the outstanding amount of all other Obligations
(other than pursuant to Secured Hedging Agreements and Bank Product Obligations)
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:  (i) in the case of Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate and the Applicable Margin, each as in effect from time to
time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum equal to
the sum of the Eurodollar Rate and the Applicable Margin, each as in effect for
the applicable Interest Period, and (iii) in the case of other Obligations, at a
rate per annum equal to the sum of the Base Rate and the Applicable Margin for
Revolving Loans that are Base Rate Loans, each as in effect from time to time.
 
(b) Payments.  Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1) if such Loan
is a Base Rate Loan (including a Swing Loan), on the last day of each calendar
quarter commencing on the first such day following the making of such Loan, (2)
if such Loan is a Eurodollar Rate Loan, on the last day of each Interest Period
applicable to such Loan and, if applicable, on each date during such Interest
Period occurring every 3 months from the first day of such Interest Period and
(ii) if accrued on any other Obligation, on demand from any after the time such
Obligation is due and payable (whether by acceleration or otherwise).
 
(c) Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1 (e), (B) the
acceleration of any Obligation pursuant to Section 9.2(b) or (C) the delivery of
a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default under either of Section
9.1(a) (due to a payment default) or Section 9.1(c)(i) (due to non-compliance
with any Financial Maintenance Covenant) and, in each case, for as long as such
Event of Default shall be continuing, all Obligations then due and payable shall
bear interest at a rate that is 2% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.
 
(d) Savings Clause.  Anything herein to the contrary notwithstanding, the
obligations of the Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
 
Section 2.10                       Conversion and Continuation Options
 
.  (a)  Option.  The Borrower may elect (i) in the case of any Eurodollar Rate
Loan, (A) to continue such Eurodollar Rate Loan or any portion thereof for an
additional Interest Period on the last day of the Interest Period applicable
thereto and (B) to convert such Eurodollar Rate Loan or any portion thereof into
a Base Rate Loan at any time on any Business Day, subject to the payment of any
breakage costs required by Section 2.16(a), and (ii) in the case of Base Rate
Loans (other than Swing Loans), to convert such Base Rate Loans or any portion
thereof into Eurodollar Rate Loans at any time on any Business Day upon 3
Business Days’ prior notice; provided, however, that, (x) for each Interest
Period, the aggregate amount of Eurodollar Rate Loans having such Interest
Period must be an integral multiple of $1,000,000 and (y) no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans and no continuation in
whole or in part of Eurodollar Rate Loans shall be permitted at any time at
which (1) an Event of Default shall be continuing and the Administrative Agent
or the Required Lenders shall have determined in their sole discretion not to
permit such conversions or continuations or (2) such continuation or conversion
would be made during a suspension imposed by Section 2.15.
 
(b) Procedure.  Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed.  The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  If
the Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate
Loan.  Each partial conversion or continuation shall be allocated ratably among
the Lenders in the applicable Facility in accordance with their Pro Rata Share.
 
Section 2.11                       Fees
 
.  (a)  Unused Commitment Fee.  The Borrower agrees to pay to each Revolving
Credit Lender a commitment fee on the average daily amount by which the
Revolving Credit Commitment of such Lender exceeds its Pro Rata Share of the sum
of (i) the aggregate outstanding principal amount of Revolving Loans and (ii)
the outstanding amount of the L/C Obligations for all Letters of Credit (the
“Unused Commitment Fee”) from the date hereof through the Revolving Credit
Termination Date at a rate per annum equal to 0.50%, payable in arrears (x) on
the last day of each calendar quarter and (y) on the Revolving Credit
Termination Date.  For the purposes of this Section 2.11(a), the term “Revolving
Loan” shall not be deemed to include any Swing Loan issued hereunder.
 
(b) Letter of Credit Fees.  The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to the Administrative Agent or
such L/C Issuer, as appropriate, certain fronting and other fees, documentary
fees, issuance and amendment fees, and processing charges as separately agreed
between the Borrower and such L/C Issuer or otherwise in accordance with such
L/C Issuer’s standard schedule in effect at the time of determination thereof
and (ii) to the Administrative Agent, for the benefit of the Revolving Credit
Lenders according to their Pro Rata Shares, a fee (the “Letter of Credit Fee”)
accruing at a rate per annum equal to the Applicable Margin for Revolving Loans
that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letters of Credit, payable in arrears (A) on the last day of each calendar
quarter, ending after the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; provided, however, without duplication of any
amount required to be paid pursuant to Section 2.09(c) and only for the
avoidance of doubt, the fee payable under this clause (ii) shall be increased by
2% per annum and shall be payable, in addition to be payable on any date it is
otherwise required to be paid hereunder, on demand effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1 (e), (B) the
acceleration of any Obligation pursuant to Section 9.2(b) or (C) the delivery of
a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default under either or Section
9.1(a) (due to a payment default) or Section 9.1(c)(i) (due to non-compliance
with any Financial Maintenance Covenant) and, in each case, for as long as such
Event of Default shall be continuing.
 
(c) Additional Fees.  The Borrower shall pay to the Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs).
 
(d) Closing Fees.  On the Closing Date, the Borrower shall pay to the
Administrative Agent the amounts set forth in the Fee Letter.
 
Section 2.12                       Application of Payments
 
.  (a)  Application of Voluntary Prepayments.  Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations the Borrower designates, and
in the case of optional prepayments of the Term Loans, absent any designation,
to installments of the Term Loans in direct order of maturity.
 
(b) Application of Mandatory Prepayments.  (i) Subject to the provisions of
clause (c) below with respect to the application of payments during the
continuance of an Event of Default, and to the provisions of Section 9.4(e) with
respect to application of proceeds of Specified Equity Contributions, any
payment made by the Borrower to the Administrative Agent pursuant to Section 2.8
or any other prepayment of the Obligations required to be applied in accordance
with this clause (b) shall be applied first, (other than in respect of any
payment required pursuant to Section 2.8(e)) to repay the outstanding principal
balance of the Term Loans and the Incremental Term Loans on a pro rata basis
across all remaining maturities, second, to repay the outstanding principal
balance of the Revolving Loans and the Swing Loans in accordance with the
provisions of clause (d) below (without any corresponding reduction of the
Revolving Credit Commitment), third, in the case of any payment required
pursuant to Section 2.8(e), to provide cash collateral to the extent and in the
manner in Section 9.3 and, then, any excess shall be retained by the Borrower.
 
(ii) Any Term Loan Lender shall have the right to reject its pro rata portion of
any mandatory prepayment payable to such Lender as provided in clause (i) above
(such amounts, “Declined Amounts”), in which case such Declined Amounts shall be
applied as provided in the next sentence.  If the Declined Amount is
attributable to any Term Loan Lender in respect of a particular tranche of Term
Loans (whether original Term Loans or any tranche of Incremental Term Loans),
then the entire amount of such Declined Amount shall be offered first, to each
other Term Loan Lender of such tranche in accordance with such Lender’s pro rata
share of such tranche of Term Loans to which such Declined Amounts relate, and
second, with respect to each other tranche of Term Loans, to each Lender of each
other tranche of Term Loans in accordance with such Lender’s pro rata share of
Term Loans of that tranche.  If any Declined Amount remains after such
application, the Borrower may retain any such remaining amount.
 
(c) Application of Payments During an Event of Default.  Each of Holdings and
the Borrower hereby irrevocably waives, and agrees to cause each Loan Party and
each other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent may, and, upon either
(A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2, shall,
apply all payments in respect of any Obligation, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations, to provide cash collateral for Letters
of Credit to the L/C Cash Collateral Account in the manner and to the extent
described in Section 9.3 and to pay amounts owing with respect to Secured
Hedging Agreements and Bank Product Obligations and (v) fifth, to the ratable
payment of all other Obligations.
 
(d) Application of Payments Generally.  All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Revolving
Loans.  Subject to Section 2.12(b)(ii), all repayments of any Revolving Loans or
Term Loans shall be applied first, to repay such Loans outstanding as Base Rate
Loans and then, to repay such Loans outstanding as Eurodollar Rate Loans, with
those Eurodollar Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods.  Subject to
Section 2.12(b)(ii), all repayments of Term Loans shall be allocated ratably
among the Term Loans and the Incremental Term Loans.  Subject to Section
2.12(a), in the case of an optional prepayment, all repayments of Term Loans
shall be applied to reduce ratably the remaining installments of such
outstanding principal amounts of the Term Loans in the stated order of their
maturities, except as otherwise provided in Section 9.4.  Subject to Section
2.12(a), in the case of an optional prepayment, all repayments of Incremental
Term Loans shall be applied to reduce remaining installments of such outstanding
principal amounts of the Incremental Term Loans in the stated order of their
maturities, except as otherwise provided in Section 9.4.  If sufficient amounts
are not available to repay all outstanding Obligations described in any priority
level set forth in this Section 2.12, the available amounts shall be applied,
unless otherwise expressly specified herein, to such Obligations ratably based
on the proportion of the Secured Parties’ interest in such Obligations.  Any
priority level set forth in this Section 2.12 that includes interest shall
include all such interest, whether or not accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed in any such proceeding.
 
Section 2.13                       Payments and Computations
 
.  (a)  Procedure.  The Borrower shall make each payment under any Loan Document
not later than 11:00 a.m. on the day when due to the Administrative Agent by
wire transfer or automated clearing house transfer (which shall be the exclusive
means of payment hereunder) to the following account (or at such other account
or by such other means to such other address as the Administrative Agent shall
have notified the Borrower in writing within a reasonable time prior to such
payment) in immediately available Dollars and without setoff or counterclaim:
 
ABA No. 021-001-033
Account Number 502-863-77
Bank Name: Deutsche Bank Trust Company Americas
Bank Address:  60 Wall Street, 6th Floor, New York, NY 10005
Account Name:  General Electric Capital Corporation
Reference:  CFK1613/PGT Industries, Inc.


The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.  Each
Revolving Credit Lender shall make each payment for the account of any L/C
Issuer or Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the
notice or demand therefor was received by such Lender prior to 11:00 a.m. on any
Business Day, on such Business Day and (B) otherwise, on the Business Day
following such receipt.  Payments received by the Administrative Agent after
11:00 a.m. may, in the Administrative Agent’s sole discretion, be deemed to be
received on the next Business Day.
 
(b) Computations of Interests and Fees.  All computations of interest and of
fees shall be made by the Administrative Agent  on the basis of a year of 360
days (or, in the case of Base Rate Loans whose interest rate is calculated based
on the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
 
(c) Payment Dates.  Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.
 
(d) Advancing Payments.  Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.
 
Section 2.14                       Evidence of Debt
 
.  (a)  Records of Lenders.  Each Lender shall maintain in accordance with its
usual practice accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.  In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Administrative
Agent, acting as agent of the Borrower solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Obligation, in any Commitment
and in any right to receive any payment hereunder.
 
(b) Records of Administrative Agent.  The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender and each L/C Issuer in the Term Loans and the Revolving Credit
Outstandings, each of their obligations under this Agreement to participate in
each Loan, Letter of Credit and L/C Reimbursement Obligation, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, for Eurodollar Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid and (6) any
other payment received by the Administrative Agent from the Borrower and its
application to the Obligations.
 
(c) Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).
 
(d) Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms.  In addition, the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement.  Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice.  No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.
 
(e) Notes.  Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note for each Facility shall be issued to each Lender, except (i) to an existing
Lender exchanging existing Notes to reflect changes in the Register relating to
such Lender, in which case the new Notes delivered to such Lender shall be dated
the date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances.  Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.
 
Section 2.15                       Suspension of Eurodollar Rate Option
 
.  Notwithstanding any provision to the contrary in this Article 2, the
following shall apply:
 
(a) Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.
 
(b) Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
 
(c) Effect of Suspension.  If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (A) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (C) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.16                       Breakage Costs; Increased Costs; Capital
Requirements
 
.  (a)  Breakage Costs.  The Borrower shall compensate each Lender, upon demand
from such Lender to such Borrower (with copy to the Administrative Agent), for
all Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
 
(b) Increased Costs.  If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost; provided that notwithstanding anything herein to the contrary,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted or issued.  The foregoing provisions of this Section 2.16(b)
shall not apply in the case of any change in any Requirement of Law or in the
interpretation or application thereof or compliance by a Lender with any request
or directive (whether or not having force of law) from any central bank or
Governmental Authority, each in respect of taxes described in clauses (i) and
(ii) of Section 2.17(a) or Taxes indemnified pursuant to Section 2.17.
 
(c) Increased Capital Requirements.  If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender’s or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such reduction; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law, regardless of the date enacted, adopted or
issued.
 
(d) Compensation Certificate.  Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error.  In determining such amount, such Lender or L/C Issuer
may use any reasonable averaging and attribution methods.
 
Section 2.17                       Taxes
 
.  (a)  Payments Free and Clear of Taxes.  Except as otherwise provided in this
Section 2.17, each payment by any Loan Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to clause (f) below.
 
(b) If any Taxes shall be required by law to be deducted or withheld from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions or withholdings for
Taxes are made (including deductions applicable to any increases to any amount
under this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions or withholdings been made, (ii) the relevant
Loan Party shall make such deductions or withholdings, (iii) the relevant Loan
Party shall timely pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Loan
Party shall deliver to the Administrative Agent an original or certified copy of
a receipt evidencing such payment; provided, however, that no such increase
shall be made with respect to, and no Loan Party shall be required to indemnify
any such Secured Party pursuant to clause (d) below for, withholding taxes
(including FATCA) to the extent that the obligation to withhold amounts existed
on the date that such Secured Party became a “Secured Party” under this
Agreement or any Loan Document, except in each case to the extent that such
Secured Party is a direct or indirect assignee (other than pursuant to
Section 2.18 (Substitution of Lenders)) of any other Secured Party that was
entitled, at the time the assignment of such other Secured Party became
effective, to receive additional amounts under this clause (b).
 
(c) Other Taxes.  In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”), provided that such term shall not include any of the foregoing taxes
that result from an Assignment, grant of a participation pursuant to Section
11.2(f) or transfer or assignment to or designation of a new lending office or
other office for receiving payments under any Loan Document, except to the
extent that any such action described in this proviso is requested or required
by the Borrower.  The Swingline Lender may, without any need for notice, demand
or consent from the Borrower, by making funds available to the Administrative
Agent in the amount equal to any such payment, make a Swing Loan to the Borrower
in such amount, the proceeds of which shall be used by the Administrative Agent
in whole to make such payment.  Within 30 days after the date of any payment of
Taxes or Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.
 
(d) Indemnification.  The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.17) paid by
such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to the Administrative Agent, shall be conclusive, binding and final
for all purposes, absent manifest error.  In determining such amount, the
Administrative Agent and such Secured Party may use any reasonable averaging and
attribution methods.
 
(e) Mitigation.  Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(f) Tax Forms.  (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable:  (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty), Form W-8IMY (claiming exemption from U.S.
withholding tax because the claimant is a foreign person and an intermediary) or
any successor forms (together with any applicable underlying IRS forms), (B) in
the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, the applicable Form W-8 (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to the Administrative Agent
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS (together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower and the Administrative Agent to determine deduction
or withholding required to be made) certifying as to the entitlement of such
Non-U.S. Lender Party to such exemption from United States withholding tax or
reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents.  Unless the Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Loan Parties and the Administrative
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.
 
(i) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
(ii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
 
(g) Refunds.  If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax Returns (or any other information relating to its taxes which it deems
confidential) or to make any special determination of calculation in connection
with this clause (g) to any Loan Party or any other Person.
 
Section 2.18                       Substitution of Lenders
 
.  (a)  Substitution Right.  In the event that any Lender in any Facility that
is not an Affiliate of the Administrative Agent (an “Affected Lender”), (i)
makes a claim under clause (b) (Increased Costs) or (c) (Increased Capital
Requirements) of Section 2.16, (ii) notifies the Borrower pursuant to
Section 2.15(b) (Illegality) that it becomes illegal for such Lender to continue
to fund or make any Eurodollar Rate Loan in such Facility, (iii) makes a claim
for payment pursuant to Section 2.17(b) (Taxes) or (iv) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders in
such Facility, the Borrower may either pay in full such Affected Lender with
respect to amounts due in such Facility with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) (notwithstanding any
provisions herein to the contrary (including pro-rata payment provisions) or
substitute for such Affected Lender in such Facility any Lender or any Affiliate
or Approved Fund of any Lender or any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Administrative Agent (in
each case, a “Substitute Lender”).  Notwithstanding anything herein to the
contrary, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, the Administrative Agent may, but shall not be obligated to, obtain a
Substitute Lender and execute an Assignment on behalf of such Non-Funding Lender
or Impacted Lender at any time with three Business Days’ prior notice to such
Non-Funding Lender or Impacted Lender (unless notice is not practicable under
the circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.
 
(b) Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender under such Facility as described in the
first sentence of clause (a) above, the Borrower shall deliver a notice to the
Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender with respect to such Facility (including those that will be owed because
of such payment and all Obligations that would be owed to such Lender if it was
solely a Lender in such Facility), (ii) in the case of a payment in full of the
Obligations owing to such Affected Lender in the Revolving Credit Facility,
payment of any amount that, after giving effect to the termination of the
Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(e) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c), unless waived by
the Administrative Agent in its sole discretion and (B) an assumption agreement
in form and substance reasonably satisfactory to the Administrative Agent
whereby the Substitute Lender shall, among other things, agree to be bound by
the terms of the Loan Documents and assume the Commitment of the Affected Lender
under such Facility.
 
(c) Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above or in the case of a substitution of a Non-Funding Lender or Impacted
Lender as described in the last sentence of clause (a) above, the Administrative
Agent shall record such substitution or payment in the Register, whereupon (i)
in the case of any payment in full in any Facility, such Affected Lender’s
Commitments in such Facility shall be terminated and (ii) in the case of any
substitution in any Facility, (A) the Affected Lender shall sell and be relieved
of, and the Substitute Lender shall purchase and assume, all rights and claims
of such Affected Lender under the Loan Documents with respect to such Facility,
except that the Affected Lender shall retain such rights expressly providing
that they survive the repayment of the Obligations and the termination of the
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Commitment in such Facility in the amount of such Affected Lender’s Commitment
in such Facility and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver any
Note in its possession with respect to such Facility; provided, however, that
the failure of any Affected Lender to execute any such Assignment or deliver any
such Note shall not render such sale and purchase (or the corresponding
assignment) invalid.  Each Lender agrees that if the Borrower or the
Administrative Agent exercises its option hereunder to cause an assignment by
such Lender as an Affected Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 11.2.  In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver,
on behalf of such Lender as assignor, any assignment agreement or other
documentation as may be required to give effect to an assignment in accordance
with Section 11.2 on behalf of an Affected Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 11.2.
 
Section 2.19                       Incremental Term Loans; Additional Revolving
Credit Commitments
 
.  (a)  The Borrower may, by written notice to the Administrative Agent from
time to time, request Additional Revolving Credit Commitments in an amount not
to exceed the Additional Revolving Credit Commitment Amount from one or more
Persons, each of which must be (i) an existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not unreasonably withheld or delayed) to the Administrative
Agent and each L/C Issuer.  Such notice shall set forth (i) the amount of the
additional Revolving Credit Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $3,000,000 or such
lesser amount equal to the remaining Additional Revolving Credit Commitment
Amount) and (ii) the date on which such Additional Revolving Credit Commitments
are requested to become effective (which shall not be less than ten
(10) Business Days nor more than sixty (60) days after the date of such
notice).  The Borrower will seek Additional Revolving Credit Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, if additional commitments are needed,
from other Persons, as set forth in clause (a)(iii) above, and who will become
Revolving Credit Lenders in connection therewith.  The Borrower and each Person
providing an Additional Revolving Credit Commitment shall execute and deliver to
the Administrative Agent an Additional Revolving Credit Commitment Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Revolving Credit Commitment of
each such Person.  The terms and provisions of such Additional Revolving Credit
Commitments and Revolving Loans made under such Additional Revolving Credit
Commitments shall be identical (except as set forth in the provisos below) to
those of the existing Revolving Credit Commitments and Revolving Loans,
respectively; provided that, the all-in yield applicable to any Additional
Revolving Credit Commitments shall be equal to the corresponding all-in yield on
the existing Revolving Credit Facility (calculated for such Additional Revolving
Credit Commitments and existing Revolving Credit Facility inclusive of any
original issue discount and/or upfront fee percentage paid to all Lenders under
the Revolving Credit Facility, but exclusive of any arrangement, underwriting or
similar fee); provided further, that Borrower may increase the pricing of the
existing Revolving Credit Facility such that the foregoing is true, including
increasing the Applicable Margin, the Unused Commitment Fee, adding or
increasing an existing “LIBOR Floor”, and paying additional original issue
discount and/or upfront fees.  Upon delivery of any Additional Revolving Credit
Commitment Assumption Agreement, the Additional Revolving Credit Commitments,
together with all existing Commitments in respect of the Revolving Credit
Facility existing immediately prior to the delivery of such Additional Revolving
Credit Commitment Assumption Agreement, shall be treated as a single Revolving
Credit Facility for purposes of borrowings, prepayments and repayments
thereunder.
 
(b) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments in an amount not to exceed the
Incremental Term Loan Amount from one or more Incremental Term Loan Lenders,
each of which must be (i) an existing Lender, (ii) any Affiliate or Approved
Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent, who will become an Incremental Term Loan Lender in connection
therewith.  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $3,000,000 or such lesser amount equal to the
remaining Incremental Term Loan Amount), and (ii) the date on which such
Incremental Term Loan Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than sixty (60) days after the
date of such notice). The Borrower will seek Incremental Term Loan Commitments
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, if additional commitments are needed,
from other Persons as set forth in clause (b)(iii) above, and who will become
Incremental Term Loan Lenders in connection therewith.  The Borrower and each
Incremental Term Loan Lender shall execute and deliver to the Administrative
Agent an Incremental Term Loan Assumption Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of each Incremental Term Loan Lender.  The terms and
provisions of the Incremental Term Loans (x) if not consistent with the terms of
the Term Loans existing prior to the incurrence or issuance of such Incremental
Term Loans, shall be as mutually agreed between the Borrower and the Lenders
providing such Incremental Term Loans, as set forth in the Incremental Term Loan
Assumption Agreement and (y) shall not be more restrictive in any material
respect as determined in good faith by the Borrower and the Administrative
Agent, than the terms of the Term Loans and any Incremental Term Loans incurred
or issued prior to the date of such Incremental Term Loans unless the Term Loan
Lenders and Lenders of such previously issued Incremental Term Loans receive the
benefit of such more restrictive terms pursuant to an amendment hereto in form
and substance reasonably satisfactory to the Administrative Agent.  Without the
prior written consent of each then existing Lender, (i) the final maturity date
of any Incremental Term Loans shall be no earlier than the Term Loan Maturity
Date, (ii) the average life to maturity of any Incremental Term Loan shall be no
shorter than the average life to maturity of the Term Loans and (iii) if the
initial yield on such Incremental Term Loans exceeds the Applicable Margin then
in effect for lowest-yielding Eurodollar Rate Term Loans by more than 25 basis
points (the amount of such excess above 25 basis points being referred to herein
as the “Yield Differential”; provided, that such Yield Differential shall be
rounded up or down, as the case may be, to the nearest 12.5 basis points (as
rounded, the “Adjusted Yield Differential”)) (where the excess yield for
purposes of calculating the Yield Differential shall be equal to the sum of (x)
the difference between the margin for the Eurodollar Rate on such Incremental
Term Loans and the corresponding Applicable Margin for the lowest yielding
existing Eurodollar Rate Term Loans as calculated by the Administrative Agent in
accordance with this provision, (y) the difference between the “LIBOR Floor” for
such Incremental Term Loans and the lowest yielding existing Term Loans and (z)
if such Incremental Term Loans are initially made at a discount or the Lenders
making the same receive a fee directly or indirectly from Holdings, the Borrower
or any Subsidiary for doing so (other than any arrangement, underwriting or
similar fee paid to the arranger or a Person acting in a similar capacity) (the
amount of such discount or fee, expressed as a percentage of the Incremental
Term Loans, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) a four year average life to maturity of such Incremental
Term Loans which are part of the Facility and (B) the actual remaining life to
maturity, in each case, of such Incremental Term Loans), then the Applicable
Margin then in effect for Term Loans shall automatically be increased by the
Adjusted Yield Differential, if positive, effective upon the making of the
Incremental Term Loans.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Term Loan Assumption
Agreement and each Additional Revolving Credit Commitment Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Term Loan Assumption Agreement or Additional Revolving Credit
Commitment Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby or the Additional Revolving Credit Commitment and additional Revolving
Loans evidenced thereby, as applicable, and the Administrative Agent and the
Borrower may revise this Agreement to evidence such amendments.
 
(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Additional Revolving Credit Commitment shall become effective under this
Section 2.19 unless (i) on the date of such effectiveness, the conditions set
forth in paragraph (b) of Section 3.2 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower, (ii) except as otherwise
specified in the applicable Incremental Term Loan Assumption Agreement or
Additional Revolving Credit Commitment Assumption Agreement, the Administrative
Agent shall have received legal opinions, board resolutions and other officers
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 3.1 to the extent
applicable, (iii) after giving effect to such Incremental Term Loan Commitment
and the Incremental Term Loans to be made thereunder and the application of the
proceeds therefrom, (x) the Borrower shall be in compliance with the financial
covenants set forth in Sections 5.1 and 5.2 on a Pro Forma Basis as of the last
day of the last Fiscal Quarter for which Financial Statements are required to be
delivered hereunder and (y) the Borrower’s Total Leverage Ratio on a Pro Forma
Basis as of the date of the initial borrowing under such Incremental Term Loan
Commitment or addition of such Additional Revolving Credit Commitment (assuming
that the entire amount of the Additional Revolving Credit Commitments is funded
in its entire amount on such date) is less than 3.00 to 1.00 and (iv) to the
extent reasonably necessary to maintain the continuing priority of the Lien of
the Mortgages as security for the Obligations, as determined by the
Administrative Agent in its reasonable discretion (x) the applicable Loan Party
to any Mortgages shall have entered into, and delivered to the Administrative
Agent, at the direction and in the sole discretion of the Administrative Agent a
mortgage modification or new Mortgage in proper form for recording in the
relevant jurisdiction and in a form reasonably satisfactory to the
Administrative Agent, (y) the Borrower shall have caused to be delivered to the
Administrative Agent for the benefit of the Secured Parties an endorsement to
the title insurance policy, date down(s) or other evidence reasonably
satisfactory to the Administrative Agent insuring that the priority of the Lien
of the Mortgages as security for the Obligations has not changed and confirming
and/or insuring that since the issuance of the title insurance policy there has
been no change in the condition of title and there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
Mortgages (other than those expressly permitted by Section 8.2) and (z) the
Borrower shall have delivered, at the request of the Administrative Agent, to
the Administrative Agent and/or all other relevant third parties all other items
reasonably necessary to maintain the continuing priority of the Lien of the
Mortgages as security for the Obligations and otherwise comply with the
provisions with Section 7.10.
 
(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans, when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis. This
may be accomplished by requiring each outstanding Borrowing of Eurodollar Rate
Term Loans to be converted into a Borrowing of Base Rate Term Loans on the date
of each Incremental Term Loan, subject to the consent of the Borrower, or by
allocating a portion of each Incremental Term Loan to each outstanding Borrowing
of Eurodollar Rate Term Loans on a pro rata basis. Any conversion of Eurodollar
Term Loans to Base Rate Term Loans required by the preceding sentence shall be
subject to Section 2.16.  If any Incremental Term Loan is to be allocated to an
existing Interest Period for a Borrowing of Eurodollar Rate Term Loans, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Term
Loan Assumption Agreement. In addition, the scheduled amortization payments
under Section 2.6(b) required to be made after the making of such Incremental
Term Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Loan Lenders were entitled before such
recalculation.  Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that, upon the effectiveness of each Additional
Revolving Credit Commitment, (i) Revolving Loans made under such Additional
Revolving Credit Commitment are included in each Borrowing of outstanding
Revolving Loans on a pro rata basis and (ii) the Lender providing each
Additional Revolving Credit Commitment shares ratably in the aggregate Pro Rata
Outstandings under the Revolving Credit Facility.
 
Section 2.20                       Extension of Loans
 
.
 
(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.20, agree with one or more Lenders holding Loans of any Class to
extend the maturity date, and otherwise modify the economic terms of any such
Class or any portion thereof (including, without limitation, by increasing the
interest rate or fees payable and/or modifying the amortization schedule in
respect of any Loans of such Class or any portion thereof (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders under
any Class that is proposed to be extended under this Section 2.20, in each case
on a pro rata basis (based on the relative principal amounts of the outstanding
Loans of each Lender in such Class) and on the same terms to each such Lender.
In connection with each Extension, the Borrower will provide notification to the
Administrative Agent  (for distribution to the Lenders of the applicable Class),
no later than thirty 30 days prior to the maturity of the applicable Class or
Classes to be extended of the requested new maturity date for the extended Loans
of each such Class (each an “Extended Maturity Date”) and the due date for
Lender responses. In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide the Administrative Agent with a written notice thereof in a
form reasonably satisfactory to the Administrative Agent. Any Lender that does
not respond to an Extension Offer by the applicable due date shall be deemed to
have rejected such Extension. After giving effect to any Extension, the Loans so
extended shall cease to be a part of the Class they were a part of immediately
prior to the Extension and shall be a new Class hereunder.
 
(b) Each extension shall be subject to the following: (i) no Default or Event of
Default shall exist at the time any Extension Offer is delivered to the Lenders
or at the time of such Extension; (ii) except as to interest rates, fees,
scheduled amortization, final maturity date and Incremental Loans under Section
2.19 (which shall, subject to clause (iii) below, be determined by the Borrower
and set forth in the relevant Extension Offer), the Loans of any Lender extended
pursuant to any Extension shall have the same terms as the Class of Loans
subject to the related Extension Offer; (iii) the final maturity date of any
Loans of a Class to be extended pursuant to an Extension shall be at least 180
days later than the final maturity date of such Class and the weighted average
life to maturity of any Loans of a Class to be extended pursuant to an Extension
shall be no shorter than the weighted average life to maturity of such Class;
(iv) if the aggregate principal amount of Loans of a Class in respect of which
Lenders shall have accepted an Extension Offer exceeds the maximum aggregate
principal amount of Loans of such Class offered to be extended by the Borrower
pursuant to the relevant Extension Offer, then such Loans of such Class shall be
extended ratably up to such maximum amount based on the relative principal
amounts thereof (not to exceed any Lender’s actual holdings of record) with
respect to which such Lenders accepted such Extension Offer; (v) all
documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent; (vi) any applicable Minimum Extension
Condition (as defined below) shall be satisfied; and (vii) no Extension shall
become effective unless, on the proposed effective date of such Extension, the
conditions set forth in Section 3.2(b) shall be satisfied, and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Responsible Officer of the
Borrower.
 
(c) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$10,000,000 million, unless another amount is agreed to by the Administrative
Agent). For the avoidance of doubt, it is understood and agreed that the
provisions of Section 11.9 (Sharing of Payments) and Section 11.1 (Amendments;
Waivers) will not apply to Extensions of Loans pursuant to Extension Offers made
pursuant to and in accordance with the provisions of this Section 2.20,
including to any payment of interest or fees in respect of any Loans that have
been extended pursuant to an Extension at a rate or rates different from those
paid or payable in respect of Loans of any other Class, in each case as is set
forth in the relevant Extension Offer.
 
(d) No Lender who rejects any request for an Extension shall be deemed a
Affected Lender for purposes of Section 2.18.
 
(e) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order establish new Classes of Loans
created pursuant to an Extension, in each case on terms consistent with this
Section 2.20.  Notwithstanding the foregoing, the Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.20
and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrower in accordance with any instructions received from such Required Lenders
and shall also be entitled to refrain from entering into such amendments with
the Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such Extension
Amendments entered into with the Borrower by the Administrative Agent hereunder
shall be binding on the Lenders. Without limiting the foregoing, in connection
with any Extensions, the appropriate Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage or
Mortgage Supporting Document (or any other Loan Document that the Administrative
Agent or the Collateral Agent reasonably requests to be amended to reflect an
Extension) that has a maturity date prior to the latest Extended Maturity Date
so that such maturity date is extended to the then latest Extended Maturity Date
(or such later date as may be advised by local counsel to the Administrative
Agent).
 
(f) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.20.
 


 
ARTICLE 3                      
 
CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
Section 3.1                       Conditions Precedent to Initial Loans and
Letters of Credit
 
.  The obligation of each Lender to make any Loan on the Closing Date and the
obligation of each L/C Issuer to Issue any Letter of Credit on the Closing Date
is subject to the satisfaction or due waiver of each of the following conditions
precedent on or before June 23, 2011:
 
(a) Certain Documents.  The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and each Lender:
 
(i) this Agreement duly executed by Holdings and the Borrower and, for the
account of each Lender having requested the same by notice to the Administrative
Agent and the Borrower received by each at least 3 Business Days prior to the
Closing Date (or such later date as may be agreed by the Borrower), Notes in
each applicable Facility conforming to the requirements set forth in
Section 2.14(e);
 
(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Administrative Agent in
the Collateral, in each case as may be reasonably requested by the
Administrative Agent and (B) all documents representing all Securities being
pledged pursuant to such Guaranty and Security Agreement and related undated
powers or endorsements duly executed in blank;
 
(iii) [Reserved.];
 
(iv) duly executed favorable opinions of counsel to the Loan Parties in New York
and Florida, each addressed to the Administrative Agent, the L/C Issuers and the
Lenders and addressing such matters as the Administrative Agent may reasonably
request;
 
(v) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates);
 
(vi) a certificate of the secretary of each Loan Party in charge of maintaining
books and records of such Loan Party certifying as to (A) the names and
signatures of each officer of such Loan Party authorized to execute and deliver
any Loan Document, (B) the Constituent Documents of such Loan Party attached to
such certificate are complete and correct copies of such Constituent Documents
as in effect on the date of such certification (or, for any such Constituent
Document delivered pursuant to clause (v) above, that there have been no changes
from such Constituent Document so delivered) and (C) the resolutions of such
Loan Party’s board of directors or other appropriate governing body approving
and authorizing the execution, delivery and performance of each Loan Document to
which such Loan Party is a party;
 
(vii) a certificate of a Responsible Officer of the Borrower to the effect that
(A) each condition set forth in Section 3.2(b) has been satisfied, (B) both the
Loan Parties taken as a whole and the Borrower are Solvent after giving effect
to the initial Loans and Letters of Credit, the consummation of the Related
Transactions, the application of the proceeds thereof in accordance with
Section 7.9 and the payment of all estimated legal, accounting and other fees
and expenses related hereto and thereto (substantially in the form of the
Exhibit I attached hereto) and (C) attached thereto are complete and correct
copies of each Related Document (other than the payoff letter for the Existing
Credit Agreement);
 
(viii) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5; and
 
(ix) such other documents and information as any Lender through the
Administrative Agent may reasonably request.
 
(b) Fee and Expenses.  There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any Joint
Arranger, any L/C Issuer or any Lender, as the case may be, all fees and all
reimbursements of costs or expenses, in each case due and payable under any Loan
Document on or before the Closing Date.
 
(c) Consents.  Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).
 
(d) Related Transactions.  The Administrative Agent shall be satisfied that, (i)
subject only the funding of the initial Loans hereunder and the use of proceeds
thereof, all obligations under the Existing Credit Agreement will have been
repaid in full, as evidenced by a payoff letter duly executed and delivered by
the Borrower and the Existing Agent.
 
(e) [Reserved].
 
(f) PATRIOT ACT, “Know Your Customer”.  Each Lender shall have received at least
five Business Days (or such shorter time period as any Lender may agree in its
sole discretion), prior to the Closing Date all documentation and other written
information requested by the Administrative Agent and required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
(g) Total Leverage Ratio.  On the Closing Date, after giving effect to the
funding of the Term Loans and any Revolver Loan to be borrowed on such date, the
Total Leverage Ratio of Holdings shall be less than 3.30 to 1.00.
 
(h) Collateral.  The Collateral Agent shall have been granted on the Closing
Date, for the benefit of the Secured Parties, first priority perfected Liens on
the Collateral other than such Liens that shall be perfected shortly after the
Closing Date (to the extent agreed by the Administrative Agent, acting in its
sole discretion).  The Pledged Collateral shall have been duly and validly
pledged under the Guaranty and Security Agreement to the Collateral Agent, for
the benefit of the Secured Parties, and certificates representing the Pledged
Collateral, accompanied by instruments of transfer indorsed in blank, shall be
in the actual possession of the Collateral Agent.
 
(i) Material Adverse Effect.  Since December 31, 2010, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.
 
Section 3.2                       Conditions Precedent to Each Loan and Letter
of Credit
 
.  The obligation of each Lender on any date (including the Closing Date) to
make any Loan and of each L/C Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
 
(a) Request.  The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.
 
(b) Representations and Warranties; No Defaults.  The following statements shall
be true on such date, both immediately before and immediately after giving
effect to such Loan or, as applicable, such Issuance:  (i) the representations
and warranties set forth in any Loan Document shall be true and correct (A) if
such date is the Closing Date, on and as of such date and (B) otherwise, in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of such date or,
to the extent such representations and warranties expressly relate to an earlier
date, on and as of such earlier date and (ii) no Default or Event of Default
shall have occurred or be continuing immediately prior to and after giving
effect to the extension of credit contemplated by the request set forth in
Section 3.2(a).
 
The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.
 
Section 3.3                       Determinations of Initial Borrowing Conditions
 
.  For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender shall be deemed to be satisfied with each document and
each other matter required to be satisfactory to such Lender unless, prior to
the Closing Date, the Administrative Agent receives notice from such Lender
specifying such Lender’s objections and such Lender has not made available its
Pro Rata Share of any Borrowing scheduled to be made on the Closing Date.
 
ARTICLE 4                      
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, each of Holdings and the Borrower represents and
warrants to each of them each of the following on and as of each date applicable
pursuant to Section 3.2:
 
Section 4.1                       Corporate Existence; Compliance with Law
 
.  Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite power and authority and the
legal right to own, pledge, mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not have a Material
Adverse Effect and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.2                       Loan and Related Documents
 
.
 
(a) Power and Authority.  The execution, delivery and performance by each Loan
Party of the Loan Documents and Related Documents to which it is a party and the
consummation of the Related Transactions (i) are within such Loan Party’s
corporate or similar powers and, at the time of execution thereof, have been
duly authorized by all necessary corporate and similar action (including, if
applicable, consent of holders of its Securities), (ii) do not (A) contravene
such Loan Party’s Constituent Documents, except where such contravention could
not reasonably be expected to result in a Material Adverse Effect, (B) violate
any applicable Requirement of Law, except where such violation could not
reasonably be expected to result in a Material Adverse Effect and (C) conflict
with, contravene, constitute a default or breach under, or result in or permit
the termination or acceleration of, any material Contractual Obligation of any
Loan Party or any of its Subsidiaries (including other Related Documents or Loan
Documents) other than those that would not, in the aggregate, have a Material
Adverse Effect and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) those listed on Schedule 4.2 and that
have been, or will be prior to the Closing Date, obtained or made, copies of
which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (C) those that, if not obtained, would not, in the
aggregate, have a Material Adverse Effect
 
(b) Due Execution and Delivery.  From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms.
 
(c) [Reserved.]
 
(d) [Reserved.]
 
Section 4.3                       Ownership of Group Members
 
.  Set forth on Schedule 4.3 is a complete and accurate list showing, as of the
Closing Date, for each Group Member and each Subsidiary of any Group Member and
each joint venture of any of them, its jurisdiction of organization, the number
of shares of each class of Stock authorized (if applicable), the number
outstanding on the Closing Date and the number and percentage of the outstanding
shares of each such class owned (directly or indirectly) by the Borrower or
Holdings.  All outstanding Stock of each of them has been validly issued, is
fully paid and non-assessable (to the extent applicable) and, except in the case
of Holdings, is owned beneficially and of record by a Group Member (or, in the
case of the Borrower, by Holdings) free and clear of all Liens other than the
security interests created by the Loan Documents and Permitted Liens.  There are
no Stock Equivalents with respect to the Stock of any Group Member (other than
Holdings) or any Subsidiary of any Group Member or any joint venture of any of
them and, as of the Closing Date, except as set forth on Schedule 4.3, there are
no Stock Equivalents with respect to the Stock of Holdings.  Except as permitted
pursuant to the Loan Documents, there are no Contractual Obligations or other
understandings to which any Group Member, any Subsidiary of any Group Member or
any joint venture of any of them is a party with respect to (including any
restriction on) the issuance, voting, Sale or pledge of any Stock or Stock
Equivalent of any Group Member or any such Subsidiary or joint venture.
 
Section 4.4                       Financial Statements
 
.  (a)  Each of (i) the audited Consolidated balance sheet of Holdings as at
January 1, 2011 and the related Consolidated statements of income, retained
earnings and cash flows of Holdings for the Fiscal Year then ended, certified by
Ernst & Young LLP, and (ii) subject to the absence of footnote disclosure and
normal recurring year-end audit adjustments, the unaudited Consolidated balance
sheets of Holdings as at April 2, 2011 and the related Consolidated statements
of income, retained earnings and cash flows of Holdings for the Fiscal Quarter
then ended, copies of each of which have been furnished to the Administrative
Agent, fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of Holdings as at the dates
indicated and for the periods indicated in accordance with GAAP.
 
(b) [Reserved.]
 
(c) The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and reflect
projections for the 4 year period beginning on January 2, 2011 on a quarterly
basis for the first year and on a year-by-year basis thereafter.  As of the
Closing Date, the Initial Projections are based upon estimates and assumptions
included therein, all of which the Borrower believes to be reasonable and fair
in light of conditions and facts known to the Borrower as of the Closing Date
and reflect the good faith, reasonable and fair estimates by the Borrower of the
future Consolidated financial performance of Holdings and the other information
projected therein for the periods set forth therein (it being understood that
such Initial Projections are as to future events and are not to be viewed as
facts and that any such information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurances can be given that future developments addressed in such information
can be realized and that actual results during the period or periods covered by
any such projections may differ substantially from the projected results and
such differences may be material).
 
(d) The unaudited Consolidated balance sheet of Holdings (the “Pro Forma Balance
Sheet”) delivered to the Administrative Agent prior to the date hereof, has been
prepared as of April 2, 2011 and reflects as of such date, on a Pro Forma Basis
for the Related Transactions and the other transactions contemplated herein to
occur on the Closing Date, the Consolidated financial condition of Holdings, and
the assumptions are believed to be reasonable based on the information available
to Holdings and the Borrower at such date and on the Closing Date.
 
Section 4.5                       Material Adverse Effect
 
.  Since December 31, 2010, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect.
 
Section 4.6                       Solvency
 
.  Both before and after giving effect to (a) the Loans and Letters of Credit
made or Issued on or prior to the date this representation and warranty is made,
(b) the disbursement of the proceeds of such Loans, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and the
Borrower are Solvent.
 
Section 4.7                       Litigation
 
.  There are no pending (or, to the knowledge of any Group Member, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes involving the Borrower or any of its Subsidiaries (or any of Borrower’s
or any of its Subsidiaries’ real property) with, by or before any Governmental
Authority other than those that cannot reasonably be expected to affect the
Obligations, the Loan Documents, the Letters of Credit, the Related Documents,
the Related Transactions and the other transactions contemplated therein and
would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.8                       Taxes
 
.  Except as would not, in the aggregate, have a Material Adverse Effect, (a)
all federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP and (b) no Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.
 
Section 4.9                       Margin Regulations
 
.  The Borrower is not engaged in the business of extending credit for the
purpose of, and no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such margin stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.
 
Section 4.10                       [Reserved]
 
.
 
Section 4.11                       Investment Company Act; Public Utility
Holding Company Act
 
.  No Group Member is (a) an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 1935.
 
Section 4.12                       Labor Matters
 
.  There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Group Member, threatened) against or involving any
Group Member, except, for those that would not, in the aggregate, have a
Material Adverse Effect.  Except as set forth on Schedule 4.12, as of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Group Member, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee
of any Group Member and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.
 
Section 4.13                       ERISA
 
.  Schedule 4.13 sets forth, as of the Closing Date, a complete and correct list
of (a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material
Benefit Plans.  Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code has been
determined by applicable authorities to so qualify, and each Benefit Plan not
subject to ERISA that is required to be registered under other Requirements of
Law is so registered and in good standing.  Except as would not, in the
aggregate, have a Material Adverse Effect, (i) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (ii) there are no existing or pending (or to the knowledge of any Group
Member, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any Liability, (iii) no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding and no ERISA Event is reasonably expected to occur; (iv) no
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made;
and (v) no ERISA Affiliate has any liability with respect to an employee pension
benefit plan (within the meaning of Section 3(2) of ERISA, including any
multiemployer plan (within the meaning of Section 4001(a(3) of ERISA)) subject
to Title IV of ERISA maintained by any member of a controlled group in which
such ERISA Affiliate was a member prior to becoming an ERISA Affiliate.
 
Section 4.14                       Environmental Matters
 
.  Except as set forth on Schedule 4.14, (a) the operations of each Group Member
are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, other than non-compliances that, in the aggregate,
would not have a reasonable likelihood of resulting in Material Environmental
Liabilities, (b) no Group Member is party to, and no Group Member and no real
property currently (or to the knowledge of any Group Member previously) owned,
leased, subleased, operated or otherwise occupied by or for any Group Member is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Group Member, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice under or pursuant to any Environmental Law
other than those that, in the aggregate, are not reasonably likely to result in
Material Environmental Liabilities, (c) except as could not in the aggregate
have a reasonable likelihood of resulting in Material Environmental Liabilities,
no Lien in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities has attached to any property of any Group Member and,
to the knowledge of any Group Member, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, (d) no Group Member has caused or suffered to occur a Release
of Hazardous Materials at, to or from any real property of any Group Member and
each such real property is free of contamination by any Hazardous Materials
except for such Release or contamination that could not reasonably be expected
to result, in the aggregate, in Material Environmental Liabilities, (e) no Group
Member (i) is or has been engaged in, or has permitted any current or former
tenant to engage in, operations, or (ii) knows of any facts, circumstances or
conditions, including receipt of any information request or notice of potential
responsibility under CERCLA or similar Environmental Laws, that, in the
aggregate, would have a reasonable likelihood of resulting in Material
Environmental Liabilities and (f) each Group Member has made available to the
Administrative Agent copies of all existing material and nonprivileged
environmental reports, reviews and audits and all material and nonprivileged
documents pertaining to actual or reasonably anticipated potential Material
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control.
 
Section 4.15                       Intellectual Property
 
.  Schedule 4.15 sets forth, as of the Closing Date, all registered or applied
for Intellectual Property owned by any Group Member.  All such scheduled
Intellectual Property is owned by a Group Member, except where the failure to
own would not individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.  To the knowledge of each Group Member, (a) the
conduct and operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect.  In addition, (x) there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member with respect to, (y) no judgment or order regarding
any such claim has been rendered by any competent Governmental Authority, no
settlement agreement or similar Contractual Obligation has been entered into by
any Group Member, with respect to and (z) no Group Member knows or has any
reason to know of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.
 
Section 4.16                       Title; Real Property
 
.  (a)  Each Group Member has good and marketable fee simple title to all owned
real property and valid leasehold interests in all leased real property, in each
case, as of the Closing Date, as set forth on Schedule 4.16, in all leased real
property, other than, in each case, as would not have a Material Adverse Effect,
and owns all personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the Borrower, and none of such property is subject to any Lien
except Permitted Liens.  Each Group Member has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Each Group
Member enjoys peaceful and undisturbed possession under all such leases, other
than leases in respect of which the failure to enjoy peaceful and undisturbed
possession could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  None of the Group Members is obligated
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any real property or any interest therein.
 
(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof,and (ii) any lease, sublease,
license or sublicense of such real property by any Group Member and (iii) for
each such real property that the Administrative Agent has requested be subject
to a Mortgage or that is otherwise material to the business of any Group Member,
each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.
 
Section 4.17                       Full Disclosure
 
.  The information (other than projections or forward looking statements)
prepared or furnished by or on behalf of any Group Member in connection with any
Loan Document (including the information contained in any Financial Statement or
Disclosure Documents) does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein, taken as a whole, in light of the circumstances when made, not
materially misleading.  All projections that are part of such information
(including those set forth in any Projections delivered subsequent to the
Closing Date) are based upon good faith estimates and assumptions believed to be
reasonable and fair as of the date made in light of conditions and facts then
known and, as of such date, reflect good faith, reasonable and fair estimates of
the information projected for the periods set forth therein (it being understood
that such Projections are as to future events and are not to be viewed as facts
and that any such information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurances can be given that future developments addressed in such information
can be realized and that actual results during the period or periods covered by
any such projections may differ substantially from the projected results and
such differences may be material.
 
Section 4.18                       Patriot Act; Anti-Money Laundering Laws
 
.  (a) No Group Member (and, to the knowledge of each Group Member, no joint
venture or subsidiary thereof) is in violation in any material respects of any
United States Requirements of Law relating to terrorism, sanctions or money
laundering (the “Anti-Terrorism Laws”), including the United States Executive
Order No. 13224 on Terrorist Financing (the “Anti-Terrorism Order”) and the
Patriot Act.
 
(b) The operations of the Group Members are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, and
the anti-money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency,
including Section 352(a) of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the Borrower's knowledge,
threatened.
 
Section 4.19                       Insurance
 
.  Schedule 4.19 sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of the Borrower and its Relevant
Subsidiaries as of the Closing Date.  As of such date, such insurance is in full
force and effect.  The Group Members are insured by financially sound and
reputable insurers and such insurance is in amounts and covering such risks and
liabilities, including, without limitation, with respect to risks of flooding,
as are in accordance with normal and prudent industry practice.
 
Section 4.20                       Use of Proceeds
 
.  The proceeds of the Term Loans on the Closing Date will be used to (i) repay
the Existing Credit Agreement and (ii) pay the fees and expenses incurred in
connection with the cash collateralization or back-stopping of letters of credit
issued under the Existing Credit Agreement remaining outstanding after the
Closing Date.  The Revolving Loans shall be used to finance the working capital
needs of the Borrower and its Subsidiaries and for general corporate purposes
and the Revolving Credit Facility shall be further used for the issuance of
Letters of Credit.  The proceeds of any Incremental Term Loan shall be used to
finance working capital needs of the Borrower and its Subsidiaries and for
general corporate purposes.
 
Section 4.21                       Status as Senior Debt; Perfection of Security
Interests
 
. The Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Restricted Subsidiaries under and as defined in any
documentation documenting any junior indebtedness of the Borrower or the
Restricted Subsidiaries. The Guaranty and Security Agreement will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral described in the Guaranty and
Security Agreement, when stock certificates, or other certificates evidencing
ownership, representing such Pledged Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Guaranty and
Security Agreement, when financing statements and other filings specified
therein in appropriate form are filed in the offices specified therein, the Lien
created by the Guaranty and Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
perfection can be obtained by filing UCC financing statements or by possession,
as security for the Obligations of such Loan Party, in each case prior and
superior in right to any other Person subject to Permitted Senior Liens.
 
Section 4.22                       Broker’s and Investment Banker’s Fees
 
.  Except for fees payable to the Joint Lead Arrangers, the Administrative Agent
and the Lenders, no Group Member or any of their respective Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the making of the Loans hereunder.
 
ARTICLE 5                      
 
FINANCIAL COVENANTS
 
Each of Holdings and the Borrower agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation
(other than in respect of Specified Cash Management Agreements, contingent
obligations, indemnities and costs and expenses related thereto not then payable
or in existence as of the maturity date of the Loans or any L/C Obligations that
have been cash collateralized or have otherwise been backstopped including by a
back-up letter of credit) or any Commitment remains outstanding:
 
Section 5.1                       Maximum Total Leverage Ratio
 
.  Holdings shall not have, on the last day of each Fiscal Quarter set forth
below, a Total Leverage Ratio (calculated on a Pro Forma Basis in accordance
with Section 1.3(b)) greater than the maximum Total Leverage Ratio set forth
opposite such Fiscal Quarter:
 
FISCAL QUARTER ENDING
MAXIMUM TOTAL LEVERAGE RATIO
   
October 1, 2011
3.90 to 1.00
December 31, 2011
3.75 to 1.00
March 31, 2012
3.60  to 1.00
June 30, 2012
3.40 to 1.00
September 29, 2012
3.30 to 1.00
December 29, 2012
3.30 to 1.00
March 30, 2013
3.20 to 1.00
June 29, 2013
3.10 to 1.00
September 28, 2013
3.00 to 1.00
December 28, 2013
2.75 to 1.00
March 29, 2014
2.70 to 1.00
June 28, 2014
2.60 to 1.00
September 27, 2014
2.35 to 1.00
January 3, 2015
2.35 to 1.00
April 4, 2015
2.35 to 1.00
July 4, 2015
2.35 to 1.00
October 3, 2015
2.10 to 1.00
January 2, 2016
2.10 to 1.00
April 2, 2016
2.00 to 1.00



Section 5.2                       Minimum Consolidated Interest Coverage Ratio
 
.  Holdings shall not have, on the last day of any Fiscal Quarter commencing
with the Fiscal Quarter ending October 1, 2011, a Consolidated Interest Coverage
Ratio (calculated on a Pro Forma Basis in accordance with Section 1.3(b)) for
the four Fiscal Quarter period ending on such day less than 3.50 to 1.00,
provided that for purposes of determining the Consolidated Interest Coverage
Ratio for the Fiscal Quarters ending in October 1, 2011, December 31, 2011 and
March 31, 2012, Consolidated Cash Interest Expense for the relevant period of
determination shall be deemed to equal Consolidated Cash Interest Expense for
such one, two and three Fiscal Quarter periods multiplied by 4, 2 and 4/3,
respectively.
 
Section 5.3                       [Reserved.]
 
Section 5.4                       Capital Expenditures
 
.  No Group Member shall incur, or permit to be incurred, Capital Expenditures
during any Fiscal Year in an aggregate amount for all Group Members in excess of
the sum of (x) $6,500,000 and (y) the Pro-Rata Benefit of each Person acquired
as a Permitted Acquisition (the “CapEx Cap”); provided, however, that, to the
extent that actual Capital Expenditures incurred in any such Fiscal Year shall
be less than the CapEx Cap (without giving effect to the carryover permitted by
this proviso), an amount equal to the lesser of (x) 50% of the CapEx Cap for
such Fiscal Year and (y) the excess of the CapEx Cap over the amount of actual
Capital Expenditures during such Fiscal Year shall, in addition to any amount
permitted above, be available for Capital Expenditures in the next succeeding
Fiscal Year; and provided, further, that any Capital Expenditures incurred in
any Fiscal Year shall be deemed to have been incurred first, in respect of
amounts permitted pursuant to this Section 5.3 without giving effect to the
preceding proviso and then, in respect of any carry over amount permitted solely
by reason of the preceding proviso.  “Pro-Rata Benefit” means with respect to
any Person acquired in a Permitted Acquisition in any Fiscal Year, 20% of the
EBITDA of such Person for the Fiscal Year in which such Person was acquired
pursuant to such Permitted Acquisition, multiplied by, (x) in the case of the
Fiscal Year in which such acquisition occurred, a fraction, the numerator of
which is the number of days commencing on the date of such acquisition to the
end of such Fiscal Year and the denominator of which is 365 and (y) in the case
of subsequent Fiscal Years, one (1).
 


 
ARTICLE 6                      
 
REPORTING COVENANTS
 
Each of Holdings and the Borrower agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation
(other than in respect of Specified Cash Management Agreements, contingent
obligations, indemnities and costs and expenses related thereto not then payable
or in existence as of the maturity date of the Loans or any L/C Obligations that
have been cash collateralized or have otherwise been backstopped including by a
back-up letter of credit) or any Commitment remains outstanding:
 
Section 6.1                       Financial Statements
 
.  The Borrower shall deliver to the Administrative Agent each of the following:
 
(a) [Reserved].
 
(b) Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the Consolidated unaudited balance sheet of Holdings as of the close of such
Fiscal Quarter and related Consolidated statements of income and cash flow for
such Fiscal Quarter and that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
latest Projections, in each case certified by a Responsible Officer of the
Holdings as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of Holdings as at the
dates indicated and for the periods indicated in accordance with GAAP (subject
to the absence of footnote disclosure and normal year-end audit adjustments).
 
(c) Annual Reports; Budget.  As soon as available, and in any event within 90
days after the end of each Fiscal Year, (x) the Consolidated balance sheet of
Holdings as of the end of such year and related Consolidated statements of
income, stockholders’ equity and cash flow for such Fiscal Year, each prepared
in accordance with GAAP, together with a certification by the Group Members’
Accountants that (i) such Consolidated Financial Statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of Holdings as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification;
provided that notwithstanding anything herein to the contrary, any going concern
qualification or similar qualification (including any qualification related to
any projected financial covenant Default) shall not be a Default and (ii) upon
the reasonable request of the Administrative Agent, in the course of the regular
audit of the businesses of the Group Members, which audit was conducted in
accordance with the standards of the United States' Public Company Accounting
Oversight Board (or any successor entity), such Group Members’ Accountants have
obtained no knowledge that a Default in respect of any financial covenant
contained in Article 5 is continuing or, if in the opinion of the Group Members’
Accountants such a Default is continuing, a statement as to the nature thereof;
provided, that if Holdings or the Borrower uses its reasonable best efforts to
obtain the certification referred to in this clause (ii) , but does not obtain
such certification, it shall not be a Default or Event of Default, and (y) the
annual budget of the Group Members for the Fiscal Year prepared by management of
the Borrower.
 
(d) Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, and no later than the date
required for such delivery, a Compliance Certificate duly executed by a
Responsible Officer of Holdings that, among other things, (i) shows in
reasonable detail the calculations used in determining the Total Leverage Ratio
and, if delivered together with any Financial Statement pursuant to clause (c)
above, the calculations used in determining Excess Cash Flow, (ii) demonstrates
compliance with each financial covenant contained in Article 5 that is tested at
least on a quarterly basis and (iii) states that no Default is continuing as of
the date of delivery of such Compliance Certificate or, if a Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto.
 
(e) [Reserved].
 
(f) Corporate Chart and Other Collateral Updates.  As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
reasonably satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral and, unless constituting an Excluded Asset or an
Excluded Account, the acquisition by any Loan Party of Intellectual Property,
real property, any Deposit Account or Securities Account) they are required to
deliver pursuant to any Loan Document on or prior to the date of delivery of
such Compliance Certificate and (iii) unless previously delivered pursuant to
Section 7.18, complete and correct copies of all documents modifying any term
which is, or could be, relevant to the Lenders, of any Constituent Document of
any Group Member or any Subsidiary or joint venture thereof on or prior to the
date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
 
(g) [Reserved].
 
(h) Intercompany Loan Balances.  Together with each delivery of any Compliance
Certificate pursuant to clause (c) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.
 
(i) Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 
(j) Insurance.  Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance reasonably
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
 
(k) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Group Member with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its funded Indebtedness with a principal amount or aggregate commitments in
excess of $3,000,000 pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be; provided that electronic access to the foregoing shall constitute
delivery.
 
(l) Other Information.  Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Group
Member, or compliance with the terms of any Loan Document, as the Administrative
Agent or any Lender may reasonably request.
 
Section 6.2                       Other Events
 
.  The Borrower shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Group Member knows or has reason
to know of it:  (a)(i) any Default and (ii) any event that would have a Material
Adverse Effect, specifying, in each case, the nature and anticipated effect
thereof and any action proposed to be taken in connection therewith, (b) any
event (other than any event involving loss or damage to property) reasonably
expected to result in a mandatory payment of the Obligations pursuant to Section
2.8 (other than Section 2.8(a) or (c)), stating the material terms and
conditions of such transaction and estimating the Net Cash Proceeds thereof, the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctibe or similar relief that could reasonably be
expected to have a Material Adverse Effect, (ii) in the reasonable judgment of
the Borrower, exposes any Group Member to liability in an aggregate amount in
excess of $6,000,000 or (iii) if adversely determined could reasonably be
expected to have a Material Adverse Effect and (c) the acquisition of any
Material Real Property.
 
Section 6.3                       Copies of Notices and Reports
 
.  The Borrower shall promptly deliver to the Administrative Agent copies of
each of the following:  (a) all reports that Holdings transmits to its security
holders generally, (b) all documents that any Group Member files with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions, (c) all press releases not made available directly to the
general public and (d) any material document transmitted or received pursuant
to, or in connection with, any funded Indebtedness with a principal amount or
aggregate commitments in excess of $3,000,000; provided that electronic access
to the foregoing shall constitute delivery.
 
Section 6.4                       Taxes
 
.  The Borrower shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Group Member knows or has reason
to know of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would have a Material Adverse Effect.
 
Section 6.5                       Labor Matters
 
.  The Borrower shall give the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing),
promptly after, and in any event within 30 days after any Responsible Officer of
any Group Member knows or has reason to know of it:  (a) the commencement of any
material labor dispute to which any Group Member is or may become a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities and (b) the incurrence by any Group Member
of any Worker Adjustment and Retraining Notification Act or related or similar
liability incurred with respect to the closing of any plant or other facility of
any such Person, in each case, which would have a Material Adverse Effect.
 
Section 6.6                       ERISA Matters
 
.  The Borrower shall give the Administrative Agent (a) on or prior to any
filing by any ERISA Affiliate of any notice of intent to terminate any Title IV
Plan, a copy of such notice and (b) promptly, and in any event within 10 days,
after any Responsible Officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
(which may be made by telephone if promptly confirmed in writing) describing
such waiver request and any action that any ERISA Affiliate proposes to take
with respect thereto, together with a copy of any notice filed with the PBGC or
the IRS pertaining thereto, in each case, which would have a Material Adverse
Effect.
 
Section 6.7                       Environmental Matters
 
.  The Borrower shall provide the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed by the
Administrative Agent in writing) promptly after any Responsible Officer of any
Group Member knows (and, upon reasonable request of the Administrative Agent,
material and nonprivileged documents and information in connection
therewith):  (i)(A) unpermitted Releases, (B) the receipt by any Group Member of
any notice of violation of or potential liability or similar notice under, or
the existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities that have a Material Adverse Effect and (ii) the receipt by any
Group Member of notification that any property of any Group Member is subject to
any Lien in favor of any Governmental Authority securing, in whole or in part,
Material Environmental Liabilities.
 
Section 6.8                       Acquisition of Margin Stock
 
.  The Borrower shall provide the Administrative Agent notice of acquisition of
any margin stock unless cancelled (which may be made by telephone if promptly
confirmed by the Administrative Agent in writing) promptly after any Responsible
Officer of any Group Member knows or has reason to know of such acquisition.
 
Section 6.9                       Other Information
 
.  The Borrower shall provide the Administrative Agent with such other documents
and information with respect to the business, property, condition (financial or
otherwise), legal, financial or corporate or similar affairs or operations of
any Group Member as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request.  Borrower also
shall also make available all information required by the USA Patriot Act.
 
ARTICLE 7                      
 
AFFIRMATIVE COVENANTS
 
Each of Holdings and the Borrower agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation
(other than in respect of Specified Cash Management Agreements, contingent
obligations, indemnities and costs and expenses related thereto not then payable
or in existence as of the maturity date of the Loans or any L/C Obligations that
have been cash collateralized or have otherwise been backstopped including by a
back-up letter of credit) or any Commitment remains outstanding:
 
Section 7.1                       Maintenance of Corporate Existence
 
.  Each Group Member shall (a) preserve and maintain its legal existence, except
in the consummation of transactions expressly permitted hereunder, including by
Sections 8.4 and 8.7, and (b) preserve and maintain it rights (charter and
statutory), privileges franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.2                       Compliance with Laws, Etc
 
.  Each Group Member shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except for such failures to comply that
would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.3                       Payment and Performance of Obligations
 
.  Each Group Member shall (i) pay or discharge before they become delinquent
(a) all material claims, taxes, assessments, charges and levies imposed by any
Governmental Authority and (b) all other lawful claims, that if unpaid would, by
the operation of applicable Requirements of Law, become a Lien upon any property
of any Group Member (except, in the case of each of clause (a) and (b), for
those whose amount or validity is being contested in good faith by proper
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Group Member in accordance with GAAP), in each
case, which would have a Material Adverse Effect and (ii) shall perform all
material obligations imposed on such Group Member, except where failures to
perform that would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.4                       Maintenance of Property
 
.  Each Group Member shall maintain and preserve (a) in good working order and
condition all of its property necessary in the conduct of its business and (b)
all rights, permits, licenses, approvals and privileges (including all Permits)
necessary, used or useful, whether because of its ownership, lease, sublease or
other operation or occupation of property or other conduct of its business, and
shall make all necessary or appropriate filings with, and give all required
notices to, Governmental Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) above that would not, in the
aggregate, have a Material Adverse Effect.
 
Section 7.5                       Maintenance of Insurance
 
.  Each Group Member shall (a) maintain or cause to be maintained in full force
and effect all policies of insurance of any kind with respect to the property
and businesses of the Group Members (including life insurance,  fire, theft,
product liability, Flood Insurance, property damage, employee fidelity, workers’
compensation, business interruption, group health insurance, commercial general
liability insurance and such other insurance as may be required by any
Requirements of Law) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrower) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Group Members, taken
as a whole, (b) in accordance with Section 7.10, cause all such insurance
relating to any property or business of any Loan Party to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, and provided that (x) no Group Member shall cause or
permit any cancellation or material reduction in coverage to be effective until
after 30 days’ notice thereof to the Administrative Agent and (y) in the event
that there is any cancellation or material reduction in coverage, Holdings and
Borrower agree to promptly, but in any event within 10 days of a cancellation or
reduction in coverage, purchase or acquire such additional coverage to be in
compliance with this Section 7.5 in all respects and further agree that in the
event that such additional coverage is not acquired or purchased, the
Administrative Agent may, at sole cost of the Borrower, acquire such additional
coverage on behalf of the Borrower as it reasonably requires to comply with this
Section 7.5, and (c) at any time the area in which the Premises (as defined in
the Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and if available in the community in which the Premises are
located, obtain Flood Insurance and otherwise comply with the National Flood
Insurance Program or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as the Administrative Agent may from time to time require.
 
Section 7.6                       Keeping of Books
 
.  The Group Members shall keep proper books of record and account, in which
full, true and correct entries shall be made in accordance with GAAP and all
other applicable Requirements of Law of all financial transactions and the
assets and business of each Group Member.
 
Section 7.7                       Access to Books and Property
 
.  Each Group Member shall permit the Administrative Agent, the Lenders and any
Related Person of any of them, as often as reasonably requested but in no event
more than two (2) times per year when no Event of Default has occurred or shall
be continuing, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with officers or directors of any Group Member and (c) communicate
directly with any registered certified public accountants (including the Group
Members’ Accountants) of any Group Member; provided that, in any fiscal year
when no Event of Default shall have occurred or be continuing, the Borrower
shall not be required to reimburse the costs of more than one (1) visit by the
Administrative Agent and each Lender.  Each Group Member shall authorize their
respective registered certified public accountants (including the Group Members’
Accountants) to communicate directly with the Administrative Agent, the Lenders
and their Related Persons and to disclose to the Administrative Agent, the
Lenders and their Related Persons all financial statements and other documents
and information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.
 
Section 7.8                       Environmental
 
.  Each Group Member shall comply with, and maintain its real property, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply or
maintain compliance that would not, in the aggregate, have a Material Adverse
Effect and except for alleged failures that are being contested in good faith in
appropriate proceedings and for which appropriate reserves are being maintained
in accordance with GAAP.  Without limiting the foregoing, (i) if an Event of
Default relating to Environmental Laws is continuing or (ii) the Administrative
Agent at any time has a reasonable basis to believe that there exists any
violation of Environmental Laws by any Group Member or that there exist any
Environmental Liabilities, that in each case in this clause (ii) would have, in
the aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of a written request from the Administrative Agent, cause the
performance of, and allow the Administrative Agent and its Related Persons
access to such real property for the purpose of conducting, such environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as the Administrative
Agent may from time to time reasonably request.  Such audits, assessments and
reports, to the extent not conducted by the Administrative Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to the Administrative Agent and shall be
in form and substance reasonably acceptable to the Administrative Agent.
 
Section 7.9                       Use of Proceeds
 
.  The proceeds of the Loans made on the Closing Date shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely as set forth in Section 4.20.
 
Section 7.10                       Additional Collateral and Guaranties
 
.  To the extent not delivered to the Administrative Agent on or before the
Closing Date (including in respect of after-acquired property with an aggregate
fair market value in excess of $1,000,000 (which do not otherwise constitute
Excluded Assets) and Persons that become Subsidiaries of any Loan Party after
the Closing Date), each Group Member shall, promptly, do each of the following,
unless otherwise agreed by the Administrative Agent:
 
(a) notify the Administrative Agent of (i) any such acquisition or ownership of
such property not constituting Excluded Assets (unless the Lien of the Guaranty
and Security Agreement, any existing Mortgage or other existing Loan Document
has previously attached, or automatically attaches upon such acquisition, to
such property and is perfected, having the priority contemplated by this
Agreement), within five Business Days after such acquisition (or such longer
period as the Administrative Agent may agree), and (ii) any Person that (w) 
becomes a Wholly Owned Subsidiary of a Loan Party after the Closing Date and is
not an Excluded Subsidiary, at least ten Business Days after such Person
becoming a Subsidiary (or such longer period as the Administrative Agent may
agree), or (x)  is or becomes an Excluded Foreign Holdco, within five Business
Days (or such longer period as the Administrative Agent may agree) after such
Person is determined to be or becomes an Excluded Foreign Holdco, or (y) ceases
to be or qualify as an Excluded Subsidiary, within ten Business Days (or such
longer period as the Administrative Agent may agree) after such Person ceases to
be or qualify as an Excluded Subsidiary, or (z) engages in any transaction
permitted by Section 8.7, at least five Business Days prior to such Person
consummating such transaction unless such transaction does not result in
property that is within the definition of Collateral or required to be
Collateral is not subjected to a valid, first priority perfected Lien under the
Loan Documents (each event referred to in clause (i) or (ii) above, a “Credit
Support Event”);
 
(b) within ten Business Days after the Closing Date or the occurrence of any
Credit Support Event (subject to extension as the Administrative Agent may
agree), become a signatory to, or deliver to the Administrative Agent such
modifications to the terms of, the Loan Documents (or, to the extent applicable
as determined by the Administrative Agent, such other guaranty and collateral
documents that shall become Loan Documents) requested by the Administrative
Agent, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary of
advisable in order to ensure the following:
 
(i) (A) each Foreign Subsidiary of any Loan Party that is not an Unrestricted
Subsidiary that has entered into any Guaranty Obligation with respect to any
Indebtedness of any Loan Party and (B) each Wholly Owned Subsidiary of any Loan
Party (other than any such Subsidiary that will constitute an Excluded
Subsidiary), shall guaranty, as primary obligor and not as surety, the payment
of the Obligations of the Borrower, and thereby become a Loan Party; and
 
(ii) each Wholly Owned Subsidiary of any Loan Party, if such Wholly Owned
Subsidiary is an Excluded Foreign Holdco, shall effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable pledge of all of the non-Voting Stock, and 66% of the Voting Stock,
of each first tier Subsidiary of such Person, as security for the Obligations of
the Borrower, and thereby become a Loan Party; and
 
(iii) each Wholly Owned Subsidiary of any Loan Party (other than any such
Subsidiary that will constitute an Excluded Subsidiary), shall effectively grant
to the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest, pledge, mortgage, deed of trust or other
applicable Lien in and on all of its property, including all of its Stock and
Stock Equivalents and other Securities but expressly excluding all Excluded
Assets, as security for the Obligations of such Loan Party and the Borrower, and
thereby become a Loan Party;
 
provided, however, that unless the Borrower and the Administrative Agent
otherwise agree or any Loan Party referred to below (including any Excluded
Foreign Holdco) pledges in excess of 66% of outstanding Voting Stock of any
Excluded Foreign Subsidiary in respect of any Indebtedness (other than the
Obligations), in no event shall the Loan Parties (including any Excluded Foreign
Holdco), individually or collectively, be required to pledge in excess of 66% of
outstanding Voting Stock of any Excluded Foreign Subsidiary;
 
(c) within 10 Business Days after the occurrence of any Credit Support Event
(subject to extension as the Administrative Agent may agree), deliver to the
Collateral Agent an amendment to the Global Intercompany Note executed by each
new Loan Party, and all instruments, securities and other documents representing
or evidencing all Stock, Stock Equivalents and other Securities required to be
pledged pursuant to the Guaranty and Security Agreement or any other Loan
Document, together with undated powers or endorsements duly executed in blank
and all Material Chattel Paper and Material Third Party Notes owned or held by
any Loan Party;
 
(d) within 30 days after the Closing Date (or such longer period as the
Administrative Agent may agree) with respect to all Material Real Property owned
by a Loan Party at the Closing Date, and no later than 30 days after the
acquisition of any Material Real Property by a Loan Party following the Closing
Date, a duly executed Mortgage, on such Material Real Property together with all
Mortgage Supporting Documents relating thereto, including, without limitation,
the following: (A) a completed standard flood hazard determination form; (B) if
any improvement(s) comprising part of the Material Real Property are located in
a special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program is not available because the
community does not participate in the National Flood Insurance Program; and (C)
documentation evidencing the Borrower’s receipt of the Borrower Notice; and (D)
if the Borrower Notice is required to be given and flood insurance is available
in the community in which the applicable property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administer Agent, (E) a policy or policies of
title insurance issued by a nationally recognized title insurance company
selected by the Borrower and reasonably acceptable the Administrative Agent,
insuring such Mortgage as a first lien on the Material Real Property, subject to
no Liens other than Permitted Liens, together with such endorsements as may be
reasonably requested by Administrative Agent with insurance amounts of not more
than 105% of the actual value of the applicable Material Real Property at the
time such Mortgage is recorded together with all Mortgage recording taxes and
other amounts payable in connection with recordation of each such Mortgage and
evidence has fully complied with Section 7.5 hereof;
 
(e) upon request of the Administrative Agent, deliver to it within forty-five
days of receipt of such request (or such longer period as the Administrative
Agent may agree) an appraisal complying with FIRREA;
 
(f) promptly, and in any event within 10 Business Days of any request by the
Administrative Agent (or such longer period as the Administrative Agent may
agree), take all other actions reasonably necessary or advisable to ensure the
validity or continuing validity of any guaranty for any Obligation or any Lien
securing any Obligation, to perfect, maintain, evidence or enforce any Lien
securing any Obligation and to ensure such Liens are first priority Liens on the
Collateral subject only to Permitted Senior Liens, including the filing of UCC
financing statements, Mortgages and other appropriate documents in any domestic
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request (it being understood that no Group Member shall be required to (x) enter
into any security or pledge agreements or other collateral documents governed by
the law of a jurisdiction outside of the United States or (y) take any action in
any jurisdiction outside of the United States to create or perfect any security
interests in assets located or titled outside of the United States (the
“Security Principles”)); and within the same time frame (subject to extension as
the Administrative Agent may agree) that the applicable Person is required to
comply with any requirement set forth in clauses (a) through (f) above, deliver
to the Administrative Agent legal opinions relating to the matters described in
this Section 7.10, to the extent that the Administrative Agent determines in its
sole discretion that the value of obtaining any such opinion exceeds the cost
and related administrative burdens of delivering such opinions, which opinions
shall cover the legality, validity, binding effect and enforceability of the
documentation described in this Section 7.10 and the validity and perfection of
the Liens granted therein, and such other matters as are customary in opinions
governing secured financing transactions, and shall be in form and substance
reasonably satisfactory to the Administrative Agent; and
 
(g) promptly, and in any event within 5 days of the Closing Date, cause all
property or liability insurance of any Loan Party to name the Administrative
Agent on behalf of the Secured Parties as additional insured or loss payee, as
appropriate.
 
Section 7.11                       Deposit Accounts; Securities Accounts and
Cash Collateral Accounts
 
.
 
  (a)  Each Loan Party shall, within ninety (90) days after the Closing Date (or
such longer period as the Administrative Agent may agree acting reasonably)
deposit, and thereafter maintain, all of its cash and Cash Equivalents in
deposit or securities accounts that are Controlled Deposit Accounts or
Controlled Securities Accounts with such banks where such accounts are
maintained including, without limitation, SunTrust Bank (other than Excluded
Accounts); provided, that the foregoing shall not apply to (i) deposit accounts
the balance of which consist exclusively of (A) withheld income taxes and
federal, state or local employment taxes and (B) amounts required to be paid to
an employee benefit plan; (ii) all segregated Deposit Accounts constituting (and
the balance of which, in case of clauses (B) through (E), consists solely of
funds set aside in connection with) (A) zero-balance accounts for the purpose of
managing disbursements, (B) tax accounts, (C) payroll and similar accounts,
(D) trust accounts and (E) fiduciary and escrow accounts; (iii) Deposit Accounts
and securities accounts that are not Controlled Deposit Accounts or Controlled
Securities Accounts, as applicable, with amounts of cash and Cash Equivalents
equal to or less than, at any time, (x) $2,500,000 in the aggregate for all such
accounts (the accounts referred to in clauses (i), (ii) and (iii) above,
collectively, “Excluded Accounts”).
 
(b) Neither the Administrative Agent nor any Lender shall have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds in any Cash Collateral Account, Controlled Deposit Account or Controlled
Securities Account.  From time to time after funds are deposited in any Cash
Collateral Account, the Administrative Agent may apply funds then held in such
Cash Collateral Account to the payment of Obligations in accordance with Section
2.12(c).  No Group Member and no Person claiming on behalf of or through any
Group Member shall have any right to demand payment of any funds held in any
Cash Collateral Account at any time prior to the termination of all Commitments
and the payment in full of all Obligations and, in the case of L/C Cash
Collateral Accounts, the termination of all outstanding Letters of Credit,
except as permitted by the Administrative Agent.
 
(c) Each Controlled Deposit Account and Controlled Securities Account shall
require, during the continuation of a Cash Dominion Event, the automatic
clearing house or wire transfer, on each Business Day, of all available cash
receipts to a concentration account to be titled in the name of the Borrower,
but under the sole dominion, control and security of the Collateral Agent.
 
(d) The Loan Parties shall be permitted to open additional Deposit Accounts at
any time provided that prior to opening any Deposit Account (other than an
Excluded Account), the relevant Loan Party opening such Deposit Account shall
(x) provide notice of its intent to open such an additional Deposit Account in
accordance Section 7.18 and (y) enter into a Control Agreement for such Deposit
Account.
 
Section 7.12                       Interest Rate Contracts
 
.  The Borrower shall, within 90 days after the Closing Date or such other date
as the Administrative Agent (such date, the “Interest Rate Contracts Signing
Date”), acting reasonably, may agree, enter into and thereafter maintain
Interest Rate Contracts on terms and with counterparties reasonably satisfactory
to the Administrative Agent, to provide protection against fluctuation of
interest rates until the second anniversary of the Interest Rate Contracts
Signing Date for a notional amount that equals at least 50% of the aggregate
principal amount of Borrower’s Consolidated long-term floating rate Indebtedness
(other than the Revolving Credit Facility).
 
Section 7.13                       Post Closing Matters.
 
  The Group Member shall undertake the actions set forth in (a) Section 7.11(a),
concerning Deposits Accounts, (b) 7.10(d)(ii), concerning real estate matters,
(c) 7.15,  concerning landlord access and bailee letters and (d) 7.10(g),
concerning insurance matters, in each case as set forth therein, subject to
extension by the Collateral Agent acting reasonably with respect to the time by
which actions required to be undertaken thereunder have to be undertaken, and
failure by any Group Member to undertake such actions prior to the applicable
time shall not result in a Default hereunder.


Section 7.14                       Cash Management.
 
 The Loan Parties shall maintain cash management systems in a form and substance
reasonably satisfactory to the Administrative Agent at all times and shall make
no material alterations thereto without the prior consent of the Administrative
Agent (it being understood that the cash management arrangements of the Loan
Parties as in effect on the Closing Date are reasonably satisfactory to the
Administrative Agent so long as the applicable financial institution permits the
Group Members to comply with Section 7.10).
 
Section 7.15                       Landlord's Access Agreements/Bailee Letters.
 
  Each Loan Party shall use its commercially reasonable efforts to obtain as
soon as practicable after the Closing Date with respect to each location where
such Loan Party maintains Collateral, a bailee letter and/or landlord access
agreement, as applicable, and use commercially reasonable efforts to obtain a
bailee letter, landlord access agreement and/or landlord's lien waiver, as
applicable, from all such bailees and landlords, as applicable, who from time to
time have possession of Collateral in the ordinary course of such Loan Party's
business and if reasonably requested by the Collateral Agent. A bailee's letter
shall not be required if the value of the Collateral held by such bailee at the
relevant location is less than $1,000,000. A landlord access agreement and/or
landlord's lien waiver shall not be required if the value of the Pledged
Collateral held at the relevant leased location is less than $1,000,000.


Section 7.16                       Anti-Money Laundering Laws
 
. The operations of the Loan Parties shall be conducted at all times in
compliance with all applicable Anti-Money Laundering Laws.
 
Section 7.17                       OFAC
 
.  None of the Loan Parties or, to the Loan Parties’ knowledge, any director,
officer, agent, employee or Affiliates of the Company (other than any other
portfolio companies or the Sponsor) or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Loan Parties
will not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, for the purpose of financing the activities of
any Person currently subject to any U.S. sanctions administered by OFAC.
 
Section 7.18                       Information Regarding Collateral.
 
  No Loan Party shall effect any change (i) in any Loan Party’s legal name, (ii)
in the location of any Loan Party’s chief executive office, (iii) in any Loan
Party’s identity or organizational form, (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
(v) in any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating or
organizing in any other jurisdiction unless the surviving entity of any such
transaction is another Loan Party or except in a transaction otherwise permitted
hereunder) or (vi) open or change the location of any Controlled Deposit
Account, Controlled Securities Account, Deposit Account or securities account,
in each case, that is not an Excluded Account, until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than ten days’ prior
written notice (or such shorter period as the Administrative Agent shall agree)
(in the form of an certificate of a Responsible Officer of the Loan Party), or
such lesser notice period agreed to by the Collateral Agent, of its intention so
to do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent may reasonably request; and (B) it
shall have taken all action reasonably satisfactory to the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral as first priority
Liens pursuant to the applicable requirements of the Loan Documents and
applicable Requirements of Law, subject only to Permitted Senior Liens, if
applicable. Each Loan Party agrees to promptly provide the Collateral Agent with
certified Constituent Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral with a value in excess of
$1,000,000 owned by it or any office or facility at which Collateral is located
(including the establishment of any such new office or facility), other than
changes in location to a property that is subject to a Mortgage.
 
ARTICLE 8                      
 
NEGATIVE COVENANTS
 
Each of Holdings and the Borrower agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation
(other than in respect of Specified Cash Management Agreements, contingent
obligations, indemnities and costs and expenses related thereto not then payable
or in existence as of the maturity date of the Loans or any L/C Obligations that
have been cash collateralized or have otherwise been backstopped including by a
back-up letter of credit) or any Commitment remains outstanding:
 
Section 8.1                       Indebtedness
 
.  No Group Member shall, directly or indirectly, incur or otherwise remain
liable with respect to or responsible for, any Indebtedness except for the
following:
 
(a) the Obligations (including for avoidance of doubt, any Incremental Term
Loan);
 
(b) Indebtedness (including Guaranty Obligations) existing on the date hereof
and set forth on Schedule 8.1, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (b);
 
(c) Indebtedness of a Group Member (other than Holdings) consisting of
Capitalized Lease Obligations, Attributable Debt and purchase money Indebtedness
incurred to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such Group Member, together with any Permitted
Refinancing of any Indebtedness permitted hereunder in reliance upon this
clause (c); provided, however, that (i) the aggregate outstanding principal
amount of all such Indebtedness (including all Permitted Refinancings thereof),
without duplication, shall not exceed $7,500,000 at any time and (ii) the
principal amount or attributable principal amount of such Indebtedness does not
exceed the lower of the cost or fair market value of the property subject to
such financing or so acquired or built or of such repairs or improvements
financed, whether directly or through a Permitted Refinancing, with such
Indebtedness (each measured at the time of the entry into or incurrence of such
Indebtedness, or the time such initial acquisition, repair, improvement or
construction is made, as applicable);
 
(d) Indebtedness of any Group Member in respect of bid, performance, customs,
reclamation or surety bonds issued for the account of any Group Member in the
ordinary course of business, including guarantees or reimbursement or other
support obligations of any Group Member with respect to letters of credit
supporting the foregoing;
 
(e) intercompany Indebtedness owing to any Group Member evidenced by the Global
Intercompany Note and constituting Permitted Investments of such Group Member;
 
(f) (i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other non-speculative Hedging Agreements
entered into for the sole purpose of hedging in the normal course of business
and consistent with industry or past practices;
 
(g) Guaranty Obligations of any Group Member with respect to Indebtedness of any
Group Member (other than Indebtedness permitted hereunder in reliance upon
clause (b) or (c) above, for which Guaranty Obligations may be permitted only to
the extent set forth in such clauses);
 
(h) Unsecured Indebtedness of the Borrower, in an aggregate amount not to exceed
the Incremental Term Loan Amount; provided that, (i) at the time of incurrence
of such Indebtedness and on a Pro Forma Basis, (1) the sum of (x) the aggregate
amount of all Incremental Term Loan Commitments established at or prior to such
time pursuant to Section 2.19, plus (y) the aggregate amount of all Additional
Revolving Credit Commitments established at or prior to such time pursuant to
Section 2.19, plus (z) the aggregate principal amount of all Other Term Loan
Facilities previously, and then proposed to be, entered into, incurred or issued
pursuant to this Section 8.1(h) (including all Permitted Refinancings thereof)
shall not exceed $25,000,000 and (2) ) Holding’s Total Leverage Ratio shall not
be greater than 3.00 to 1.00, (ii) the Borrower, the Administrative Agent, the
Lenders and the lenders providing such Other Term Loan Facility (or any
Permitted Refinancing thereof) shall enter into an intercreditor agreement on
terms satisfactory to the Administrative Agent and the Required Lenders upon or
prior to the incurrence of such Indebtedness, (iii) the terms and provisions of
each Other Term Loan Facility (and any Permitted Refinancing thereof) (x) shall
be mutually agreed between the Borrower and the lenders providing such Other
Term Loan Facility, as set forth in the documentation governing such Other Term
Loan Facility (and any Permitted Refinancing thereof) and (y) shall not be more
restrictive in any respect than the terms of the Term Loans and any Incremental
Term Loans incurred or issued prior to the date of such Other Term Loan Facility
(and any Permitted Refinancing thereof) unless the Term Loan Lenders and Lenders
of such previously issued Incremental Term Loans receive the benefit of such
more restrictive terms pursuant to an amendment hereto in form and substance
reasonably satisfactory to the Administrative Agent, (iv) the final maturity
date of any Other Term Loan Facility (and any Permitted Refinancing thereof)
shall be no earlier than the date that is six months after the Term Loan
Maturity Date and (v) no mandatory prepayments or amortization of such Other
Term Loan Facility (and any Permitted Refinancing thereof) shall be required or
permitted prior to the Term Loan Maturity Date.
 
(i) Permitted Refinancing of any Indebtedness permitted hereunder (subject to
any restrictions contained in the provision hereof authorizing incurrence of the
Indebtedness subject to such Permitted Refinancing, and provided that such
Permitted Refinancing shall meet all requirements of this Agreement applicable
to the Indebtedness subject to such Permitted Refinancing);
 
(j) Indebtedness in connection with any Permitted Acquisition assumed or
incurred by the Borrower; provided that, (A) except with respect to any
Indebtedness that is assumed in connection with such Permitted Acquisition (such
assumed indebtedness, and any Liens securing such Indebtedness, not to be
incurred or created in connection with or in contemplation of such Permitted
Acquisition), any such Indebtedness (and any Permitted Refinancing thereof) is
unsecured Indebtedness, has a maturity date beyond the Term Loan Maturity Date,
does not have any scheduled amortization or mandatory redemption or prepayment
requirements or provisions otherwise providing for the payment or retirement of
principal thereof prior to the  Term Loan Maturity Date (other than customary
change of control or asset sale offers), (B) the Group Members would be in
compliance (on a Pro Forma Basis after giving effect to the assumption or
incurrence of such Indebtedness and any other Indebtedness incurrence,
Indebtedness retirement, acquisition, disposition and other appropriate Pro
Forma adjustment events, including any Indebtedness incurrence or retirement
subsequent to the end of the applicable test period and on or prior to the date
of such incurrence or assumption) with the Financial Maintenance Covenants
recomputed as of the last day of the most recently ended Fiscal Quarter of
Holdings for which financial statements have been delivered in accordance with
this Agreement, (C) Holding’s Total Leverage Ratio shall not be greater than the
lesser of (x) 3.30 to 1.00 and (y) the maximum Total Leverage Ratio permitted
under Section 5.1 applicable as of the end of the Fiscal Quarter most recently
ended prior to such date, (D) after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing and (E) with respect to assumed
Indebtedness, such Indebtedness is and remains the obligation solely of the
Person or Persons that are the Proposed Acquisition Target of the relevant
Permitted Acquisition;
 
(k) Indebtedness of any Group Member arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is extinguished within five Business
Days of incurrence;
 
(l) Indebtedness arising in connection with endorsements of instruments for
deposit or collection in the ordinary course of business;
 
(m) Indebtedness consisting of “pay-in-kind” interest payments made in respect
of obligations evidenced by bonds, debentures, notes or similar instruments
otherwise permitted hereunder, provided that any such capitalized principal
shall be subject to the same limitations set forth in the bonds, debentures,
notes or similar instruments, as applicable;
 
(n) accretion of the principal amount of obligations evidenced by bonds,
debentures, notes or similar instruments issued at any original issue discount
(provided that the full face amount of such Indebtedness was permitted to be
incurred at the time such bonds, debentures, notes or similar instruments were
issued or the Indebtedness evidenced thereby was incurred), provided further,
that such accreted portion shall be subject to the same limitations set forth in
the bonds, debentures, notes or similar instruments, as applicable;
 
(o) Indebtedness of Group Members consisting of the financing of insurance
premium payments in the ordinary course of business;
 
(p) Indebtedness arising from agreements of any Group Member in connection with
a transaction permitted hereunder providing for indemnification, adjustment of
purchase price, earn-out or similar obligations, in each case, incurred or
assumed in connection with the disposition of any property or a Subsidiary,
other than Guarantee Obligations (i) in respect of Indebtedness incurred by any
Person acquiring all or any portion of such  property or a Subsidiary for the
purpose of financing such acquisition or (ii) in respect of any Indebtedness
of,  or secured by a Lien on, the property or Subsidiary disposed of; provided
that such Indebtedness is not reflected on the balance sheet of the Borrower
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (p); and
 
(q) Indebtedness in an aggregate amount not to exceed $2,000,000 at any time;
provided, that an amount of such Indebtedness in an amount not to exceed
$1,000,000 may be secured by a Permitted Lien and any such Indebtedness that is
so secured shall be subject to an intercreditor agreement satisfactory to the
Administrative Agent entered into upon or prior to the incurrence of such
Indebtedness; provided, that any such Permitted Lien shall not encumber or
otherwise attach to any property or assets of any Loan Party unless such
property or assets is subject to a prior, first ranking, perfected Lien in favor
of the Collateral Agent;
 
Section 8.2                       Liens
 
.  No Group Member shall incur, maintain or otherwise suffer to exist any Lien
upon or with respect to any of its property, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Customary Permitted Liens of Group Members;
 
(c) Liens existing on the date hereof and set forth on Schedule 8.2;
 
(d) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the incurrence of
such Indebtedness or the acquisition, repair, improvement or construction of,
such property financed, whether directly or through a Permitted Refinancing, by
such Indebtedness and (ii) such Liens do not extend to any property of any Group
Member other than the property (and proceeds thereof) leased pursuant to the
relevant Capital Lease or Attributable Debt agreement or acquired or built, or
the improvements or repairs, financed, whether directly or through a Permitted
Refinancing, by such Indebtedness, as applicable;
 
(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above, clause
(f) below or this clause (e) without any additional property subject to such
Liens;
 
(f) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted to be assumed hereunder in reliance upon Section 8.1(j);
provided, however, that (i) such Liens exist prior to the assumption of such
Indebtedness and were not granted in contemplation thereof and (ii) such Liens
do not extend to any other property of, or constituting, the Proposed
Acquisition Target subject to such Permitted Acquisition, or any property of any
other any Group Member immediately prior to the consummation of such Proposed
Acquisition;
 
(g) Liens on cash or cash equivalents securing obligations in respect of Hedge
Agreements permitted under Section 8.1(f), consistent with past practices and
designed to protect against fluctuations in the price of aluminum, provided that
the fair market value of such cash or cash equivalents subject to a Lien
permitted by this clause (g) shall not exceed $1,000,000; and
 
(h) Liens incurred with respect to obligations that do not in the aggregate
exceed $2,000,000 at any time outstanding; provided that any obligations in
respect of funded Indebtedness secured by Liens incurred pursuant to this clause
(h) may not exceed $1,000,000 in the aggregate; provided further, that any such
Funded Debt shall be subject to an intercreditor agreement satisfactory to the
Administrative Agent entered into upon or prior to the incurrence of such
Indebtedness.
 
Section 8.3                       Investments
 
.  No Group Member shall make or maintain, directly or indirectly, any
Investment except for the following:
 
(a) Investments existing on the date hereof and set forth on Schedule 8.3;
 
(b) Investments in cash and Cash Equivalents;
 
(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower, except as permitted by Section 8.9) arising
or acquired in the ordinary course of business, (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit and (iv) accounts receivables owing to a Group Member acquired in the
ordinary course of business and payable and dischargeable in accordance with
customary terms;
 
(d) Investments made as part of a Permitted Acquisition;
 
(e) (i) Investments by (A) any Group Member in any Loan Party (other than
Holdings) that does not constitute a Change of Control, (B) any Group Member
(that is not a Loan Party) in any Group Member (that is not a Loan Party), and
(C) Loan Parties in Group Members  that are not  Loan Parties in an aggregate
amount not to exceed $2,000,000 at any time outstanding, and
(ii) reorganizations and other activities related to tax planning and
reorganization, so long as, after giving effect to any of the foregoing, (x) the
existence, perfection and priority of the Liens of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, taken as a whole, and the
Guaranty Obligations of the Loan Parties in respect of the Obligations, are not
impaired, (y) the enforceability and rights and remedies of the Agent and the
Lenders under the Loan Documents are not adversely affected and (z) no Default
or Event of Default exists or is continuing);
 
(f) Investments (other than an Unrestricted Subsidiary Investment) made with
cash available under the Available Amounts Basket, and  Unrestricted Subsidiary
Investments, in each case utilizing, and in compliance with the limitations on
the use of, such Available Amount Basket, and subject to the requirements of
Section 7.10 and Section 8.17; provided, that the aggregate amount of all
Investments in Unrestricted Subsidiaries outstanding at any time shall not
exceed $5,000,000;
 
(g) Hedging Agreements permitted under Section 8.1(f) (including Investments in
respect of collateral or other amounts posted to a Group Member in connection
with such permitted Hedging Agreements);
 
(h) Investment made by any Group Member as a result of (or in order effect, in
the case of clause(ii)) (i) consideration received in connection with a Sale
permitted by Section 8.4 (subject to limitations, if applicable, pursuant to
Section 8.4 on the type of consideration so received) or (ii) transactions
permitted under Section 8.5 and Section 8.7.
 
(i) loans and advances to directors, employees or officers of any Group Member
for bona fide business purposes (including travel, entertainment and relocation
expenses) in an aggregate amount not to exceed $1,250,000 at any time
outstanding; and
 
(j) other Investments in an aggregate amount not to exceed $3,000,000 at any
time outstanding .
 
Section 8.4                       Asset Sales
 
.  No Group Member shall Sell any of its property (other than cash) or issue
shares of its own Stock or Stock Equivalents, except for the following:
 
(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of Holdings (unless otherwise
permitted hereunder), (i) Sales of Cash Equivalents and inventory, (ii) Sales
of  property (including Intellectual Property) that has become surplus, obsolete
or worn out, (iii) licenses of Intellectual Property that is, in the reasonable
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Group Members, taken as a whole,
(iv) Sales or discounts of delinquent accounts receivable, (v) the incurrence of
Liens permitted by Section 8.2, the making of Investments permitted by Section
8.3 and the consummation of any merger, consolidation or amalgamation permitted
by Section 8.7 and (vi) Sales of non-core assets acquired in connection with a
Permitted Acquisition in an aggregate amount not to exceed $500,000;
 
(b) (i) a true lease or sublease of real or personal property not constituting
Indebtedness and not entered into as part of a Sale and Leaseback Transaction
provided that any such lease or sublease does not include any rights of first
refusal or options to purchase and (ii) a Sale of property pursuant to a Sale
and Leaseback Transaction; provided, however, that the aggregate fair market
value (measured at the time of the applicable Sale) of all property covered by
outstanding Sale and Leaseback Transactions at any time shall not exceed
$2,500,000;
 
(c) (i) any Sale of any property (A) (other than their own Stock or Stock
Equivalents) by any Group Member (other than Holdings) to any other Group Member
(other than Holdings) to the extent any resulting Investment constitutes a
Permitted Investment or (B) between Holdings and its Subsidiaries solely as
necessary to effect a transaction permitted under Section 8.3(e)(ii), (ii) any
Restricted Payment by any Group Member (other than Holdings) permitted pursuant
to Section 8.5 and (iii) any distribution by Holdings of the proceeds of
Restricted Payments from any other Group Member to the extent permitted in
Section 8.5;
 
(d) (i) any Sale or issuance by Holdings of its own Stock or Stock Equivalents,
(ii) any Sale or issuance by the Borrower of its own Stock to Holdings, (iii)
any Sale or issuance by any Subsidiary of the Borrower of its own Stock to any
Group Member (other than Holdings), provided, however, that the proportion of
such Stock and of each class of such Stock (both on an outstanding and
fully-diluted basis) held by the Loan Parties (other than Holdings), taken as a
whole, does not change as a result of such Sale or issuance and (iv) to the
extent necessary to satisfy any Requirement of Law in the jurisdiction of
incorporation of any Subsidiary of the Borrower, any Sale or issuance by such
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
holdings; and
 
(e) as long as no Default or Event of Default is continuing or would result
therefrom, any Sale of property (other than as part of a Sale and Leaseback
Transaction) of, for fair market value payable in cash upon such sale; provided,
however, that the aggregate consideration received during any Fiscal Year for
all such Sales shall not exceed $7,500,000 in any calendar year (the “Annual
Disposition Cap”) or $20,000,000 in the aggregate during the life of the Term
Loan Facility; provided, further, that in event the Scheduled Maturity Date (as
established on the Closing Date) is extended, such aggregate amount shall be
increased by an amount equal to $4,000,000 multiplied by the duration of such
extension measured in years, but only for the period of time following the
Scheduled Maturity Date (as established on the Closing Date)); provided,
further, that, with respect to any non-ordinary course of business Sale (i) at
least 75% of the consideration for any Sales in excess of $500,000 in the
aggregate on an annual basis shall consist of Cash or Cash Equivalents, (ii) the
Net Cash Proceeds are applied in accordance with Section 2.8 hereof,
(iii) before and after giving effect to such Sale, no Default or Event of
Default has occurred and is continuing and (iv) to the extent the proceeds of
Sales at fair market value in any year is less than the Annual Disposition Cap,
the difference between such Annual Disposition Cap and the actual amount of
proceeds may be carried forward by the Borrower to the next subsequent year.
 
Section 8.5                       Restricted Payments
 
.  No Group Member shall, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Payment except for the following:
 
(a) (i) Restricted Payments (A) by any Group Member (other than Holdings) that
is a Loan Party to any Loan Party and (B) by any Group Member that is not a Loan
Party to any Group Member and (ii) dividends and distributions by any Subsidiary
of the Borrower that is not a Loan Party to any holder of its Stock, to the
extent made to all such holders ratably according to their ownership interests
in such Stock;
 
(b) dividends and distributions declared and paid on the common Stock of any
Group Member (other than Holdings) ratably to the holders of such common Stock
and payable only in common Stock of such Group Member; and
 
(c) Restricted Payments on the Stock of Holdings paid declared and paid in cash
solely for the purpose of funding the following:
 
(i) (A) the redemption, purchase or other acquisition or retirement for value by
Holdings of its common Stock (or Stock Equivalents with respect to its common
Stock) from any present or former employee, director or officer (or the assigns,
estate, heirs or current or former spouses thereof) of any Group Member upon the
death, disability, retirement or termination of employment of such employee,
director or officer; provided, however, that the amount of such cash dividends
paid in any Fiscal Year shall not exceed $1,500,000 in the aggregate and (B) to
make cashless redemptions and cashless repurchases of Stock and Stock
Equivalents of Holdings, its Subsidiaries and any parent company of Holdings
held by officers, directors or employees (or their assigns, estate, heirs,
transferees or current or former spouses) in order to satisfy, in whole or in
part, withholding tax requirements or exercise price requirements pursuant to a
restricted stock agreement or a cashless exercise option in connection with the
exercise of warrants, options or other rights in accordance with the provisions
of a warrant, option or other rights plan or program of the foregoing Persons;
and
 
(ii) Restricted Payments by Holdings using cash available under the Available
Amounts Basket and in reduction of the amount of the Available Amount Basket,
all in accordance with the limitations on the use of such Available Amount
Basket;
 
provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) shall be permitted if (A) a Default or Event of
Default is then continuing or would result therefrom or (B) such action is
otherwise prohibited under any Loan Document or under the terms of any
Indebtedness (other than the Obligations) of any Group Member.
 
Section 8.6                       Prepayment of Indebtedness
 
.  No Group Member shall (x) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof any Indebtedness, (y) set apart
any property for such purpose, whether directly or indirectly and whether to a
sinking fund, a similar fund or otherwise, or (z) make any payment in violation
of any subordination terms of any Subordinated Debt; provided, however, that
each Group Member may, to the extent otherwise permitted by the Loan Documents,
do each of the following:
 
(a) (i) consummate a Permitted Refinancing or (ii) terminate a Hedging Agreement
permitted hereunder (other than any Hedging Agreement required pursuant to the
provisions hereof);
 
(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member, (B) otherwise, any Indebtedness
owing to any Loan Party and (C) any Indebtedness incurred under (x) clause (b),
(c), (e) and (o) of Section 8.1 and any Permitted Refinancing thereof and (y)
clause (p) of Section 8.1 and any Permitted Refinancing thereof, so long as, in
connection with any such Indebtedness referred to in this clause (y), the
aggregate amount expended by such Group Member in connection with such
prepayment, redemption, purchase, defeasance or satisfaction does not exceed
$5,000,000;
 
(c) make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness (other than Indebtedness owing to any Affiliate of Holdings) but
only, (i) in the case of Other Term Loan Facilities, after the Term Loan
Maturity Date and (ii) in the case of Subordinated Debt, to the extent permitted
by the subordination provisions thereof; and
 
(d) make any AAB Debt Restricted Payment using any amount available under the
Available Amount Basket in accordance with the limitations on use of such
Available Amount Basket so long as no payment Default or Event of Default is
then continuing or would result therefrom.


 
Section 8.7                       Fundamental Changes
 
.  No Group Member shall (a) merge, consolidate or amalgamate with any Person,
(b) acquire all or substantially all of the Stock or Stock Equivalents of any
Person or (c) acquire any brand or all or substantially all of the property of
any Person or all or substantially all of the property constituting any line of
business, division, branch, operating division or other unit operation of any
Person, in each case except for the following:  (x) to consummate any Permitted
Acquisition, (y) the merger, consolidation or amalgamation of (A) any Subsidiary
of the Borrower into any Loan Party (other than Holdings) (subject to
satisfaction of the requirements of Section 7.10 and subject, in the case of any
such transaction involving an Unrestricted Subsidiary, to satisfaction of the
conditions set forth in Section 8.17), (B) any Group Member (that is not a Loan
Party) into any Group Member (that is not a Loan Party), provided that the
continuing or surviving Person, if no longer satisfying the conditions to remain
a non-Loan Party, shall, within five Business days, or such longer period as is
provided in Section 7.10, after such transaction become a Loan Party and comply
with the provisions of Section 7.10, or (C) any Subsidiary of the Borrower
(other than an Unrestricted Subsidiary) with any other Subsidiary of the
Borrower (other than an Unrestricted Subsidiary) necessary in connection with
affecting a transaction permitted by Section 8.3(e)(ii) and (z) the merger,
consolidation or amalgamation of any Group Member (other than Holdings) for the
sole purpose, and with the sole material effect, of changing its State of
organization within the United States (or outside the United States if such
entity’s jurisdiction was outside the United States); provided, however, that
(A) in the case of any merger, consolidation or amalgamation involving the
Borrower, the Borrower shall be the surviving Person and (B) in the case of any
merger, consolidation or amalgamation involving any other Loan Party, a Loan
Party shall be the surviving corporation and, in accordance with Section 7.10
and Section 8.3(e)(ii), all actions required to maintain the perfection of the
Liens on the Stock or property of such Loan Party under the Loan Documents in
favor of, and effectiveness of the Guaranty Obligations of such Loan Party in
favor of, the Administrative Agent shall have been taken.  Notwithstanding the
foregoing (i) Holdings shall not hold Stock or Stock Equivalents in any Person
other than the Borrower and (ii) the Borrower and Holdings shall not merge,
consolidate or amalgamate with each other.
 
Section 8.8                       Change in Nature of Business; Status of
Holdings
 
.  (a)  No Group Member (other than Holdings) shall carry on any business,
operations or activities (whether directly, through a joint venture, in
connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities reasonably related thereto or reasonable
extensions thereof (it being understood that a Proposed Acquisition that
constitutes a Permitted Acquisition shall comply with the requirements of this
Section 8.8(a)(i)).
 
(b) Holdings shall not engage in any business, operations or activity, or hold
any property or incur any Indebtedness, other than (i) holding Stock and Stock
Equivalents of the Borrower, (ii) issuing, selling and redeeming its own Stock,
(ii) paying taxes, (iii) holding directors’ and shareholders’ meetings,
preparing corporate and similar records and other activities required to
maintain its separate corporate or other legal structure, (iv) preparing reports
to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents, (v) receiving,
and holding proceeds of, Restricted Payments from the Borrower and its
Subsidiaries and distributing the proceeds thereof to the extent permitted in
Section 8.5, (vi) other transactions expressly permitted hereunder and (vii) as
necessary to consummate any Permitted Acquisition or comply with its obligations
under the Loan Documents or other Indebtedness documents relating to
Indebtedness not incurred by Holdings.
 
Section 8.9                       Transactions with Affiliates
 
.  No Group Member shall, except as otherwise expressly permitted herein, enter
into any other transaction directly or indirectly with, or for the benefit of,
any Affiliate of Holdings that is not a Loan Party (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions in the ordinary course of business on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of Holdings, (b) Restricted Payments
made in accordance with Section 8.5, (c) reasonable salaries and other
reasonable director or employee compensation (including bonuses and benefits)
to, and customary indemnification arrangements in the ordinary course of
business with, officers and directors of any Group Member, (d) Permitted Loan
Purchases, Permitted Loan Contributions, Permitted Investments and issuances and
Sales of Stock and Stock Equivalents by Holdings not constituting a Change of
Control and not otherwise prohibited hereunder, (e) arrangements in existence on
the Closing Date as set forth on Schedule 8.9, and (f) transactions among Group
Members (that are not Loan Parties) and any other Groups Members (that are not
Loan Parties).
 
Section 8.10                       Third-Party Restrictions on Liens
 
.  No Group Member shall incur or otherwise suffer to exist or become effective
or remain liable on or responsible for any Contractual Obligation limiting the
ability of any Group Member to incur or suffer to exist any Lien upon any
property of any Group Member, whether now owned or hereafter acquired, securing
any of its Obligations (including any “equal and ratable” clause and any similar
Contractual Obligation requiring, when a Lien is granted on any property,
another Lien to be granted on such property or any other property), except for
the following:
 
(a) pursuant to the Loan Documents;
 
(b) covenants in documents creating Liens permitted by Section 8.2(d) (f) and
(g) (and Permitted Refinancings thereof under Section 8.2(e)) or by Liens of the
type referred to in clauses (c), (l) and (m) of the definition of “Customary
Permitted Liens”, that prohibit further Liens on the properties permitted to be
encumbered thereby;
 
(c) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents (or pursuant to any
agreements governing any refinancing of the Obligations) on any Collateral, or
property required pursuant to any Loan Document (or pursuant to any agreements
governing any refinancing of the Obligations) to be Collateral (as defined
herein or therein), securing the Obligations (or obligations incurred in
connection with such refinancing) and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on, or pledge of property of, any Loan Party to secure the
Obligations (or obligations incurred in connection with such refinancing);
 
(d) any prohibition or limitation that (i) exists pursuant to Requirements of
Law, (ii) customary restrictions on (A) licenses otherwise permitted hereby so
long as such restrictions related to the assets subject thereto and (B) cash and
other deposits imposed under contracts entered into in the ordinary course of
business, (iii) restricts subletting or assignment of any lease governing a
leasehold interest of Borrower or a Subsidiary, (iv) exists in any agreement in
effect at the time a Person becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (v) consists of customary contract anti-assignment provisions, or
(vi) is imposed by any amendments or Permitted Refinancings that are otherwise
permitted by the Loan Documents; provided that such amendments and Permitted
Refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing
 
Section 8.11                       Modification of Certain Junior Indebtedness
Documents
 
.  No Group Member shall waive, amend or otherwise modify any term of (a) any
Other Term Loan Facility in any manner that would make such Other Term Loan
Facility cease to comply with the requirements of Section 8.1(h) and (b) any
document related to any Indebtedness permitted under Section 8.1 in any manner
that would make such Indebtedness cease to comply with the applicable
requirements of Section 8.1.
 
Section 8.12                       Accounting Changes; Fiscal Year
 
.  No Group Member shall change (i) the accounting principles used in the
preparation of any Financial Statements, (ii) its Fiscal Year or (iii) its
method for determining fiscal quarters or fiscal months, if, in each case, such
would be determinative as to whether Holdings and its Subsidiaries are in
compliance with the Financial Maintenance Covenants without the consent of the
Administrative Agent (not to be unreasonably withheld); provided, however, that,
a Group Member may nonetheless change the accounting principles used in the
preparation of Financial Statements if such Group Member provides notice
promptly, but in any event prior to the date on which the next succeeding
Compliance Certificate is to be delivered pursuant to Section 6.1, to the
Administrative Agent of such change and such change is required by GAAP or any
Requirements of Law (or, for avoidance of doubt, not otherwise prohibited by
Section 8.12); provided, further that if as a result of implementing any such
required change or any other change to such accounting principles, there is, or
would be, a change to the computation of any Financial Maintenance Covenant (or
any component thereof) or any other calculation that measures compliance with
respect to Article 5 or Article 8, the Borrower shall provide notice to the
Administrative Agent promptly, but in any event prior to the date on which the
next succeeding Compliance Certificate is to be delivered pursuant to Section
6.1, of such change and, following the receipt of such notice either the
Borrower or the Administrative Agent may request that the relevant provisions
related to such calculation be amended in order to preserve the original intent
of such provisions so that after such amendment such provisions will have the
same effect, and provide the same level of protection to the Lenders and
flexibility to the Group Members, after taking into account any such change, as
they would have had if such change had not been required; provided that, if a
request to amend the Agreement is made, until the time such amendment is
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, compliance with Article 5 and Article 8 shall continue to be
determined on the basis of GAAP as in effect prior to such change in accounting
principles; provided, further that unless such provisions are modified or the
Administrative Agent affirmatively elects not to modify them, all Financial
Statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to any change in GAAP,
unless otherwise agreed by the Administrative Agent.
 
Section 8.13                       Margin Regulations
 
.  No Group Member shall use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.
 
Section 8.14                       Compliance with ERISA
 
.  No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
have a Material Adverse Effect.  No Group Member shall cause or suffer to exist
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.
 
Section 8.15                       Hazardous Materials
 
.  No Group Member shall cause or suffer to exist any Release of any Hazardous
Material at, to or from any real property owned, leased, subleased or otherwise
operated or occupied by any Group Member that would violate any Environmental
Law, form the basis for any Environmental Liabilities or otherwise adversely
affect the value or marketability of any real property (whether or not owned by
any Group Member), other than such violations, Environmental Liabilities and
affects that would not, in the aggregate, have a Material Adverse Effect.
 
Section 8.16                       [Reserved]
 
.
 
Section 8.17                       Unrestricted Subsidiaries
 
.
 
(a) No existing Subsidiary or Subsidiary acquired after or formed after the
Closing Date shall be designated as an Unrestricted Subsidiary, and no
Unrestricted Subsidiary shall be redesignated as a Restricted Subsidiary, and no
other Unrestricted Subsidiary Investment shall be made, unless (x) after giving
effect to any such designation or other Unrestricted Subsidiary Investment and
the reduction of the Available Amount Basket by an amount equal to the
corresponding Unrestricted Subsidiary Investment, the remaining Available Amount
Basket will be greater than $1.00, and (y) after giving effect to any such
designation or redesignation, no Default or Event of Default exists or is
continuing and the Group Members shall be in compliance on a Pro Forma basis (i)
with Article 5 and with Sections 8.1, 8.2, 8.3, 8.4, 8.5, 8.8, 8.10, 8.12, 8.13,
8.14, 8.15 and 8.16 (after giving effect to such designation as, inter alia, the
making of an Investment (using the fair market value of such Subsidiary) in
accordance with the limitations of Section 8.3(f), and such re-designation as,
inter alia, an incurrence of all Indebtedness and Liens of the Unrestricted
Subsidiary by such newly redesignated Restricted Subsidiary upon such
redesignation, as applicable, and (ii) with the Financial Maintenance Covenants
recomputed as of the last day of the most recently ended Fiscal Quarter of
Holdings for which financial statements have been delivered, and, in the case of
any such redesignation as a Restricted Subsidiary, such Subsidiary shall or will
be in compliance with Section 7.10.  Each designation of a Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment in such Unrestricted
Subsidiary in the amount specified in the definition of Unrestricted Subsidiary
Investment.
 
(b) No Unrestricted Subsidiary that has subsequently been designated as a
Restricted Subsidiary may be re-designated as an Unrestricted Subsidiary at any
time.
 
(c) No Subsidiary to be designated as an Unrestricted Subsidiary shall (i) own
any Stock or Stock Equivalents issued, or Indebtedness issued or owing, by any
Group Member, or be the obligor of any Indebtedness owing to any Group Member,
(ii) engage with any Group Member on any basis other than as permitted by
Section 8.9, (iii) acquire or own any Subsidiary except for another Unrestricted
Subsidiary, (iv) have the benefit of any Guaranty Obligation, or be the obligor
of any Indebtedness that has the benefit of any Guaranty Obligation, of any
Group Member except as permitted under Section 8.1 or (v) have a Lien on any
property of any Group Member.
 
(d) All Unrestricted Subsidiaries shall, so long as they remain Unrestricted
Subsidiaries, be deemed not to constitute a Consolidated Subsidiary of Holdings
for purposes of reporting requirements, determination of compliance with
Financial Maintenance Covenants and all other determinations and calculations
made on a Consolidated basis with any Group Member, except to the extent
necessary to determine compliance with the provisions governing re-designation
of Unrestricted Subsidiaries as .Restricted Subsidiaries and otherwise
determining compliance with the provisions of this Section 8.17 where the
context so requires.
 
ARTICLE 9                      
 
EVENTS OF DEFAULT
 
Section 9.1                       Definition
 
.  The occurrence and continuation of each of the following shall be an Event of
Default:
 
(a) the Borrower shall fail to pay (i) any principal of any Loan or any
L/C Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other payment
Obligation (other than those set forth in clause (i) above) and, in the case of
this clause (ii), such non-payment continues for a period of three (3) Business
Days after the due date therefor; or
 
(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in any respect if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) when made or deemed made; or
 
(c) any Loan Party shall fail to comply with (i) any provision of Article 5
(Financial Covenants) (subject in the case of Section 5.1 to any cure pursuant
to Section 9.4),  Section 6.2(a)(i) (Other Events), Section 7.1 (Maintenance of
Corporate Existence), Section 7.5 (Maintenance of Insurance), Section 7.9
(Application of Loan Proceeds) or Article 8 (Negative Covenants), (ii) Section
7.13 (Cash Management) if, in the case of this clause (ii) such failure shall
remain unremedied for 5 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders or (iii) any other provision of any
Loan Document if, in the case of this clause (iii), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or
 
(d) (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations or any Hedging Agreement) and, in each case, such failure relates to
Indebtedness having a principal amount of $6,000,000 or more, (ii) any other
event shall occur or condition shall exist under any Contractual Obligation
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness or (iii) any such Indebtedness shall become or be declared to be
due and payable, or be required to be prepaid, redeemed, defeased or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
 
(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
 
(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $6,000,000 or (B) otherwise, that
would have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree and (ii) such judgment, order or decree shall not have been
vacated, bonded or discharged for a period of 30 consecutive days and there
shall not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof; or
 
(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral with an aggregate fair
market value in excess of $3,000,000 purported to be covered thereby or such
Lien shall fail or cease to be a perfected Lien with the priority required in
the relevant Loan Document with respect to Collateral with an aggregate fair
market value in excess of $3,000,000 or (iii) any subordination provision set
forth in any document related to any Subordinated Debt shall, in whole or in
part, terminate or otherwise fail or cease to be valid and binding on, or
enforceable against, any trustee or any holder of such Subordinated Debt (or
such trustee or any such holder shall so state in writing), or any Group Member
shall state in writing that any of the events described in clause (i), (ii) or
(iii) above shall have occurred; or
 
(h) there shall occur any Change of Control.
 
Section 9.2                       Remedies
 
.  During the continuance of any Event of Default, the Administrative Agent may,
and, at the request of the Required Lenders, shall, in each case by notice to
the Borrower and in addition to any other right or remedy provided under any
Loan Document or by any applicable Requirement of Law, do each of the
following:  (a) declare all or any portion of the Commitments terminated,
whereupon the Commitments shall immediately be reduced by such portion or, in
the case of a termination in whole, shall terminate together with any obligation
any Lender may have hereunder to make any Loan and any L/C Issuer may have
hereunder to Issue any Letter of Credit or (b) declare immediately due and
payable all or part of the Obligations (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by Holdings and the Borrower
(and, to the extent provided in any other Loan Document, the other Loan
Parties); provided, however, that, effective immediately upon the occurrence of
the Events of Default specified in Section 9.1(e)(ii), (x) the Commitments of
each Lender to make Loans and the commitment of each L/C Issuer to Issue Letters
of Credit shall each automatically be terminated and (y) each Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Holdings and the Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party).
 
Section 9.3                       Actions in Respect of Letters of Credit
 
.  At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in L/C
Cash Collateral Accounts shall be less than 105% of the L/C Obligations for all
Letters of Credit at such time and (iii) as required by Section 2.12, the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.11, for deposit in a
L/C Cash Collateral Account, the amount required so that, after such payment,
the aggregate funds on deposit in the L/C Cash Collateral Accounts equals or
exceeds 105% of the L/C Obligations for all Letters of Credit at such time (not
to exceed, in the case of clause (iii) above, the payment to be applied pursuant
to Section 2.12 to provide cash collateral for Letters of Credit).
 
Section 9.4                       Borrower’s Right to Cure
 
.  (a) Notwithstanding anything to the contrary contained in Section 9.1, in the
event of any Event of Default under the Financial Maintenance Covenant set forth
in Section 5.1, any equity contribution in respect of Stock of Holdings (in the
form of common Stock or other Stock (other than Disqualified Stock) having terms
reasonably acceptable to the Administrative Agent) made to the Borrower after
the last day of any Fiscal Quarter and on or prior to the day that is ten (10)
Business Days after the day on which financial statements are required to be
delivered for that Fiscal Quarter pursuant to Section 6.1(b) or 6.1(c), as the
case may be, may be used by the Borrower to prepay the Term Loans during such
period and, upon such payment, have the Financial Maintenance Covenant set forth
in Section 5.1 be calculated giving effect to such prepayment for purposes of
determining the amount of Total Funded Debt outstanding (any such equity
contribution in respect of Stock of Holdings applied to prepay the Term Loans
and be given effect in the calculation of the Financial Maintenance Covenant set
forth in Section 5.1 to cure an Event of Default thereunder as provided herein,
a “Specified Equity Contribution”); provided that (i) no Specified Equity
Contribution shall be given effect pursuant hereto for any Fiscal Quarter unless
there will be at least two Fiscal Quarters in the Relevant Four Fiscal Quarter
Period in which no Specified Equity Contribution has been applied to reduce the
Total Leverage Ratio, (ii) the amount of any Specified Equity Contribution and
the use of proceeds therefrom will be no greater than the amount required to
cause the Group Members to be in compliance with the Financial Maintenance
Covenant set forth in Section 5.1 for the relevant Fiscal Quarter in respect of
which such Specified Equity Contribution was made to effect cure of such Event
of Default but in no event shall be in an amount in excess of $7,500,000 for any
single Specified Equity Contribution and $10,000,000 for all Specified Equity
Contributions in the aggregate in any consecutive four Fiscal Quarters, (iii)
all Specified Equity Contributions and the use of proceeds therefrom will be
given effect solely for purposes of determining compliance with the Financial
Maintenance Covenant set forth in Section 5.1 for the relevant Fiscal Quarter
and shall be disregarded for all other purposes, and for any other reference to
the Total Leverage Covenant (which for all other purposes shall be calculated
without giving effect to such prepayment), under the Loan Documents (including
for purposes of determining the Applicable Margin or Excess Cash Flow or
compliance with or satisfaction of any financial ratio based condition
(including availability and  use of the Available Amount Basket) or any other
purpose), (iv) there shall be no more than four Specified Equity Contributions
made in the aggregate after the Closing Date and (v) the proceeds of all
Specified Equity Contributions will be applied to prepay installments of
principal under the Term Loan Facility pursuant to Section 2.6(b) in inverse
order of maturity.  For purposes of this paragraph, the term “Relevant Four
Fiscal Quarter Period” shall mean, with respect to any Specified Equity
Contribution, the four Fiscal Quarter period ending on (and including) the
Fiscal Quarter in which the Total Leverage Ratio will be decreased as a result
of application of such Specified Equity Contribution to the prepayment of the
Term Loans.
 


ARTICLE 10                                
 
THE ADMINISTRATIVE AGENT
 
Section 10.1                       Appointment and Duties
 
.  (a)  Appointment of Administrative Agent.  Each Lender and each L/C Issuer
hereby appoints GE Capital (together with any successor Administrative Agent
pursuant to Section 10.9) as the Administrative Agent hereunder and authorizes
the Administrative Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Group Member, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to the Administrative Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
 
(b) Duties as Collateral and Disbursing Agent.  Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein (in such capacity, the
“Collateral Agent”), (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Loan Documents, (vi) except as may be otherwise specified in any Loan
Document, exercise all remedies given to the Administrative Agent and the other
Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that the Administrative Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for the Administrative
Agent, the Lenders and the L/C Issuers for purposes of the perfection of all
Liens with respect to the Collateral, including any deposit account maintained
by a Loan Party with, and cash and Cash Equivalents held by, such Lender or L/C
Issuer, and may further authorize and direct the Lenders and the L/C Issuers to
take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to the
Administrative Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.
 
(c) Limited Duties.  Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
 
Section 10.2                       Binding Effect
 
.  Each Lender and each L/C Issuer agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
 
Section 10.3                       Use of Discretion
 
.  (a)  No Action without Instructions.  The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).
 
(b) Right Not to Follow Certain Instructions.  Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
Section 10.4                       Delegation of Rights and Duties
 
.  The Administrative Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Secured Party).  Any such Person shall benefit from
this Article 10 to the extent provided by the Administrative Agent.
 
Section 10.5                       Reliance and Liability
 
.  (a)  The Administrative Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 11.2(e), (ii) rely on the Register to the extent set
forth in Section 2.14, (iii) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Loan Party)
and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.
 
(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, L/C Issuer, Holdings and the Borrower
hereby waive and shall not assert (and each of Holdings and the Borrower shall
cause each other Loan Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.  Without limiting the
foregoing, the Administrative Agent:
 
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);
 
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and
 
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Loan Party
to waive and agree not to assert) any right, claim or cause of action it might
have against the Administrative Agent based thereon.
 
Section 10.6                       Administrative Agent Individually
 
.  The Administrative Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Loan Party or Affiliate thereof as though it were not
acting as Administrative Agent and may receive separate fees and other payments
therefor.  To the extent the Administrative Agent or any of its Affiliates makes
any Loan or otherwise becomes a Lender hereunder, it shall have and may exercise
the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Revolving Credit Lender”, “Term Loan Lender”, “Required Lender”, “Required
Revolving Credit Lender” and “Required Term Loan Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, the Administrative Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Credit Lender, Term Loan
Lender or as one of the Required Lenders, Required Revolving Credit Lenders or
Required Term Loan Lenders respectively.
 
Section 10.7                       Lender Credit Decision
 
.  Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders or L/C Issuers, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any
Affiliate of any Loan Party that may come in to the possession of the
Administrative Agent or any of its Related Persons.
 
Section 10.8                       Expenses; Indemnities
 
.  (a)  Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party) promptly upon
demand for such Lender’s Pro Rata Share with respect to the Facilities of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Loan Party) that may be incurred by the Administrative Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.
 
(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Facilities of
the Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
the Administrative Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Administrative Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Administrative Agent or any of its Related Persons to the extent
such liability has resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
(c) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
Section 10.9                       Resignation of Administrative Agent or L/C
Issuer
 
.  (a)  The Administrative Agent may resign at any time by delivering notice of
such resignation to the Lenders and the Borrower, effective no earlier than 30
days after the delivery of such notice or any earlier date if the Administrative
Agent believes that it is in the best interests of the Administrative Agent to
resign due to any perceived conflict of interest or other reason.  If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent.  If, within 30 days (or
such later date as the Administrative Agent may agree) after the retiring
Administrative Agent having given notice of resignation, no successor
Administrative Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which successor shall
be a Person capable of performing the role of an “administrative agent”.  Each
appointment under this clause (a) shall be subject to the prior consent of the
Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of a Default.
 
(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents.  Notwithstanding the foregoing, in the case of any collateral
security held by the Administrative Agent on behalf of the Secured Parties, the
retiring Administrative Agent shall continue to hold such collateral security as
bailee until such time as a successor Administrative Agent is
appointed.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
 
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective no earlier than 30 days after
the delivery of such notice or any earlier date if the L/C Issuer believes that
it is in the best interests of such L/C Issuer to resign due to any perceived
conflict of interest or other reason.  Upon such resignation, the L/C Issuer
shall remain an L/C Issuer and shall retain its rights and obligations in its
capacity as such (other than any obligation to Issue Letters of Credit but
including the right to receive fees or to have Lenders participate in any L/C
Reimbursement Obligation thereof) with respect to Letters of Credit issued by
such L/C Issuer prior to the date of such resignation and shall otherwise be
discharged from all other duties and obligations under the Loan Documents.
 
Section 10.10                                 Release of Collateral or
Guarantors
 
.  Each Lender, L/C Issuer and Secured Party otherwise accepting the benefits of
this Article 10 hereby consents to the automatic release and hereby directs the
Administrative Agent to release (or, in the case of clause (b)(ii) below,
release or subordinate) the following:
 
(a) any Guarantor from its guaranty of any Obligation of any Loan Party if any
such Guarantor ceases to be a Guarantor in accordance with the terms hereof,
including after all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and
 
(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d), (e) or (g) or upon clauses (c), (l) and (m) of the definition of
“Customary Permitted Liens”, (iii) if any such Collateral otherwise becomes an
Excluded Asset or an Excluded Account in accordance with the terms hereof and
(iii) all of the Collateral and all Loan Parties, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations (other than in respect of
Specified Cash Management Agreements, contingent obligations, indemnities and
costs and expenses related thereto not then payable or in existence as of the
maturity date of the Loans or any L/C Obligations that have been cash
collateralized or have otherwise been backstopped including by a back-up letter
of credit) that the Administrative Agent has been notified in writing are then
due and payable by the holder of such Obligation and (C) to the extent requested
by the Administrative Agent, receipt by the Secured Parties of liability
releases from the Loan Parties, each in form and substance acceptable to the
Administrative Agent.
 
Each Lender, L/C Issuer and Secured Party otherwise accepting the benefits of
this Article 10 hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.
 
Section 10.11                                 Additional Secured Parties
 
.  The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender or L/C Issuer as long as, by accepting
such benefits, such Secured Party agrees, as among the Administrative Agent and
all other Secured Parties, that such Secured Party is bound by (and, if
requested by the Administrative Agent, shall confirm such agreement in a writing
in form and substance reasonably acceptable to the Administrative Agent) this
Article 10, Section 11.8 (Right of Setoff), Section 11.9 (Sharing of Payments)
and Section 11.20 (Confidentiality) and the decisions and actions of the
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 10.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) except as set forth specifically
herein, each of the Administrative Agent, the Lenders and the L/C Issuers shall
be entitled to act at its sole discretion, without regard to the interest of
such Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) except as set forth specifically herein, such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.
 
Anything contained in any of the Loans Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (x) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any guarantee under the Loan Documents, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Lenders in
accordance with the terms hereof and all powers, rights and remedies under the
Loans Documents may be exercised solely by the Administrative Agent or
Collateral Agent, or, in the case of any amount set forth in any L/C Cash
Collateral Account, the applicable L/C Issuer and (y) except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and Required Lenders, it will not take exercise any right that it might
otherwise have under law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.


ARTICLE 11                                
 
MISCELLANEOUS
 
Section 11.1                       Amendments, Waivers, Etc.
 
  (a)  No amendment or waiver of any provision of any Loan Document (other than
the Control Agreements, the L/C Reimbursement Agreements, Specified Cash
Management Agreement and the Secured Hedging Agreements), and subject to
Sections 2.19 and 2.20, and no consent to any departure by any Group Member
therefrom shall be effective unless the same shall be in writing and signed (1)
in the case of an amendment, consent or waiver to cure any ambiguity, omission,
defect or inconsistency or granting a new Lien for the benefit of the Secured
Parties or extending an existing Lien over additional property, by the
Administrative Agent and the Borrower, (2) in the case of any other waiver or
consent, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and (3) in the case of any other amendment, by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower; provided, however, that no amendment,
consent or waiver described in clause (2) or (3) above shall, unless in writing
and signed by each Lender directly affected thereby (or by the Administrative
Agent with the consent of such Lender), in addition to any other Person the
signature of which is otherwise required pursuant to any Loan Document on its
terms, do any of the following:
 
(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;
 
(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
 
(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or (C) if
such Lender is a Revolving Credit Lender, any L/C Reimbursement Obligation or
any obligation of the Borrower to repay (whether or not on a fixed date) any L/C
Reimbursement Obligation; provided, however, that this clause (iii) does not
apply to (x) any change to, or waiver of, any provision increasing any interest
rate or fee during the continuance of an Event of Default or to any payment of
any such increase or (y) any modification to any financial covenant set forth in
Article 5 or in any definition set forth therein or principally used therein;
 
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;
 
and provided, further, that no amendment, consent or waiver described in
clause (2) or (3) above shall, unless in writing and signed by each Lender (or
by the Administrative Agent with the consent of each Lender), in addition to any
other Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:
 
(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the guaranties of
any Obligation of the Borrower;
 
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;
 
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term Loan Lender” shall require the consent
of the Required Term Loan Lenders, (C) any change to the definition of the term
“Required Revolving Credit Lender” shall require the consent of the Required
Revolving Credit Lenders and (D) any amendment, waiver or consent to any
provision of this Agreement (including Section 2.12 and Section 11.9) that
permits the Borrower or any of its Affiliates to modify any provision relating
to pro rata sharing of payments solely with respect to “amend and extend”
transactions shall require the prior written consent of the Required Lenders
rather than the prior written consent of each Lender directly affected thereby,
(y) no amendment, waiver or consent shall affect the rights or duties under any
Loan Document of, or any payment to, the Administrative Agent (or otherwise
modify any provision of Article 10 or the application thereof), the Swingline
Lender or any L/C Issuer unless in writing and signed by the Administrative
Agent, the Swingline Lender or such L/C Issuer and (z) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 2.12.  No amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Secured Hedging Agreement resulting in such Obligations being junior in right of
payment to principal of the Loans or resulting in Obligations owing to any
Secured Hedging Counterparty being unsecured (other than releases of Liens
applicable to all Lenders in accordance with the terms hereof), in each case in
a manner adverse to any Secured Hedging Counterparty, shall be effective without
the written consent of such Secured Hedging Counterparty or, in the case of a
Secured Hedging Agreement provided or arranged by GE Capital or an Affiliate
thereof, GE Capital.  Notwithstanding anything to the contrary herein, no
Permitted Investor that is a Lender, except to the extent permitted by Section
11.2(g) shall have any right to approve or disapprove any amendment, waiver or
consent under the Loan Documents and any such Term Loans held by a Permitted
Investor for purposes hereof shall be automatically deemed to be voted pro rata
according to the Term Loans of all other Lenders in the aggregate (other than
the Permitted Investors).
 
In addition, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Required Lenders to (I) add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the outstanding principal
and accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Loans and the accrued interest and fees in respect thereof and (II)
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
 
(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, Borrower and the
Lenders providing the relevant Replacement Term Loans only to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder which shall constitute Term Loans
hereunder (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of Replacement Term Loans shall not exceed the aggregate principal amount
of Refinanced Term Loans, (b) the Applicable Margin for Replacement Term Loans
shall not be higher than the Applicable Margin for Refinanced Term Loans, (c)
the weighted average life to maturity of Replacement Term Loans shall not be
shorter than the weighted average life to maturity of Refinanced Term Loans at
the time of such refinancing and (d) all other terms applicable to Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing Replacement Term Loans than, those applicable to Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the Final Maturity Date in effect immediately
prior to such refinancing.
 
Section 11.2                       Assignments and Participations; Binding
Effect
 
.  (a)  Binding Effect.  This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have been notified by each Lender that such
Lender has executed it.  Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, Holdings, the Borrower (and any future
Loan Party), the Administrative Agent, each Lender and L/C Issuer and, to the
extent provided in Section 10.11, each other Indemnitee and Secured Party and,
in each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 10.9), none of
Holdings, the Borrower, any L/C Issuer or the Administrative Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.
 
(b) Right to Assign.  Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender (other than (x) a Non-Funding Lender or
Impacted Lender and (y) the Borrower, the Permitted Investors or any of their
respective Affiliates except pursuant to a Permitted Loan Retirement, Permitted
Loan Purchase or Permitted Loan Contribution), (ii) any Affiliate or Approved
Fund of any existing Lender (other than (x) a Non-Funding Lender or Impacted
Lender and (y) the Borrower or any of its respective Affiliates except pursuant
to a Permitted Loan Retirement, Permitted Loan Purchase or Permitted Loan
Contribution) or (iii) any other Person (other than the Borrower, the Permitted
Investors or any of their respective Affiliates except pursuant to a Permitted
Loan Retirement, Permitted Loan Purchase or Permitted Loan Contribution)
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent and, as long as no Event of Default is continuing, the
Borrower (which acceptance shall be deemed to have been given if the Borrower
has not responded within five Business Days of a request for such acceptance)
and, with respect to Sales of Revolving Credit Commitments, each L/C Issuer that
is a Lender; provided, however, that (x) such Sales do not have to be ratable
between the Facilities but must be ratable among the obligations owing to and
owed by such Lender with respect to a Facility, (y) for each Facility, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and L/C Obligations subject
to any such Sale shall be in a minimum amount of $1,000,000, in the case of Term
Loans, and $2,000,000, in the case of Revolving Loans, unless such Sale is made
to an existing Lender or an Affiliate or Approved Fund of any existing Lender,
is of the assignor’s (together with its Affiliates and Approved Funds) entire
interest in such Facility or is made with the prior consent of the Borrower (to
the extent the Borrower’s consent is otherwise required) and the Administrative
Agent and (z) such Sales by Lenders who are Non-Funding Lenders due to clause
(a) of the definition of Non-Funding Lender shall be subject to the
Administrative Agent’s prior written consent in all instances, unless in
connection with such sale, such Non-Funding Lender cures, or causes the cure of,
its Non-Funding Lender status as contemplated in Section 2.2(c)(v).  The
Administrative Agent’s refusal to accept a Sale to a holder of Subordinated Debt
or an Affiliate of such a holder, or to a Person that would be (or could
reasonably be expected to become) a Non-Funding or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.
 
(c) Procedure.  The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such assignee, then only one assignment fee of $3,500 shall be due in connection
with such Sale.  Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such assignment is made in accordance with Section 11.2(b)(iii),
upon the Administrative Agent (and the Borrower, if applicable) consenting to
such Assignment, from and after the effective date specified in such Assignment,
the Administrative Agent shall record or cause to be recorded in the Register
the information contained in such Assignment.
 
(d) Effectiveness.  Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note, if any, shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments) to the
extent provided in Section 10.11 (Additional Beneficiaries of Collateral)).
 
(e) Grant of Security Interests.  In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(f) Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each of Borrower and Holdings
shall cause each other Loan Party not to institute) against any SPV grantee of
an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.  Each
Lender that sells a participation, acting solely for this purpose as an agent of
the Borrower, shall maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(g) Assignments to Sponsor.  Notwithstanding the foregoing, any assignment of
Loans to the Sponsor and its affiliates (other than the Borrower) will be
permitted subject to the following limitations: (i) Affiliated Lenders will not
receive information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend and/or participate in meetings
not attended by Borrower, (ii) for purposes of any amendment, waiver or
modification of the requirements of or consent with respect to Loan Document or
any plan of reorganization that in either case does not require the consent of
each Lender or each affected Lender or does not adversely affect such Affiliated
Lender in any material respect as compared to other Lenders, Affiliated Lenders
will be deemed to have voted in the same proportion as non-Affiliated Lenders
voting on such matter; provided, that an Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity
(each, an “Affiliated Debt Fund”), will not be subject to such voting
limitations and will be entitled to vote as if it was a Lender, (iii) (x)
neither Affiliated Lenders nor Affiliated Debt Funds may purchase Revolving
Commitments or Revolving Loans, (y) the minimum amount of any purchase of Term
Loans shall not be less than $1,000,000 and (z) the relevant Affiliated Lender
shall have delivered a notice of such purchase to the Administrative Agent no
later than noon (New York City time) at least five (5) Business Days in advance
of the proposed consummation date of such purchase; and (iv) the amount of the
Term Loans (including participations in Term Loans) held by Affiliated Lenders
(other than Affiliated Debt Funds) may not in the aggregate be equal to or
greater than 20% of the aggregate amount of commitments and Loans outstanding
hereunder, and the amount of commitments and Loans outstanding hereunder
(including participations in Term Loans) held by Affiliated Lenders and
Affiliated Debt Funds may not in the aggregate be equal to or greater than 30%
of the aggregate amount of commitments and Loans outstanding
hereunder;  provided that if the aggregate principal amount of the Term Loans
held by the Affiliated Lenders (other than Affiliated Debt Funds) at any time
exceeds 20% of the aggregate amount of commitments and Loans outstanding
hereunder (including participations in Term Loans) or 30% of the aggregate
amount of commitments and Loans outstanding hereunder (including participations
in Term Loans) when combined with the aggregate principal amount of the Term
Loans (including participations in Term Loans) held by each Affiliated Debt
Funds (such excess amount, the “Excess Purchase Amount”), then the Affiliated
Lenders may either (x) forgive Indebtedness represented by such Term Loans
(without any direct or indirect consideration from Holdings or any of its
Subsidiaries except as permitted by the Agreement) or (y) contribute or sell
Indebtedness represented by such Term Loans in accordance with a Permitted Loan
Contribution, in either case, in an aggregate amount at least equal to such
Excess Purchase Amount as evidenced by a written instrument (a “Retirement
Notice”) delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and made available to the Lenders;
provided, however, that, notwithstanding the foregoing, the Affiliated Lenders
may at any time forgive any or all of the Indebtedness represented by such Term
Loans by delivering a Retirement Notice.
 
(h) Additional Conditions on Permitted Loan Retirement.  Notwithstanding the
foregoing, assignment of Term Loans to Borrower shall be permitted pursuant to a
Permitted Loan Retirement so long as (i) there has been made a valid Offer and
(ii) no Default or Event of Defaulting is continuing or would result therefrom.
 
Section 11.3                       Costs and Expenses
 
.  Any action taken by any Loan Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of any
Secured Party, shall be at the expense of such Loan Party, and no Secured Party
shall be required under any Loan Document to reimburse any Loan Party or Group
Member therefor except as expressly provided therein.  In addition, the Borrower
agrees to pay or reimburse upon demand (a) the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses incurred by it or any
of its Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of Gibson, Dunn & Crutcher LLP, legal
counsel to the Administrative Agent (or any successor legal counsel to the
Administrative Agent) and any other local or special counsels retained by the
Administrative Agent or such Related Persons, reasonable out of pocket fees,
costs and expenses incurred in connection with Intralinks® or any other E-System
and allocated to the Facilities by the Administrative Agent in its sole
discretion and fees, charges and disbursements of the auditors, appraisers,
printers and other of their Related Persons retained by or on behalf of any of
them or any and (b) each of the Administrative Agent, its Related Persons, and
each Lender and L/C Issuer for all costs and expenses incurred in connection
with (i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, Obligation or Related Transaction
(or the response to and preparation for any subpoena or request for document
production relating thereto), including fees and disbursements of counsel.
 
Section 11.4                       Indemnities
 
.  (a)  The Borrower agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender, each L/C Issuer, each Secured Hedging
Counterparty, each Person that each L/C Issuer causes to Issue Letters of Credit
hereunder and each of their respective Related Persons (each such Person being
an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Related
Document, any Disclosure Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit, any Related Transaction, or any securities filing
of, or with respect to, any Group Member, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Group Member or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, the Borrower
or any third party, any holders of Securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise, in
each case, with respect to the execution, delivery, enforcement, performance and
administration of the Loan Documents, the transactions contemplated thereby and
any of the matters specified in clause (i) and (ii) above or (iv) any other act,
event or transaction related, contemplated in or attendant to any of the
foregoing, which has been taken or not taken by Holdings or any of its
Subsidiaries (collectively, the “Indemnified Matters”); provided, however, that
the Borrower shall not have any liability under this Section 11.4 to any
Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall have
any liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction in a final non-appealable judgment or
order.  Furthermore, each of Holdings and the Borrower waives and agrees not to
assert against any Indemnitee, and shall cause each other Loan Party to waive
and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person.
 
(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities which relate to or arise from those matters identified
in Section 11.4(a)(i)-(iv), including those arising from, or otherwise
involving, any property of any Related Person or any actual, alleged or
prospective damage to property or natural resources or harm or injury alleged to
have resulted from any Release of Hazardous Materials on, upon or into such
property or natural resource or any property on or contiguous to any real
property of any Related Person, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Related Person or the owner, lessee or operator of any property of any Related
Person through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by any
Secured Party or following any Secured Party having become the
successor-in-interest to any Loan Party and (ii) are attributable solely to acts
of such Indemnitee.
 
Section 11.5                       Survival
 
.  Any indemnification or other protection provided to any Indemnitee pursuant
to any Loan Document (including pursuant to Section 2.17 (Taxes), Section 2.16
(Breakage Costs; Increased Costs; Capital Requirements), Article 10 (The
Administrative Agent), Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) or this Section 11.5) shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.
 
Section 11.6                       Limitation of Liability for Certain Damages
 
.  In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  Each of Holdings and the Borrower
hereby waives, releases and agrees (and shall cause each other Loan Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
Section 11.7                       Lender-Creditor Relationship
 
.  The relationship between the Lenders, the L/C Issuers and the Administrative
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of lender and creditor.  No Secured Party has any fiduciary relationship or duty
to any Loan Party arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Secured Parties and the Loan
Parties by virtue of, any Loan Document or any transaction contemplated therein.
 
Section 11.8                       Right of Setoff
 
.  Each of the Administrative Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by Holdings
and the Borrower), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (whether general
or special, time or demand, provisional or final) at any time held and other
Indebtedness, claims or other obligations at any time owing by the
Administrative Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to or for the credit or the account of Holdings or the Borrower
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured.  Each of the Administrative
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Lenders
and the L/C Issuers and their Affiliates and other Secured Parties may have.
 
Section 11.9                       Sharing of Payments, Etc.
 
  If any Lender, directly or through an Affiliate or branch office thereof,
obtains any payment of any Obligation of any Loan Party (whether voluntary,
involuntary or through the exercise of any right of setoff or the receipt of any
Collateral or “proceeds” (as defined under the applicable UCC) of Collateral)
other than pursuant to Sections 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), 2.17 (Taxes), 2.18 (Substitution of Lenders) and 11.2
(Assignments and Participations; Binding Effect) and other than in connection
with any Permitted Loan Contribution, Permitted Loan Retirement or retirement of
Term Loans pursuant to a Permitted Loan Purchase and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, the Administrative Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Secured Parties such participations in their Obligations as necessary for such
Lender to share such excess payment with such Secured Parties to ensure such
payment is applied as though it had been received by the Administrative Agent
and applied in accordance with this Agreement (or, if such application would
then be at the discretion of the Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  If a Non-Funding Lender receives
any such payment as described in the previous sentence, such Lender shall turn
over such payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 2.2(c).
 
Section 11.10                                 Marshaling; Payments Set Aside
 
.  No Secured Party shall be under any obligation to marshal any property in
favor of any Loan Party or any other party or against or in payment of any
Obligation.  To the extent that any Secured Party receives a payment from the
Borrower, from the proceeds of the Collateral, from the exercise of its rights
of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.
 
Section 11.11                                 Notices
 
.  (a)  Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) if to Holdings or the Borrower, to PGT Industries, Inc., 1070 Technology
Drive, North Venice, Florida 34275, Attention:  Jeffrey Jackson, Tel:  +1 941
480 2720, Fax:  +1 941 486 8634, with copy to Simpson, Thacher & Bartlett LLP,
1155 F Street, N.W., Washington, DC 20004, Attention:  Christopher Brown,
Tel:  +1 202 636 5513, Fax:  +1 202 636 5502, (B) if to the Administrative Agent
or the Swingline Lender, to General Electric Capital Corporation, 299 Park
Avenue, 5th Floor, New York, New York 10171 Attention:  PGT Account Manager,
Tel:  +1 212 370 8000, Fax:  +1 646 428 7398, General Electric Capital
Corporation, 299 Park Avenue, 5th Floor, New York, New York 10171
Attention:  Linda Filardi, Tel:  +1 212 370 8000, Fax:  +1 646 428 7398 and (C)
otherwise to the party to be notified at its address specified opposite its name
on Schedule II or on the signature page of any applicable Assignment, (ii)
posted to Intralinks® (to the extent such system is available and set up by or
at the direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of the Borrower, the Administrative Agent and the Swingline Lender, to the other
parties hereto and (B) in the case of all other parties, to the Borrower and the
Administrative Agent.  Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.
 
(b) Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article 2 or Article 10 shall be effective
until received by the Administrative Agent.
 
Section 11.12                                 Electronic Transmissions
 
.  (a)  Authorization.  Subject to the provisions of Section 11.11(a), each of
the Administrative Agent, the Borrower, the Lenders, the L/C Issuers and each of
their Related Persons is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated
therein.  Each of Holdings, the Borrower and each Secured Party hereby
acknowledges and agrees, and each of Holdings and the Borrower shall cause each
other Group Member to acknowledge and agree, that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b) Signatures.  Subject to the provisions of Section 11.11(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission; provided, however, that no
communications to the Administrative Agent pursuant to Article 2 or Article 10
shall be effective until received by the Administrative Agent; provided that any
party may, in its discretion, agree to accept notices and other communications
to it hereunder by other electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.
 
(c) Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
 
(d) Limitation of Liability.  All E-Systems and Electronic Transmissions shall
be provided “as is” and “as available”.  None of Administrative Agent or any of
its Related Persons warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein.  No Warranty of any kind is made by the
Administrative Agent or any of its Related Persons in connection with any
E-Systems or Electronic Communication, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects.  Each of
Holdings, the Borrower and each Secured Party agrees (and each of Holdings and
the Borrower shall cause each other Loan Party to agree) that the Administrative
Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.
 
(e) Contact Information.  Each Lender agrees to notify the Administrative Agent
and Borrower in writing of such Lender’s email address to which notice hereunder
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent and Borrower has
on record an effective e-mail address for such Lender).
 
Section 11.13                                 Governing Law
 
.  This Agreement, each other Loan Document that does not expressly set forth
its applicable law, and the rights and obligations of the parties hereto and
thereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
 
Section 11.14                                 Jurisdiction
 
.  (a)  Submission to Jurisdiction.  Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each of Holdings and the Borrower hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent Agent determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Loan Documents.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
 
(b) Service of Process.  Each of Holdings and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11, as updated from time to time in
accordance with the Loan Documents (and shall be effective when such mailing
shall be effective, as provided herein).  Each of Holdings and the Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c) Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.
 
Section 11.15                                 Waiver of Jury Trial
 
.  Each party hereto hereby irrevocably waives trial by jury in any suit, action
or proceeding with respect to, or directly or indirectly arising out of, under
or in connection with, any Loan Document or the transactions contemplated
therein or related thereto (whether founded in contract, tort or any other
theory).  Each party hereto (A) certifies that no other party and no Related
Person of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (B) acknowledges that it and the other parties hereto have been
induced to enter into the Loan Documents, as applicable, by the mutual waivers
and certifications in this Section 11.15.
 
Section 11.16                                 Severability.
 
  Any provision of any Loan Document being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of any Loan
Document or any part of such provision in any other jurisdiction.
 
Section 11.17                                 Execution in Counterparts
 
.  This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
Section 11.18                                 Entire Agreement
 
.  The Loan Documents embody the entire agreement of the parties and supersede
all prior agreements and understandings relating to the subject matter thereof
and any prior letter of interest, commitment letter, fee letter, confidentiality
and similar agreements involving any Loan Party and any of the Administrative
Agent, any Lender or any L/C Issuer or any of their respective Affiliates
relating to a financing of substantially similar form, purpose or effect.  In
the event of any conflict between the terms of this Agreement and any other Loan
Document, the terms of this Agreement shall govern (unless such terms of such
other Loan Documents are necessary to comply with applicable Requirements of
Law, in which case such terms shall govern to the extent necessary to comply
therewith).
 
Section 11.19                                 Use of Name
 
.  Each of Holdings and the Borrower agrees, and shall cause each other Loan
Party to agree, (i) that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than (x) any document filed
with any Governmental Authority relating to a public offering of the Securities
of any Loan Party, (y) in connection with reporting obligations of the
Securities and Exchange Commission and (z) any oral disclosure) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which the Secured Parties
are party without at least 2 Business Days’ prior notice to GE Capital and
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto and (ii) shall use commercially reasonable efforts to
ensure that it shall not make any oral public disclosure using the name, logo or
otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which the Secured Parties
are party without at least 2 Business Days’ prior notice to GE Capital and
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto.  Notwithstanding anything to the contrary contained
herein, any breach of the requirements of this Section 11.19 may be waived or
otherwise consented to by GE Capital, and shall not require the consent or
approval of any other Lender.
 
Section 11.20                                 Non-Public Information;
Confidentiality
 
.  (a)  Each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information hereunder concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).
 
(b) Each Lender, L/C Issuer and the Administrative Agent agrees not to disclose
Confidential Information obtained by it pursuant to any Loan Document, except
that such information may be disclosed (i) with the Borrower’s consent, (ii) to
Related Persons of such Lender, L/C Issuer or the Administrative Agent, as the
case may be, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 11.20 or (B) available to such Lender, L/C Issuer or the
Administrative Agent or any of their Related Persons, as the case may be, from a
source (other than Holdings, its parents and its Subsidiaries) not known to them
to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by the Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein), grantees of any option described in Section 11.2(f) or
participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto and (ix) in connection with the exercise or enforcement of any right or
remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Lender, L/C Issuer or the Administrative Agent or any
of their Related Persons is a party or bound, to the extent necessary to respond
to public statements or disclosures by Loan Parties or their Related Persons
referring to a Lender, L/C Issuer or the Administrative Agent or any of their
Related Persons.  In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern. Any Person required to maintain the confidentiality of information
as provided in this Section 11.20 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord its own confidential information.
 
Section 11.21                                 Actions in Concert
 
.  Notwithstanding anything herein or in the other Loan Documents to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Loan Party arising
out of this Agreement or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of the
Administrative Agent or the Required Lenders, it being the intent of the Lenders
that any such action to protect or enforce rights under this Agreement and the
other Loan Documents shall be taken in concert and at the direction or with the
consent of the Administrative Agent or the Required Lenders.
 
Section 11.22                                 Patriot Act Notice
 
.  Each Lender subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)
hereby notifies the Borrower that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of the Borrower and other information allowing
such Lender to identify the Borrower in accordance with such act.
 


 
[SIGNATURE PAGES FOLLOW]


101078182_6.DOC



           CREDIT AGREEMENT
PGT INDUSTRIES, INC.
101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
PGT INDUSTRIES, INC.

 
 
AS BORROWER

 
 
By:
   

 
 
Name:

 
 
Title:

 
 
PGT, INC.

 
 
AS HOLDINGS

 
 
By:
   

 
 
Name:

 
 
Title:

 


 
 
 



 
 
101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

 
GENERAL ELECTRIC CAPITAL CORPORATION

 
 
AS ADMINISTRATIVE AGENT, COLLATERAL AGENT, L/C ISSUER, SWINGLINE LENDER AND
LENDER

 
 
By:
   

 
 
Name:

 
 
Title:

 


 
 
 







101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

 
SUNTRUST BANK

 
 
AS LENDER

 
 
By:
   

 
 
Name:

 
 
Title:

 


 
 
 







101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

 
GE CAPITAL FINANCIAL INC.,

 
as a Lender



 
By:
 

 
Name:
 

 
Title: Duly Authorized Signatory

 


 
 
 







101078182.15 32207-00145 16541
 
 

--------------------------------------------------------------------------------

 

 
OTHER LENDERS:

 
 
[NAME OF LENDER]

 
 
By:
   

 
 
Name:

 
 
Title:

 
 
[NAME OF LENDER]

 
 
By:
   

 
 
Name:

 
 
Title:

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO
 
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between
___________ (the “Assignor”) and ___________ (the “Assignee”).
 
The parties hereto hereby agree as follows:
 
Borrower:
 
PGT Industries, Inc., a Florida corporation (the “Borrower”)
Agent:
 
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Agent”)
Credit Agreement:
 
Credit Agreement, dated as of June 23, 2011, among the Borrower, PGT, Inc., a
Delaware corporation (“Holdings”), the Lenders and L/C Issuers party thereto
from time to time and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition are used as defined in the
Credit Agreement)
[Trade Date:
 
_________, ____]1
Effective Date:
 
_________, ____2



 



--------------------------------------------------------------------------------

 
1Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.
 
2To be filled out by Agent upon entry in the Register.

 
 

--------------------------------------------------------------------------------

 



Loan/
Commitment Assigned3
 
Aggregate amount of Commitments or principal amount of Loans for all Lenders5
 
Aggregate amount of Commitments4 or principal amount of Loans Assigned5
 
Percentage Assigned6
 
 
$__________
$__________
__._____%
 
$__________
$__________
__._____%
 
$__________
$__________
__._____%



[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

 
3 Fill in the appropriate defined term for the type of Loan and/or Commitment
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Term Loan”, “Revolving Credit Commitment”, “Incremental Term Loan Commitment”,
etc.).
 
 
4In the case of the Revolving Credit Commitment, including Revolving Loans and
interests, participations and obligations to participate in L/C Obligations and
Swing Loans.
 
5Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.
 
6Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the applicable Facility.  This percentage is
set forth for informational purposes only and is not intended to be
binding.  The assignments are based on the amounts assigned not on the
percentages listed in this column.

 
 

--------------------------------------------------------------------------------

 

Section 1.                      Assignment.  Assignor hereby sells and assigns
to Assignee, and  Assignee hereby purchases and assumes from Assignor,
Assignor’s rights and obligations in its capacity as Lender under the Credit
Agreement (including Liabilities owing to or by Assignor thereunder) and the
other Loan Documents, in each case to the extent related to the amounts
identified above (the “Assigned Interest”).
 
Section 2.                      Representations, Warranties and Covenants of
Assignors.  Assignor (a) represents and warrants to Assignee and the Agent that
(i) it has full power and authority, and has taken all actions necessary for it,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims and (iii) by executing signing and delivering this
assignment via ClearPar® or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this agreement, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Loans and Commitments, the percentage of
the Loans and Commitments represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any Group
Member or the performance or nonperformance by any Group Member of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Agent exchange such Notes for
new Notes in accordance with Section 2.14(e) of the Credit Agreement.
 
Section 3.                      Representations, Warranties and Covenants of
Assignees.  Assignee (a) represents and warrants to Assignor and the Agent that
(i) it has full power and authority, and has taken all actions necessary for
Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is [not] an Affiliate or an Approved
Fund of _______, a Lender, (iii) it is sophisticated with respect to decisions
to acquire assets of the type represented by the Assigned Interest assigned to
it hereunder and either Assignee or the Person exercising discretion in making
the decision for such assignment is experienced in acquiring assets of such type
and (iv) by executing, signing and delivering this Assignment via ClearPar® or
any other electronic settlement system designated by the Administrative Agent,
the Person signing, executing and delivering this Assignment on behalf of the
Assignor is an authorized signer for the Assignor and is authorized to execute,
sign and deliver this Agreement (b) appoints and authorizes the Agent to take
such action as administrative agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender, (d) confirms it
has received such documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan Document independently and without reliance upon Agent, any L/C
Issuer, any Lender or any other Indemnitee and based on such documents and
information as it shall deem appropriate at the time, (e) acknowledges and
agrees that, as a Lender, it may receive material non-public information and
confidential information concerning the Group Members and their Affiliates and
their Stock and agrees to use such information in accordance with Section 11.20
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Agent an assignment fee in
the amount of $3,500 to the extent such fee is required to be paid under
Section 11.2(c) of the Credit Agreement and (h) to the extent required pursuant
to Section 2.17(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, or W-9 and, if applicable, a portfolio interest exemption
certificate.
 
Section 4.                      Determination of Effective Date;
Register.  Following the due execution and delivery of this Assignment by
Assignor, Assignee and, to the extent required by Section 11.2(b) of the Credit
Agreement, the Borrower and/or each L/C issuer that is a Lender, this Assignment
(including its attachments) will be delivered to the Agent for its acceptance
and recording in the Register.  The effective date of this Assignment (the
“Effective Date”) shall be the later of (i) the acceptance of this Assignment by
the Agent and (ii) the recording of this Assignment in the Register.  The Agent
shall insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment.
 
Section 5.                      Effect.  As of the Effective Date, (a) Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
 
Section 6.                      Distribution of Payments.  On and after the
Effective Date, the Agent shall make all payments under the Loan Documents in
respect of each Assigned Interest (a) in the case of amounts accrued to but
excluding the Effective Date, to Assignor and (b) otherwise, to Assignee.
 
Section 7.                      Miscellaneous.  (a) The parties hereto, to the
extent permitted by law, waive all right to trial by jury in any action, suit,
or proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby.  This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.
 
(b)           On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, the Agent and their
Related Persons and their successors and assigns.
 
(c)           This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.
 
(d)           This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(e)           Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR]
 
as Assignor
 


 


 
By:           
 
Name:
 
Title:
 


 
[NAME OF ASSIGNEE]
 
as Assignee
 


 


 
By:           
 
Name:
 
Title:
 


 


 
Lending Office for Eurodollar Rate Loans:
 


 
[Insert Address (including contact name, fax number and e-mail address)]
 


 


 
Lending Office (and address for notices)
 
for any other purpose:
 


 


 
[Insert Address (including contact name, fax number and e-mail address)]
 



 
SIGNATURE PAGE FOR ASSIGNMENT FOR PGT INDUSTRIES’ CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

ACCEPTED and AGREED
this __ day of ______ _____:


GENERAL ELECTRIC CAPITAL CORPORATION7
as Agent


By:__________________________
Name:
 
Title:
 


 
[PGT INDUSTRIES, INC.]7
 


 
By:           __________________________
 
Name:
 
Title:
 
[NAME OF L/C ISSUER]7


By:           _________________________Name:
Title:





--------------------------------------------------------------------------------

 


 
 
7 Include only if required pursuant to Section 11.2 of the Credit Agreement.

 


 
 
7 Include only if required pursuant to Section 11.2 of the Credit Agreement.

 



 
SIGNATURE PAGE FOR ASSIGNMENT FOR PGT INDUSTRIES’ CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TO
 
CREDIT AGREEMENT
 
FORM OF PROMISSORY NOTE
 


Lender:  [NAME OF LENDER] New York, New York
Principal Amount:  $_______ June [__], 2011


FOR VALUE RECEIVED, the undersigned, PGT Industries, Inc., a Florida corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date made until such principal amount is paid in full, payable at
such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Administrative Agent, at the address set forth in the Credit
Agreement, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 23, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, PGT, Inc., a Delaware corporation, the Lenders
and the L/C Issuers party thereto from time to time and General Electric Capital
Corporation, as administrative agent and collateral agent for the Lenders and
L/C Issuers.  Capitalized terms used herein without definition are used as
defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Loans
by the Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the Principal Amount set forth above (subject to Section 2.19 of the
Credit Agreement) with the indebtedness of the Borrower resulting from such
Loans being evidenced by this Note and (b) contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of Jury Trial)
thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[NO FLORIDA DOCUMENTARY STAMP TAXES ARE PAYABLE IN CONNECTION WITH THIS NOTE
BECAUSE THIS NOTE WAS EXECUTED AND DELIVERED OUTSIDE THE STATE OF FLORIDA IN
ACCORDANCE WITH THE REQUIREMENTS OF THE FLORIDA DEPARTMENT OF REVENUE.]7[FLORIDA
DOCUMENTARY STAMP TAXES DUE ON THE INDEBTEDNESS EVIDENCED BY THIS NOTE HAVE BEEN
PAID DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE.]8[FLORIDA DOCUMENTARY STAMP
TAXES DUE ON THE INDEBTEDNESS EVIDENCED BY THIS NOTE HAVE BEEN PAID AND THE
PROPER STAMPS ARE AFFIXED TO THE MORTGAGE SECURING THIS NOTE.]9
 
[SIGNATURE PAGE FOLLOWS]
 







--------------------------------------------------------------------------------

 


 
 
7Tax legend to be inserted on all promissory notes executed and delivered
outside the State of Florida at closing and all notes executed and delivered
outside the State of Florida after closing but before recordation of any
mortgages on Florida property securing such notes.

 


 
 
8Tax legend to be inserted on all promissory notes executed and delivered inside
the State of Florida but before recordation of any mortgages on Florida property
securing such notes.

 


 
 
9Tax legend to be inserted on all promissory notes executed after recordation of
any mortgages on Florida property securing such notes.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
PGT INDUSTRIES, INC.




By: ________________________________
Name:
Title:
 











Signature Page to Note – [Lender Name]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TO
 
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent under the Credit Agreement referred to below
299 Park Avenue
New York, NY 10171-0002
Attention: Current Portfolio Manager and Elliott Miller


WITH COPIES ALSO SENT TO:


GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
500 West Monroe Street
Chicago, Illinois 60661
Attn:      Current Portfolio Manager –Portfolio Analyst and Ramona Sandoval


 
__________ ___, ____
 
Re:           PGT Industries, Inc. (the “Borrower”)
 
Reference is made to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, PGT, Inc., a Delaware
corporation, the Lenders and L/C Issuers party thereto from time to time and
General Electric Capital Corporation, as administrative agent and collateral
agent for such Lenders and L/C Issuers.  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:
 
A. The date of the Proposed Borrowing is __________, ____10 (the “Funding
Date”).
 
B. The aggregate principal amount of requested Revolving Loans is $_________, of
which $________ consists of Base Rate Loans and $________ consists of Eurodollar
Rate Loans having an initial Interest Period of ______  months.
 
C. [The aggregate principal amount of [Incremental] Term Loans is $_______, of
which $________ consists of Base Rate Loans and $________ consists of Eurodollar
Rate Loans.]
 


 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements [are true on the date hereof and]11
will be true on and as of the Funding Date, both immediately before and
immediately after giving effect to the Proposed Borrowing:
 
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct [in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”)]12, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct [in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”)]13 on and as of such
earlier date; and
 
(ii) no Default or Event of Default has occurred and is continuing.
 


 
PGT INDUSTRIES, INC., as the Borrower




By:           
Name:
Title



--------------------------------------------------------------------------------

 


 
10
For Term Loans (other than Incremental Term Loans), must be the Closing Date.

 


 
11
For Borrowings made after the Closing Date.

 


 
12
Language to be inserted for all Funding Dates other than the Closing Date.

 


 
13
Language to be inserted for all Funding Dates other than the Closing Date.


 
 

--------------------------------------------------------------------------------

 

Schedule A


Exceptions to Certifications


[Write “None.” or describe exception(s).]





























































 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
TO
CREDIT AGREEMENT


FORM OF SWINGLINE REQUEST




GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
299 Park Avenue
New York, NY 10171-0002
Attention: Current Portfolio Manager and Elliott Miller


WITH COPIES ALSO SENT TO:


GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
500 West Monroe Street
Chicago, Illinois 60661
Attn:      Current Portfolio Manager –Portfolio Analyst and Ramona Sandoval
__________ ___, ____
 
Re:           PGT Industries, Inc. (the “Borrower”)
 
Reference is made to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, PGT, Inc., a Delaware
corporation, the Lenders, L/C Issuers party thereto from time to time and
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice pursuant to Section 2.3 of the
Credit Agreement that it requests Swing Loans under the Credit Agreement (the
“Proposed Advance”) and, in connection therewith, sets forth the following
information:
 
A. The date of the Proposed Advance is __________, ____ (the “Funding Date”).
 
B. The aggregate principal amount of the Proposed Advance is $_________.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on and as of the date hereof
both immediately before and immediately after giving effect to the Proposed
Advance:
 
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct [in all material respects (but in all respects if such representation or
warranty is qualified by “material” or “Material Adverse Effect”)]14 on and as
of such earlier date;
 



--------------------------------------------------------------------------------

 


 
14
Language to be inserted for all FundingDates other than the Closing Date.


 
 

--------------------------------------------------------------------------------

 

(ii) the aggregate Revolving Credit Outstandings do not exceed the Revolving
Credit Commitments; and
 
(iii) no Default or Event of Default has occurred and is continuing.
 
Sincerely,
 
PGT INDUSTRIES, INC., a Florida corporation, as the Borrower




By:           __________________________
Name:           __________________________
Title:           __________________________
 





SIGNATURE PAGE TO SWINGLINE REQUEST DATED [_______]
 
 

--------------------------------------------------------------------------------

 

Schedule A


Exceptions to Certifications


[Write “None.” or describe exception(s).]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
TO
 
CREDIT AGREEMENT
 
FORM OF LETTER OF CREDIT REQUEST
 
[NAME OF L/C ISSUER], as L/C Issuer
 
under the Credit Agreement referred to below
 
Attention:
 
WITH COPIES ALSO SENT TO:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
299 Park Avenue
New York, NY 10171-0002
Attention: Current Portfolio Manager and Elliott Miller


AND


GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
500 West Monroe Street
Chicago, Illinois 60661
Attn:      Current Portfolio Manager –Portfolio Analyst and Ramona Sandoval
 
_________ __, ____
 
Re:           PGT Industries, Inc. (the “Borrower”)
 
Reference is made to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, PGT, Inc., a Delaware
corporation, the Lenders and L/C Issuers party thereto from time to time and
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers.  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4 of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of $________, to be issued on ________, ____ (the “Issue Date”) with an
expiration date of _________, ____15.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements [are true on the date hereof and]16
will be true on and as of the Issue Date, both immediately before and
immediately after giving effect to the Issuance of the Letter of Credit
requested above:
 
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct [in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”)]17, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct [in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”)]18 on and as of such
earlier date;
 



--------------------------------------------------------------------------------

 


 
15
See Section 2.4(a)(ii) of the Credit Agreement.

 


 
16
For Letters of Credit Issued after the Closing Date.

 


 
17
Language to be inserted for all Issue Dates other than the Closing Date.

 


 
18
Language to be inserted for all Issue Dates other than the Closing Date.


 
 

--------------------------------------------------------------------------------

 



(ii) no Default or Event of Default has occurred and is continuing;
 
(iii) the aggregate Revolving Credit Outstandings do not exceed the Revolving
Credit Commitments; and
 
(iv) the L/C Obligations for all Letters of Credit do not exceed the L/C
Sublimit.
 
PGT INDUSTRIES, INC.
 


 
By:           
 
Name:
 
Title:
 
 





SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED [_______]
 
 

--------------------------------------------------------------------------------

 

Schedule A


Exceptions to Certifications


[Write “None.” or describe exception(s).]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
TO
 
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent under the Credit Agreement referred to below
299 Park Avenue
New York, NY 10171-0002
Attention: Current Portfolio Manager and Elliott Miller


WITH COPIES ALSO SENT TO:


GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent under the Credit Agreement referred to below
500 West Monroe Street
Chicago, Illinois 60661
Attn:      Current Portfolio Manager –Portfolio Analyst and Ramona Sandoval
 
_________ __, ____
 
Re:           PGT Industries, Inc. (the “Borrower”)
 
Reference is made to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, PGT, Inc., a Delaware
corporation, the Lenders and L/C Issuers party thereto from time to time and
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.1019 of
the Credit Agreement, of its request for the following:
 
· a continuation, on ________, ____, as Eurodollar Rate Loans having an Interest
Period of ___ months, of [Term Loans] [Revolving Loans] in an aggregate
outstanding principal amount of $____________ having an Interest Period ending
on the proposed date for such continuation;
 
· a conversion, on ________, ____, to Eurodollar Rate Loans having an Interest
Period of ___ months, of [Term Loans] [Revolving Loans] in an aggregate
outstanding principal amount of $_________; and
 
· a conversion, on ________, ____, to Base Rate Loans, of [Term Loans]
[Revolving Loans] in an aggregate outstanding principal amount of $_________.
 



--------------------------------------------------------------------------------

 


 
 
19 Please see Section 2.10(a) of the Credit Agreement for further requirements
pertaining to continuations and conversions.


 
 

--------------------------------------------------------------------------------

 

[In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.]20
 
PGT INDUSTRIES, INC.
 


 
By:           
 
Name:
 
Title:
 
 





--------------------------------------------------------------------------------

 


 
 
20 To be included if there is a continuation of Eurodollar Rate Loans or a
conversion of Base Rate Loans into Eurodollar Rate Loans.




SIGNATURE PAGE TO NOTICE OF [CONVERSION][CONTINUATION] DATED [_____]
 
 

--------------------------------------------------------------------------------

 

Schedule A


Defaults and Events of Default


[Write “None.” or describe the Default(s)/Event(s) of Default.]




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
TO
CREDIT AGREEMENT


COMPLIANCE CERTIFICATE
PGT, INC.
PGT INDUSTRIES, INC.
 
Date: [_______]
 
This Compliance Certificate (this “Certificate”) is given by PGT, Inc., a
Delaware corporation (“Holdings”), pursuant to subsection 6.1(d) of that certain
Credit Agreement dated as of June 23, 2011 among Holdings, PGT Industries, Inc.,
a Florida corporation (the “Borrower”), the Lenders and L/C Issuers party
thereto from time to time and General Electric Capital Corporation, as
administrative agent and collateral agent for the Lenders and L/C Issuers (in
such capacity, “Agent”) (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
 
The officer executing this Certificate is a Responsible Officer of Holdings and
as such is duly authorized to execute and deliver this Certificate on behalf of
Holdings.  By executing this Certificate, such officer hereby certifies to
Agent, the Lenders and the L/C Issuers, on behalf of Holdings, that:
 
(a)           the financial statements delivered with this Certificate in
accordance with Section 6.1(b) and/or 6.1(c) of the Credit Agreement and
attached hereto as Exhibit A are correct and complete and fairly present, in all
material respects, in accordance with GAAP the financial position, the results
of operations and cash flow of Holdings and its Subsidiaries as of the dates of
and for the periods covered by such financial statements (subject, in the case
of interim financial statements, to normal year-end audit adjustments and the
absence of footnote disclosure);
 
(b)           to the best of such officer’s knowledge, each Group Member and
each of their Subsidiaries, during the period covered by such financial
statements, has observed and performed all of their respective covenants and
other agreements in the Credit Agreement and the other Loan Documents to be
observed or performed by them [except as specified on the written attachment
hereto];
 
(c)           no Default or Event of Default has occurred and is continuing as
of the date hereof [except as specified on the written attachment hereto (which
states the nature thereof and the action proposed to be taken with respect
thereto];
 
(d)           Exhibit B hereto is a correct calculation of each of the financial
covenants contained in Article 5 of the Credit Agreement;
 
(e)           Exhibit C hereto is a correct calculation of Consolidated EBITDA;
 
(f)           Exhibit D hereto correctly shows in reasonable detail the
calculations used in determining Excess Cash Flow [[only required to be provided
if this Certificate is delivered together with any Financial Statement pursuant
to Section 6.1(c)]];
 
(g)           based on the Total Leverage Ratio, the Applicable Margin for (i)
Revolving Loans [and Term Loans] which are Base Rate Loans [and Swing Loans] is
________, and (ii) Revolving Loans [and Term Loans] which are Eurodollar Rate
Loans is __________;
 
(h)           [the Corporate Chart attached to the Certificate delivered on
_________, which is the last Corporate Chart delivered, remains correct and
complete as of the date hereof][Exhibit E attached hereto is a correct and
complete Corporate Chart as of the date hereof];
 
(i)           except as attached hereto as Exhibit F or covered by clause (k)
below, Holdings and the Borrower have delivered all documents (including updated
schedules as to locations of Collateral and, unless constituting an Excluded
Asset or an Excluded Account, the acquisition by any Loan Party of Intellectual
Property, real property, any Deposit Account or Securities Account) they are
required to deliver pursuant to any Loan Document on or prior to the date
hereof;
 
(j)           unless previously provided to the Administrative Agent, complete
and correct copies of any and all documents modifying any term which is, or
could be, relevant to the Lenders, of any Constituent Document of any Group
Member or any Subsidiary or joint venture thereof on or prior to the date hereof
have been delivered to the Administrative Agent or are attached hereto as
Exhibit G;
 
(k)           [Schedule 6 to the Guaranty and Security Agreement, delivered on
__________, remains correct and complete as of the date hereof][Exhibit H
attached hereto is a correct and complete Schedule 6 to the Guaranty and
Security Agreement as of the date hereof];
 
(l)           Exhibit I-1 attached hereto are correct and complete lists of (x)
the locations at which any Collateral (excluding inventory or equipment in
transit) is located with a value in excess of $1,000,000  and (y) the locations
where any Loan Party keeps Collateral with a value in excess of $1,000,000 and
Exhibit I-2 attached hereto is a correct and complete list of the locations
where any Loan Party maintains books or records relating to Collateral with a
value in excess of $1,000,000; and
 
(m)           since the Closing Date and except as disclosed in prior written
notice delivered to Agent, no Loan Party [and no Subsidiary of any Loan
Party][[include if applicable]] has:
 
(i)           changed its chief executive office, legal name, identity,
organizational identification number, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: __________________________________;
 
(ii)           acquired the assets (pursuant to a transaction permitted under
Section 8.7(c) of the Credit Agreement) of, or merged or consolidated with or
into, any Person, except as follows:
_________________________________________________;
 
(iii)           opened or changed the location of any Controlled Deposit
Account, Controlled Securities Account, Deposit Account or securities account,
in each case, that is not an Excluded Account, except as follows:
_________________________________________________; or
 
(iv)           acquired fee simple title to any real property or entered into
any real property leases, except as follows:
_________________________________________________.
 


 
IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers this _____ day of _________, ____.
 


 
PGT, INC.
 
By: ________________________________
Name:______________________________
Its:_________________________________






Note:  Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO COMPLIANCE CERTIFICATE


Financial Statements
 


 


 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO COMPLIANCE CERTIFICATE1
 
Covenant 5.1 Total Leverage Ratio (calculated on a Pro Forma Basis in accordance
with Section 1.3(b) of the Credit Agreement)
 
Total Leverage Ratio is defined as follows:
 
With respect to any Person as of any date, the ratio of (a) Total Funded Debt of
such Person outstanding as of such date to (b) Consolidated EBITDA for such
Person for the last period of four consecutive Fiscal Quarters ending on or
before such date
*All calculations below are made as of the date of determination
All indebtedness for borrowed money (clause (a) of the definition of
“Indebtedness”)
Plus:All obligations evidenced by notes, bonds, debentures or similar
instruments (clause (b) of the definition of “Indebtedness”)
 
$___________
 
$___________
All reimbursement obligations in respect to letters of credit or bankers’
acceptances (clause (c) of the definition of “Indebtedness” as limited pursuant
to the definition of Total Funded Debt)
 
 
$___________
All obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business and
earnouts (unless the performance requirements have been satisfied and the amount
payable is fixed)) (clause (d) of the definition of “Indebtedness”)
 
 
 
 
$___________
All Capitalized Lease Obligations (clause (f) of the definition of
“Indebtedness”)
 
$___________
All payments that would be required to be made in respect of any Hedging
Agreement after giving effect to any netting agreement in the event of a
termination (including an early termination) on the date of determination to the
extent a payment is a fixed obligation to be payable (clause (h) of the
definition of “Indebtedness” as limited pursuant to the definition of Total
Funded Debt)
 
 
 
 
 
$___________
All Attributable Debt (clause (i) of the definition of “Indebtedness”)
 
$___________
All Guaranty Obligations for obligations constituting any of the foregoing
(clause (j) of the definition of “Indebtedness” as limited pursuant to the
definition of Total Funded Debt)
 
$___________
Equals: Total Funded Debt
$___________
Consolidated EBITDA for the last period of four consecutive Fiscal Quarters
ending on or before the date of measurement (per Exhibit C)
 
$___________
Total Leverage Ratio (Total Funded Debt (from above) divided by Consolidated
EBITDA)
 
____________
Maximum Total Leverage Ratio
____________
In Compliance
Yes/No
   




--------------------------------------------------------------------------------

 


 
 
1 The steps set forth below to calculate any amount are included for convenience
purposes only.  All amounts to be calculated pursuant to Exhibit B, C or D
hereto shall be calculated in accordance with the terms of the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 



 
Covenant 5.2 Consolidated Interest Coverage Ratio (calculated on a Pro Forma
Basis in accordance with Section 1.3(b) of the Credit Agreement)
 
Consolidated Interest Coverage Ratio is defined as follows:
With respect to any Person for any period, the ratio of (a) Consolidated EBITDA
of such Person for such period to (b) Consolidated Cash Interest Expense of such
Person for such period.
*For purposes of determining the Consolidated Interest Coverage Ratio for the
Fiscal Quarters ending in October 2011, December 2011 and March 2012,
Consolidated Cash Interest Expense for the relevant period of determination
shall be deemed to equal Consolidated Cash Interest Expense for such one, two
and three Fiscal Quarter periods multiplied by 4, 2 and 4/3, respectively.
Consolidated EBITDA (per Exhibit C)
$__________
Consolidated total interest expense in accordance with GAAP
$__________
 
Plus (to the extent not included in Consolidated total interest expense and
without duplication):
 
            Interest income
$_________
            Interest expense attributable to Capital Leases
$_________
            Gains and losses on Interest Rate Contracts
$_________
            Fees and costs related to permitted letters of credit, bankers’
            acceptance financing, surety bonds and similar financings
 
$_________
Amortization or write-off of deferred financing fees, debt issuance costs, debt
discount or premium, terminated obligations under Interest Rate Contracts and
other commissions, financing fees and expenses (except amortization and expenses
related to the consummation of the initial Borrowings and Issuance of Letters of
Credit on the Closing Date and the Related Transactions and the payment of all
fees, costs and expenses associated with the foregoing)
 
 
 
 
 
 
 
$_________
Equals: Consolidated Interest Expense
$_________
Less (to the extent included in Consolidated Interest Expenses for such period
and without duplication):
 
            Pay in kind or other non-cash interest expense, including as a
result of the effects of purchase accounting
 
$_________
            Any debt discounts or premiums, one-time financing fees or the
amortization thereof, including without limitation, such fees paid in connection
with the Credit Agreement, the other Loan Documents and the Loans and Issuance
of Letters of Credit thereunder on the Closing Date and the Related Transactions
and the payment of all fees, costs and expenses associated with the foregoing,
any amendment, consent or waiver to the Loan Documents, any Indebtedness
permitted under Section 8.1 of the Credit Agreement, or any amendment to the
documentation evidencing such Indebtedness whether or not successful
 
 
 
 
 
 
 
 
 
 
$_________
            Fees in respect of non-speculative Interest Rate Contracts
$_________
            Non-cash interest expense attributable to the movement of
mark-to-mark valuation of obligations under Hedging Agreements or other
derivative instruments pursuant to Accounting Standards Codification 815-10
 
 
 
$_________
            Any one-time cash costs associated with breakage in respect of
Interest Rate Contracts
 
*With respect to any interest expense that represents an accrual for cash
payment in any future period, such interest expense shall be included as
Consolidated Cash Interest Expense for such period when paid.
 
$_________
 
Equals: Consolidated Cash Interest Expense (used in calculation of Excess Cash
Flow)
 
$_________
Consolidated Interest Coverage Ratio (Consolidated EBITDA divided by
Consolidated Cash Interest Expense)
 
 _________
Minimum Consolidated Interest Coverage Ratio
 3.50 to 1.00
In Compliance
Yes/No


 
 

--------------------------------------------------------------------------------

 

Covenant 5.4 Capital Expenditures
 
The aggregate of all expenditures, whether or not made through the incurrence of
Indebtedness, by Holdings and its Subsidiaries during a Fiscal Year for the
acquisition, leasing (pursuant to a Capital Lease), construction, replacement,
repair, substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a Consolidated
balance sheet of Holdings
 
 
 
 
 
 
 
$___________
Less:Interest capitalized during construction
$___________
           Any expenditure to the extent, for purpose of the definition of
Permitted Acquisition, such expenditure is part of the aggregate amounts payable
in connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period
 
 
 
$___________
          Proceeds of Asset Sales or Casualty Event applied towards the purchase
of any property or expenditures made in accordance with Section 2.8(c)
 
$___________
Net Cash Proceeds of any sale or issuance of Stock of Holdings or Net Cash
Proceeds of equity contributions in respect of the Stock of Holdings, in each
case after the Closing Date, used to fund such expenditure during such period
 
 
 
$___________
The purchase price of equipment purchased during such period to the extent the
consideration consists of any combination of (i) used or surplus equipment
traded in at the time of such purchase and (ii) the proceeds of a concurrent
sale of used or surplus equipment, in each case, in the ordinary course of
business
 
 
 
 
$___________
Equals: Capital Expenditures
$___________
CapEx Cap2 [(including carry forward of $______ from prior period)]
$___________
In Compliance
Yes/No



 



--------------------------------------------------------------------------------

 
2 Refer to Section 5.4 for details about calculation.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C TO COMPLIANCE CERTIFICATE


Consolidated EBITDA


Consolidated net income (or loss) for the applicable period of measurement of
Holdings and its Subsidiaries determined in accordance with GAAP, but excluding:
(a) the net income of any other Person in which Holdings or one of its
Subsidiaries has a joint interest with a third-party (which interest does not
cause the net income of such other Person to be Consolidated into the net income
of Holdings), except to the extent of the amount of dividends or distributions
paid to Holdings or Subsidiary, (b) the net income of any Subsidiary of Holdings
that is, on the last day of such period, subject to any restriction or
limitation on the payment of dividends or the making of other distributions, to
the extent of such restriction or limitation, (c) the net income of any other
Person arising prior to such other Person becoming a Subsidiary of Holdings or
merging or consolidating into Holdings or its Subsidiaries and (d) any gain (or
loss) resulting from any Permitted Loan Retirement, Permitted Loan Purchase or
Permitted Loan Contribution (i.e., Consolidated Net Income)
 
 
 
 
 
 
 
 
$___________
Plus (in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication):
 
(a) any provision for United States federal income taxes or other taxes measured
by net income (or similar taxes in lieu of income taxes) or profits, including,
without limitation, federal, foreign, state, local, franchise, excise and
similar taxes and foreign withholding taxes accrued during such period
 
 
 
$___________
(b) Consolidated Interest Expense
$___________
(c) Any loss, expenses or charges from extraordinary items
$___________
(d) Any depreciation, depletion and amortization expense
$___________
(e) Any aggregate net loss on the Sale of property (other than accounts and
inventory (as each such term is defined under the applicable UCC)) outside the
ordinary course of business
 
 
$___________
(f) Any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditures, charge or loss relating to write offs, write downs or
reserves with respect to accounts and inventory), including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants
 
 
 
 
 
 
$___________
(g) Unusual or non-recurring costs, expenses or charges (including without
limitation severance costs, relocation costs, integration and facilities opening
and closing costs, signing costs, retention or completion bonuses, transition
costs and restructuring charges or reserves (including restructuring costs
related to acquisitions after the date hereof and to closure and/or
consolidation of facilities)), in an amount not to exceed the greater of
$3,000,000 or 7.5% of Consolidated EBITDA for the then most recent four Fiscal
Quarter period (for purposes of the foregoing limitations, restructuring and
related costs in connection with the closing of the facilities in Salisbury,
North Carolina shall not be included)
 
 
 
 
 
 
 
 
 
 
 
$___________
(h) Any reasonable and customary fees, costs and expenses incurred during any
period, or any amortization thereof for such period, in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of Indebtedness, issuance of Stock or Stock Equivalents, refinancing
transaction or amendment or other modification of any instrument evidencing
Indebtedness (in each case, including (A) any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed and
(B) the initial Borrowings and Issuance of Letters of Credit on the Closing Date
and the Related Transactions or any amortization, debt discounts or commissions
relating thereto)
 
 
 
 
 
 
 
 
 
 
 
$___________
(i) Any non-cash loss attributable to the mark-to-market movement in the
valuation of non-speculative hedging obligations (including non-speculative
hedging obligations entered into for the purposes of hedging against
fluctuations in the price or availability of any commodity) or other
non-speculative derivative instruments pursuant to Accounting Standards
Codification 815-10
 
 
 
 
 
 
$___________
Less (in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication):
 
(i) Any credit for United States federal income taxes or other taxes measured by
net income (or similar taxes in lieu of income taxes) or profits, including,
without limitation, federal, foreign, state, local, franchise, excise and
similar taxes and foreign withholding taxes accrued during such period
 
 
 
 
$___________
(ii) Any interest income
$___________
(iii) Any gain from extraordinary items
$___________
(iv) Any aggregate net gain from the Sale of property out of the ordinary course
of business by Holdings or any of its Subsidiaries (other than accounts and
inventory (as each such term is defined in the applicable UCC))
 
 
 
$___________
(v) Any other non-cash gain, including any reversal of a charge referred to in
item (f) above by reason of a decrease in the value of any Stock or Stock
Equivalent
 
 
$___________
(vi) Any other cash payment in respect of expenditures, charges and losses that
have been added to Consolidated EBITDA of Holdings or any of its Subsidiaries
pursuant to item (f) above in any prior period
 
 
 
$___________
(vii) Any non-cash gain attributable to the mark-to-market movement in the
valuation of non-speculative hedging obligations (including non-speculative
hedging obligations entered into for the purpose of hedging against fluctuations
in the price or availability of any commodity) or other non-speculative
derivative instruments pursuant to Accounting Standards Codification 815-10
 
 
 
 
 
 
$___________
Equals: Consolidated EBITDA
$___________


 
 

--------------------------------------------------------------------------------

 



EXHIBIT D TO COMPLIANCE CERTIFICATE
 
Excess Cash Flow
*For avoidance of doubt, Excess Cash Flow and the components thereof shall not
be calculated on a Pro Forma Basis
Consolidated EBITDA for the applicable period of measurement
$___________
Less (without duplication, and provided that no amount may be subtracted from
Excess Cash Flow pursuant to items (i) through (x) below if such amount is based
on any utilization of any amount under the Available Amount Basket or otherwise
attributable to any such amount used or contracted to be used):
 
(i) Any cash principal payment of any Indebtedness to the extent permitted by
the Credit Agreement (other than voluntary prepayment of the Loans) during such
period, and any cash principal prepayment of any Indebtedness to the extent
permitted by the Credit Agreement (other than voluntary prepayment of the
Loans)  , but expressly excluding (x) any mandatory prepayments required
pursuant to Section 2.8 (including Section 2.8(a) because of the existence of
Excess Cash Flow) and (y) any Permitted Loan Contribution, Permitted Loan
Retirement and any Term Loans retired pursuant to a Permitted Loan Purchase
 
 
 
 
 
 
 
 
 
 
 
$___________
(ii) Any scheduled or other mandatory cash principal payment made by Holdings or
any of its Subsidiaries during such period on any Capitalized Lease Obligation
or Attributable Debt or other Indebtedness to the extent permitted by the Credit
Agreement, excluding in any event Other Term Loan Facilities, but only, if such
Indebtedness may be reborrowed, to the extent such payment results in a
permanent reduction in commitments thereof, together with any interest, premium
or penalties required to be paid and actually paid in connection therewith
 
 
 
 
 
 
 
 
 
$___________
(iii) Any Capital Expenditures made by Holdings or any of its Subsidiaries
during such period to the extent permitted by the Credit Agreement3, excluding
any such Capital Expenditure to the extent financed through the incurrence of
Capitalized Lease Obligations or any long-term Indebtedness other than the
Obligations and any Capitalized Lease Obligations or using the Available Amounts
Basket
 
 
 
 
 
 
$___________
(iv) Consolidated Cash Interest Expense of Holdings for such period (taken from
the calculation of the Consolidated Interest Coverage Ratio) together with, to
the extent not included in Consolidated Cash Interest Expense, cash payments
made under non-speculative hedging agreements during such period, commitment
fees paid in cash, letter of credit fees paid in cash and other fees paid in
cash associated with any Loan Document or any other Indebtedness paid by
Holdings and its Subsidiaries during such period
 
 
 
 
 
 
 
 
$___________
(v) Any cash losses, expenses or charges from extraordinary, unusual or
nonrecurring items
 
$___________
(vi) Any cash payment made during such period to satisfy obligations for any
provision for United States federal income taxes or other taxes measured by net
income (or similar taxes in lieu of income taxes)
 
 
 
$___________
(vii) Any increase in the Working Capital of Holdings during such period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period) (which, for purposes of
calculating Excess Cash Flow for the fiscal year ending December 31, 2011, shall
mean the excess for the full Fiscal Year 2011)
 
 
 
 
 
$___________
(viii) The aggregate consideration paid in cash during such period in respect of
Permitted Acquisitions (except to the extent funded with long-term Indebtedness
or the issuances of Stock or Stock Equivalents of Holdings or equity
contributions in respect of the Stock of Holdings)
 
 
 
 
$___________
(ix) Cash expenditures made in respect of non-speculative hedge agreements
during such period to the extent (A) not reflected in the computation of
Consolidated EBITDA or (B) such payments do not increase Consolidated Cash
Interest Expense
 
 
 
 
 
$___________
(x) In respect of, repurchase of equity interests pursuant to Section
8.5(c)(i)(A) paid in cash during such period repayments of indebtedness, in each
case, as permitted by the Credit Agreement
 
 
 
$___________
Plus (without duplication):
 
(A) To the extent included in the calculation of Consolidated EBITDA pursuant to
item (a) in the calculation thereof, any provision for taxes
 
 
$___________
(B) Any decrease in the Working Capital of Holdings during such period (measured
as the excess of such Working Capital at the beginning of such period over such
Working Capital at the end thereof) which, for the purposes of the calculation
of Excess Cash Flow for the fiscal year ending December 31, 2011, shall mean the
excess for the full Fiscal Year 2011)
 
 
 
 
 
$___________
(C) Any cash gains from extraordinary, unusual or non-recurring items
$___________
(D) Cash payments received in respect of non-speculative hedge agreements during
such period to the extent (A) not included in the computation of Consolidated
EBITDA or (B) such payments do not reduce Consolidated Cash Interest Expense
 
 
 
$___________
*To the extent any amount of Excess Cash Flow is attributable to any Excluded
Foreign Subsidiary, such amount shall be excluded from the prepayment
requirements set forth in the Credit Agreement to the extent the repatriation of
such amounts will result in a material tax consequence for the applicable
Excluded Foreign Subsidiary or its direct parent domiciled in the United States
of America.
 
 
Equals: Excess Cash Flow
 
 
 
 
 
 
 
 
 
 
$___________
   






--------------------------------------------------------------------------------

 
3 Note calculation has been made in connection with determining compliance with
Section 5.4 of the Credit Agreement.  See Exhibit B.



 
 

--------------------------------------------------------------------------------

 

OFFICER’S CERTIFICATE
 


 
June 23, 2011
 
This Officer’s Certificate is being executed and delivered pursuant to the
Credit Agreement (the “Credit Agreement”), dated as of June 23, 2011 by and
among PGT Industries, Inc. (the “Borrower”), PGT, Inc., (“Holdings”), the other
lenders from time to time parties thereto, General Electric Capital Corporation,
as administrative agent and collateral agent and the other parties
thereto.  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.


I, Mario Ferrucci III, certify that I am the duly appointed, endorsed, qualified
and acting Vice President, General Counsel and Secretary of the Borrower, and in
such capacity and not in an individual capacity, hereby certify as of the date
hereof, that:


(i) the representations and warranties set forth in each Loan Document are true
and correct on and as of the date hereof, immediately prior to and after giving
effect to the Loans to be made and the Letters of Credit to be Issued, in each
case, on the date hereof;


(ii) no Default or Event of Default has occurred or is continuing immediately
prior to and after giving effect to the Loans to be made and the Letters of
Credit to be Issued, in each case, on the date hereof;


(iii) both the Loan Parties taken as a whole and the Borrower are Solvent after
giving effect to the initial Loans and Letters of Credit, the consummation of
the Related Transactions, the application of the proceeds thereof in accordance
with Section 7.9 of the Credit Agreement and the payment of all estimated legal,
accounting and other fees and expenses related hereto and thereto;


(iv) since December 31, 2010, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect;


(v)  on the date hereof, after giving effect to the funding of the Term Loans
and Revolver Loans to be borrowed on the date hereof, the Total Leverage Ratio
of Holdings is less than 3.30 to 1.00 calculated based on the interim financial
statements of Holdings for the period ending April 2, 2011 delivered to the
Administrative Agent; and


(vi)   attached hereto as Exhibit A are true and correct copies of (i) forms of
deposit account control agreement terminations, (ii) UCC-3 termination filings,
(iii) mortgage releases and (iv) forms of intellectual property security
interest releases (subject to the completion of the exhibits and schedules
thereto).


 [Remainder of page intentionally left blank.]




 



016851-0004-13794-Active.12294353
 
 

--------------------------------------------------------------------------------

 

The foregoing certifications are made and delivered as of the date first written
above.
 


 
By:___________________________
Name:
Title:






 


 
 


 

Officer’s Certificate
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1



DEPOSIT ACCOUNT CONTROL AGREEMENT TERMINATIONS


(Attached)

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-2



INTELLECTUAL PROPERTY SECURITY INTEREST RELEASES


(Attached)

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-3



UCC-3 TERMINATION FILINGS


(Attached)

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-4

MORTGAGE RELEASES


(Attached)

 
 

--------------------------------------------------------------------------------

 




 




DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING






by and from
 
PGT INDUSTRIES, INC., “Grantor”
 
to
 
[●], “Trustee”
 
for the benefit of
 
GENERAL ELECTRIC CAPITAL CORPORATION,
in its capacity as Agent, “Beneficiary”
 
Dated as of June [__], 2011
 
Location:
Municipality:
County:
State:




THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN
 
PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
 
Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, New York  10166
Attention: Robert L. Cunningham, Jr., Esq.



 
 

--------------------------------------------------------------------------------

 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
 
AND LEASES AND FIXTURE FILING
 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Deed of Trust”) is dated as of June [__], 2011 by and from
PGT INDUSTRIES, INC., a Florida corporation (“Grantor”), whose address is 1070
Technology Drive, Nokomis, Florida 34275 to GENERAL ELECTRIC CAPITAL
CORPORATION, a [______] [_____], as agent (in such capacity, “Agent”) for the
Secured Parties defined in the Credit Agreement (defined below), having an
address at 299 Park Ave., 5th Floor, New York, NY 10171 (Agent, together with
its successors and assigns, “Beneficiary”).
 
DEFINITIONS
 
Section 1.1 Definitions
 
.  All capitalized terms used herein without definition shall have the
respective meanings ascribed to them in that certain Credit Agreement by and
among, inter alia, Grantor and Agent dated as of June 23, 2011, as the same may
be amended, restated, supplemented or otherwise modified from time to time (the
“Credit Agreement”).  As used herein, the following terms shall have the
following meanings:
 
(a) “Event of Default”:  An Event of Default under and as defined in the Credit
Agreement.
 
(b) “Flood Laws” means the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board of Governors of the
Federal Reserve Systems).
 
(c) “Indebtedness”:  (1) All indebtedness of Grantor to Beneficiary or any of
the other Secured Parties under the Credit Agreement or any other Loan
Document to which Grantor is a party, including, without limitation, the sum of
all (a) principal, interest and other amounts owing under or evidenced or
secured by the Loan Documents, (b) principal, interest and other amounts which
may hereafter be lent by Beneficiary or any of the other Secured Parties under
or in connection with the Credit Agreement or any of the other Loan Documents,
whether evidenced by a promissory note or other instrument which, by its terms,
is secured hereby, and (c) obligations and liabilities of any nature now or
hereafter existing under or arising in connection with Letters of Credit and
other extensions of credit under the Credit Agreement or any of the other Loan
Documents and reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto], and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Grantor to Beneficiary or any of the other Secured Parties under documents
which recite that they are intended to be secured by this Deed of Trust. The
Credit Agreement contains a revolving credit facility which permits Grantor to
borrow certain principal amounts, repay all or a portion of such principal
amounts, and reborrow the amounts previously paid to the Secured Parties, all
upon satisfaction of certain conditions stated in the Credit Agreement.  This
Deed of Trust secures all advances and re-advances under the Credit Agreement,
including, without limitation, those under the revolving credit facility
contained therein.
 
(d) “Insurance Policies”:  Means the insurance policies required to be
maintained by the Grantor with respect to the Mortgaged Property pursuant to the
Credit Agreement.
 
(e) “Mortgaged Property”:  The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor (the
“Land”), and all of Grantor’s right, title and interest in and to (1) all
improvements now owned or hereafter acquired by Grantor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (2) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Grantor and now or hereafter attached to, installed in or
used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements (the “Fixtures”), (3) all goods,
accounts, inventory, general intangibles, instruments, documents, contract
rights and chattel paper, including all such items as defined in the UCC
(defined below), now owned or hereafter acquired by Grantor and now or hereafter
affixed to, placed upon, used in connection with, arising from or otherwise
related to the Premises (the “Personalty”), (4) all reserves, escrows or
impounds required under the Credit Agreement or any of the other Loan Documents
and all deposit accounts maintained by Grantor with respect to the Mortgaged
Property (the “Deposit Accounts”), (5) all leases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or at any time in
effect) which grant to any Person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, accounts receivable, security and other types of
deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the
“Property Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”), (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”).  As used in this Deed of Trust, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.
 
(f) “Obligations”:  All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor (including, without limitation,
the obligation to repay the Indebtedness) under the Credit Agreement and the
other Loan Documents to which it is a party.
 
(g) “Permitted Liens”:  means any Lien on or with respect to the property of any
Group Member that is not prohibited by Section 8.2 of the Credit Agreement.
 
(h) “Security Agreement”: That certain Guaranty and Security Agreement by and
from Grantor and the other grantors referred to therein to Agent and the other
Secured Parties dated as of June 23, 2011, as the same may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time.
 
(i)  “UCC”:  The Uniform Commercial Code of [----] or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than [----], then, as to the matter in question,
the Uniform Commercial Code in effect in that state.
 
ARTICLE 2
 
GRANT
 
Section 2.1 Grant
 
.  To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to Beneficiary the Mortgaged Property, subject, however,
only to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property, IN TRUST,
WITH POWER OF SALE, and Grantor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Trustee.
 
ARTICLE 3
 
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
Grantor warrants, represents and covenants to Beneficiary as follows:
 
Section 3.1 Title to Mortgaged Property and Lien of this Instrument
 
.  Grantor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Liens.  This Deed of Trust creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property, subject to Permitted Liens.
 
Section 3.2 First Lien Status
 
.  Grantor shall preserve and protect the first lien and security interest
status of this Deed of Trust and the other Loan Documents.  If any lien or
security interest other than a Permitted Lien is asserted against the Mortgaged
Property, Grantor shall promptly, and at its expense, (a) give Beneficiary a
detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement (including the requirement of
providing a bond or other security satisfactory to Beneficiary).
 
Section 3.3 Payment and Performance
 
.  Grantor shall pay the Indebtedness when due under the Credit Agreement and
the other Loan Documents and shall perform the Obligations in full when they are
required to be performed.
 
Section 3.4 Replacement of Fixtures and Personalty
 
.  Grantor shall not, without the prior written consent of Beneficiary, permit
any of the Fixtures or Personalty owned or leased by Grantor to be removed at
any time from the Land or Improvements, unless the removed item is removed
temporarily for maintenance and repair or is not prohibited from being removed
(for any reason) by the Credit Agreement or other Loan Documents.
 
Section 3.5 Status and Care of the Property
 
.  (a) The Grantor represents and warrants that (i) the Property is served by
all necessary water, sanitary and storm sewer, drainage, electric, steam, gas,
telephone and other utility facilities to serve the current use and operation of
the Property; and (ii) the Property has legal access to all streets or roads
necessary to serve the current use and operation of the Property.
 
(b)           The Grantor (i) shall not, without the consent of the Beneficiary,
which consent shall not be unreasonably withheld or conditioned, (A) initiate,
consent to or affirmatively support any change in the applicable zoning, (B)
seek any variance (or any change in any variance) under the zoning, or (C)
execute or file any subdivision or other plat or map, in each case which would
reasonably be expected to have a material adverse effect on the value, use or
operation of the Property or the lien of this Deed of Trust; and (ii) shall,
promptly after receiving notice or obtaining knowledge of any proposed change in
the zoning materially and adversely affecting the value of the Lien created by
this Deed of Trust or which would result in the current use of the Property
being a non-conforming use for which a variance has not been obtained, notify
the Beneficiary thereof and diligently contest the same by any action or
proceeding deemed appropriate by the Grantor in its reasonable judgment or
reasonably requested by the Beneficiary provided, however, that the Grantor
shall not hereby be obligated to commence or prosecute any legal action.
 
Section 3.6 Intentionally Omitted
 
Section 3.7 Other Covenants
 
.  All of the covenants in the Credit Agreement are incorporated herein by
reference and, together with covenants in this Article 3, shall be covenants
running with the Land.
 
Section 3.8 Insurance; Condemnation Awards and Insurance Proceeds
 
.
 
(a) Insurance.
 
i. Grantor shall maintain or cause to be maintained in full force and effect,
with financially sound and reputable insurers, insurance with respect to the
Mortgaged Property as required by, and otherwise comply with, Section 7.5 of the
Credit Agreement.
 
ii. If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Grantor
shall obtain flood insurance as required by the Flood Laws and Section 7.5 of
the Credit Agreement.
 
iii. If the Grantor fails to maintain the Insurance Policies or, upon written
request, fails to promptly deliver evidence thereof to the Beneficiary, the
Beneficiary shall have the right, but not the obligation, to obtain such
insurance policies and pay the premiums therefor.  If the Beneficiary obtains
such insurance policies or pays the premiums therefore, upon demand, the Grantor
shall reimburse the Beneficiary for its expenses in connection therewith,
together with interest thereon.
 
(b) Condemnation Awards and Insurance Proceeds.  If any Property Loss Event
occurs and such event is likely to result in restoration costs or proceeds in
excess of $[____] the Grantor shall provide notice of such event to the
Beneficiary.  The proceeds of such Property Loss Event shall be applied in
accordance with the terms of the Credit Agreement.
 
ARTICLE 4
 
[Intentionally Omitted]
 
ARTICLE 5
 
DEFAULT AND FORECLOSURE
 
Section 5.1 Remedies
 
.  Upon the occurrence and during the continuance of an Event of Default,
Beneficiary may, at Beneficiary’s election and by or through Trustee or
otherwise, exercise any or all of the following rights, remedies and recourses:
 
(a) Acceleration.  Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.
 
(b) Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon.  If Grantor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Beneficiary’s prior written consent, Beneficiary may invoke
any legal remedies to dispossess Grantor.
 
(c) Operation of Mortgaged Property.  Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Trustee or Beneficiary in connection therewith in
accordance with the provisions of Section 5.7.
 
(d) Foreclosure and Sale.  Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels as
Beneficiary may determine.  With respect to any notices required or permitted
under the UCC, Grantor agrees that ten (10) days’ prior written notice shall be
deemed commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under
Grantor.  Beneficiary or any of the other Secured Parties may be a purchaser at
such sale.  If Beneficiary or such other Secured Party is the highest bidder,
Beneficiary or such other Secured Party may credit the portion of the purchase
price that would be distributed to Beneficiary or such other Secured Party
against the Indebtedness in lieu of paying cash.  In the event this Deed of
Trust is foreclosed by judicial action, appraisement of the Mortgaged Property
is waived.
 
(e) Receiver.  Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment.  Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7.
 
(f) Other.  Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.
 
Section 5.2 Separate Sales
 
.  The Mortgaged Property may be sold in one or more parcels and in such manner
and order as Trustee in its sole discretion may elect.  The right of sale
arising out of any Event of Default shall not be exhausted by any one or more
sales.
 
Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive
 
.  Trustee, Beneficiary and the other Secured Parties shall have all rights,
remedies and recourses granted in the Loan Documents and available at law or
equity (including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Trustee, Beneficiary
or such other Secured Party, as the case may be, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Trustee, Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.
 
Section 5.4 Release of and Resort to Collateral
 
.  Beneficiary may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by the Loan Documents or their
status as a first and prior lien and security interest in and to the Mortgaged
Property.  For payment of the Indebtedness, Beneficiary may resort to any other
security in such order and manner as Beneficiary may elect.
 
Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets
 
.  To the fullest extent permitted by law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to Grantor
by virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any stay of execution, exemption from civil process,
redemption or extension of time for payment, (b) all notices of any Event of
Default or of any election by Trustee or Beneficiary to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation.
 
Section 5.6 Discontinuance of Proceedings
 
.  If Trustee, Beneficiary or any other Secured Party shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Trustee,
Beneficiary or such other Secured Party, as the case may be, shall have the
unqualified right to do so and, in such an event, Grantor, Trustee, Beneficiary
and the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Trustee, Beneficiary and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Trustee, Beneficiary or any other Secured Party thereafter to exercise any
right, remedy or recourse under the Loan Documents for such Event of Default.
 
Section 5.7 Application of Proceeds
 
.  The proceeds of any sale of, and the Rents and other amounts generated by the
holding, leasing, management, operation or other use of the Mortgaged Property,
shall be applied by Beneficiary or Trustee (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:
 
(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) attorneys’ and accountants’ fees
and expenses, and (4) costs of advertisement;
 
(b) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as provided for in the Credit Agreement and
the Security Agreement; and
 
(c) the balance, if any, to the Persons legally entitled thereto.
 
Section 5.8 Occupancy After Foreclosure
 
.  Any sale of the Mortgaged Property or any part thereof in accordance with
Section 5.1(d) will divest all right, title and interest of Grantor in and to
the property sold.  Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased.  If Grantor
retains possession of such property or any part thereof subsequent to such sale,
Grantor will be considered a tenant at sufferance of the purchaser, and will, if
Grantor remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.
 
Section 5.9 Additional Advances and Disbursements; Costs of Enforcement
 
.
 
(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Grantor.  All sums advanced and expenses incurred at any time by Beneficiary or
any other Secured Party under this Section 5.9, or otherwise under this Deed of
Trust or any of the other Loan Documents or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the highest rate at which interest is
then computed on any portion of the Indebtedness, and all such sums, together
with interest thereon, shall be secured by this Deed of Trust.
 
(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.
 
Section 5.10 No Mortgagee in Possession
 
.  Neither the enforcement of any of the remedies under this Article 5, the
assignment of the Rents and Leases under Article 6, the security interests under
Article 7, nor any other remedies afforded to Beneficiary under the Loan
Documents, at law or in equity shall cause Trustee, Beneficiary or any other
Secured Party to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Trustee, Beneficiary or any other Secured Party
to lease the Mortgaged Property or attempt to do so, or to take any action,
incur any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.
 
ARTICLE 6
 
ASSIGNMENT OF RENTS AND LEASES
 
Section 6.1 Assignment
 
.  In furtherance of and in addition to the assignment made by Grantor in
Section 2.1 of this Deed of Trust, Grantor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Beneficiary all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents.  This assignment
is an absolute assignment and not an assignment for additional security
only.  So long as no Event of Default shall have occurred and be continuing,
Grantor shall have a revocable license from Beneficiary to exercise all rights
extended to the landlord under the Leases, including the right to receive and
collect all Rents and to hold the Rents in trust for use in the payment and
performance of the Obligations and to otherwise use the same.  The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the Obligations
or solvency of Grantor, the license herein granted shall automatically expire
and terminate, without notice to Grantor by Trustee or Beneficiary (any such
notice being hereby expressly waived by Grantor to the extent permitted by
applicable law).
 
Section 6.2 Perfection Upon Recordation
 
.  Grantor acknowledges that Beneficiary and Trustee have taken all actions
necessary to obtain, and that upon recordation of this Deed of Trust Beneficiary
shall have, to the extent permitted under applicable law, a valid and fully
perfected, first priority, present assignment of the Rents arising out of the
Leases and all security for such Leases.  Grantor acknowledges and agrees that
upon recordation of this Deed of Trust, Beneficiary’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to Grantor
and  to the extent permitted under applicable law, all third parties, including,
without limitation, any subsequently appointed trustee in any case under Title
11 of the United States Code (the “Bankruptcy Code”), without the necessity of
commencing a foreclosure action with respect to this Deed of Trust, making
formal demand for the Rents, obtaining the appointment of a receiver or taking
any other affirmative action.
 
Section 6.3 Bankruptcy Provisions
 
.  Without limitation of the absolute nature of the assignment of the Rents
hereunder, Grantor, Trustee and Beneficiary agree that (a) this Deed of Trust
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Deed of Trust extends
to property of Grantor acquired before the commencement of a case in bankruptcy
and to all amounts paid as Rents and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any case in
bankruptcy.
 
Section 6.4 No Merger of Estates
 
.  So long as part of the Indebtedness and the Obligations secured hereby remain
unpaid and undischarged, the fee and leasehold estates to the Mortgaged Property
shall not merge, but shall remain separate and distinct, notwithstanding the
union of such estates either in Grantor, Beneficiary, any tenant or any third
party by purchase or otherwise.
 
ARTICLE 7
 
SECURITY AGREEMENT
 
Section 7.1 Security Interest
 
.  This Deed of Trust constitutes a “security agreement” on personal property
within the meaning of the UCC and other applicable law and with respect to the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards.  To this end, Grantor
grants to Beneficiary a first and prior security interest in the Personalty,
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance, Condemnation Awards and all other Mortgaged Property which
is personal property to secure the payment of the Indebtedness and performance
of the Obligations, and agrees that Beneficiary shall have all the rights and
remedies of a secured party under the UCC with respect to such property.  Any
notice of sale, disposition or other intended action by Beneficiary with respect
to the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards sent to
Grantor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Grantor.   In the event of any inconsistency
between the terms of this Deed of Trust and the terms of the Security Agreement
with respect to the collateral covered both therein and herein, the Security
Agreement shall control and govern to the extent of any such inconsistency.
 
Section 7.2 Financing Statements
 
.  Grantor shall prepare and deliver to Beneficiary such financing statements,
and shall execute and deliver to Beneficiary such other documents, instruments
and further assurances, in each case in form and substance satisfactory to
Beneficiary, as Beneficiary may, from time to time, reasonably consider
necessary to create, perfect and preserve Beneficiary’s security interest
hereunder.  Grantor hereby irrevocably authorizes Beneficiary to cause financing
statements (and amendments thereto and continuations thereof) and any such
documents, instruments and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect and
preserve such security interest.  Grantor represents and warrants to Beneficiary
that Grantor's jurisdiction of organization is the State of Florida.  After the
date of this Deed of Trust, Grantor shall not change its name, type of
organization, organizational identification number (if any), jurisdiction of
organization or location (within the meaning of the UCC) without giving at least
thirty (30) days’ prior written notice to Beneficiary.
 
Section 7.3 Fixture Filing
 
.  This Deed of Trust shall also constitute a “fixture filing” for the purposes
of the UCC against all of the Mortgaged Property which is or is to become
fixtures.  The information provided in this Section 7.3 is provided so that this
Deed of Trust shall comply with the requirements of the UCC for a Deed of Trust
instrument to be filed as a financing statement.  Grantor is the “Debtor” and
its name and mailing address are set forth in the preamble of this Deed of Trust
immediately preceding Article 1.  Beneficiary is the “Secured Party” and its
name and mailing address from which information concerning the security interest
granted herein may be obtained are also set forth in the preamble of this Deed
of Trust immediately preceding Article 1.  A statement describing the portion of
the Mortgaged Property comprising the fixtures hereby secured is set forth in
Section 1.1(c) of this Deed of Trust.  Grantor represents and warrants to
Beneficiary that Grantor is the record owner of the Mortgaged Property, the
employer identification number of Grantor is 592038649 and the organizational
identification number of Grantor is F03387.
 
ARTICLE 8
 
CONCERNING THE TRUSTEE
 


 
Section 8.1 Certain Rights.
 
  With the approval of Beneficiary, Trustee shall have the right to select,
employ and consult with counsel.  Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by it hereunder, believed by it in good faith to be
genuine.  Trustee shall be entitled to reimbursement for actual, reasonable
expenses incurred by it in the performance of its duties and to reasonable
compensation for Trustee’s services hereunder as shall be rendered.  Grantor
shall, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and indemnify, defend and save Trustee harmless against,
all liability and reasonable expenses which may be incurred by it in the
performance of its duties, including those arising from joint, concurrent, or
comparative negligence of Trustee; provided, however, that Grantor shall not be
liable under such indemnification to the extent such liability or expenses
result solely from Trustee’s gross negligence or willful misconduct.  Grantor’s
obligations under this Section 8.1 shall not be reduced or impaired by
principles of comparative or contributory negligence.
 
Section 8.2 Retention of Money.
 
  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by Trustee hereunder.
 
Section 8.3 Successor Trustees.
 
  If Trustee or any successor Trustee shall die, resign or become disqualified
from acting in the execution of this trust, or Beneficiary shall desire to
appoint a substitute Trustee, Beneficiary shall have full power to appoint one
or more substitute Trustees and, if preferred, several substitute Trustees in
succession who shall succeed to all the estates, rights, powers and duties of
Trustee.  Such appointment may be executed by any authorized agent of
Beneficiary and as so executed, such appointment shall be conclusively presumed
to be executed with authority, valid and sufficient, without further proof of
any action.
 
Section 8.4 Perfection of Appointment.
 
  Should any deed, conveyance or instrument of any nature be required from
Grantor by any successor Trustee to more fully and certainly vest in and confirm
to such successor Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, all such deeds, conveyances and instruments shall be
made, executed, acknowledged and delivered and shall be caused to be recorded
and/or filed by Grantor.
 
Section 8.5 Trustee Liability.
 
  In no event or circumstance shall Trustee or any substitute Trustee hereunder
be personally liable under or as a result of this Deed of Trust, either as a
result of any action by Trustee (or any substitute Trustee) in the exercise of
the powers hereby granted or otherwise.
 
ARTICLE 9
 
MISCELLANEOUS
 
Section 9.1 Notices
 
.  Any notice required or permitted to be given under this Deed of Trust shall
be given in accordance with Section 11.11 of the Credit Agreement.
 
Section 9.2 Covenants Running with the Land
 
.  All Obligations contained in this Deed of Trust are intended by Grantor,
Beneficiary and Trustee to be, and shall be construed as, covenants running with
the Mortgaged Property.  As used herein, “Grantor” shall refer to the party
named in the first paragraph of this Deed of Trust and to any subsequent owner
of all or any portion of the Mortgaged Property.  All Persons who may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Credit Agreement and the other Loan Documents;
provided, however, that no such party shall be entitled to any rights thereunder
without the prior written consent of Beneficiary.
 
Section 9.3 Attorney-in-Fact
 
.  Following the occurrence and during the continuance of an Event of Default,
Grantor hereby irrevocably appoints Beneficiary, as its attorney-in-fact, which
agency is coupled with an interest and with full power of substitution with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Beneficiary deems appropriate to protect
Beneficiary’s interest, if Grantor shall fail to do so within ten (10) days
after written request by Beneficiary, (b) upon the issuance of a deed pursuant
to the foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Grantor hereunder; provided, however,
that (1) Beneficiary shall not under any circumstances be obligated to perform
any obligation of Grantor; (2) any sums advanced by Beneficiary in such
performance shall be added to and included in the Indebtedness and shall bear
interest at the highest rate at which interest is then computed on any portion
of the Indebtedness; (3) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and (4)
Beneficiary shall not be liable to Grantor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 9.3.
 
Section 9.4 Successors and Assigns
 
.  This Deed of Trust shall be binding upon and inure to the benefit of
Beneficiary, the other Secured Parties, Trustee and Grantor and their respective
successors and assigns.  Grantor shall not, without the prior written consent of
Beneficiary, assign any rights, duties or obligations hereunder.
 
Section 9.5 No Waiver
 
.  Any failure by Beneficiary, the other Secured Parties or Trustee to insist
upon strict performance of any of the terms, provisions or conditions of the
Loan Documents shall not be deemed to be a waiver of same, and Beneficiary, the
other Secured Parties and Trustee shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.
 
Section 9.6 Credit Agreement
 
.  If any conflict or inconsistency exists between this Deed of Trust and the
Credit Agreement, the Credit Agreement shall govern.
 
Section 9.7 Release or Reconveyance
 
.  Upon payment in full of the Indebtedness and performance in full of the
Obligations or upon a sale or other disposition of the Mortgaged Property
permitted by the Credit Agreement, Beneficiary, at Grantor’s request and
expense, shall release the liens and security interests created by this Deed of
Trust or reconvey the Mortgaged Property to Grantor.
 
Section 9.8 Waiver of Stay, Moratorium and Similar Rights
 
.  Grantor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or plead or in any way take advantage of any stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the Indebtedness or Obligations secured hereby, or any
agreement between Grantor and Beneficiary or any rights or remedies of Trustee,
Beneficiary or any other Secured Party.
 
Section 9.9 Applicable Law
 
.  The provisions of this Deed of Trust regarding the creation, perfection and
enforcement of the liens and security interests herein granted shall be governed
by and construed under the laws of the state in which the Mortgaged Property is
located.  All other provisions of this Deed of Trust shall be governed by the
laws of the State of New York (including, without limitation, Section 5-1401 of
the General Obligations Law of the State of New York).
 
Section 9.10 Headings
 
.  The Article, Section and Subsection titles hereof are inserted for
convenience of reference only and shall in no way alter, modify or define, or be
used in construing, the text of such Articles, Sections or Subsections.
 
Section 9.11 Severability
 
.  If any provision of this Deed of Trust shall be held by any court of
competent jurisdiction to be unlawful, void or unenforceable for any reason,
such provision shall be deemed severable from and shall in no way affect the
enforceability and validity of the remaining provisions of this Deed of Trust.
 
Section 9.12 Entire Agreement
 
.  This Deed of Trust and the other Loan Documents embody the entire agreement
and understanding between Beneficiary and Grantor relating to the subject matter
hereof and thereof and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Loan Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.
 
Section 9.13 Beneficiary as Agent; Successor Agents
 
.
 
(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this Deed of
Trust.  Grantor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.
 
(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents.  Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust.  Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust.  Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Mortgaged Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust.  After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
Agent hereunder.
 
ARTICLE 10
 
LOCAL LAW PROVISIONS
 
[To be provided by local counsel]
 
[The remainder of this page has been intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
 
GRANTOR:
 
PGT INDUSTRIES, INC.,
 
a Florida corporation
 


 
 
By:
_____________________________

 
 
Name:

 
 
Title:

 


 
STATE OF NEW YORK                                           )
 
) SS.:
 
COUNTY OF __________                                                      )
 


 
ON THE ____ DAY OF JUNE IN THE YEAR 2011 BEFORE ME, THE UNDERSIGNED PERSONALLY
APPEARED _______________, PERSONALLY KNOWN TO ME OR PROVED TO ME ON THE BASIS OF
SATISFACTORY EVIDENCE TO BE THE INDIVIDUAL(S) WHOSE NAME(S) IS (ARE) SUBSCRIBED
TO THE WITHIN INSTRUMENT AND ACKNOWLEDGED TO ME THAT HE/SHE/THEY EXECUTED THE
SAME IN HIS/HER/THEIR CAPACITY(IES), AND THAT BY HIS/HER/THEIR SIGNATURE(S) ON
THE INSTRUMENT, THE INDIVIDUAL(S), OR THE PERSON UPON BEHALF OF WHICH THE
INDIVIDUAL(S) ACTED, EXECUTED THE INSTRUMENT.
 


__________________________________________________
(SIGNATURE AND OFFICE OF INDIVIDUAL TAKING ACKNOWLEDGEMENT)
 

S-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 


 


 
 

--------------------------------------------------------------------------------

 
Execution Version
guaranty and security agreement
pgt industries, inc.





 


 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of June 23, 2011
 
among
 
PGT INDUSTRIES, INC.
 
and
 
Each Other Grantor
 
From Time to Time Party Hereto
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Agent


 



GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES, INC.
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
Page


 
ARTICLE I DEFINED TERMS 
 
 
Section 1.1
Definitions. 
 

 
Section 1.2
Certain Other Terms. 
 

 
ARTICLE II GUARANTY 
 
 
Section 2.1
Guaranty 
 

 
Section 2.2
Limitation of Guaranty 
 

 
Section 2.3
Contribution 
 

 
Section 2.4
Authorization; Other Agreements 
 

 
Section 2.5
Guaranty Absolute and Unconditional 
 

 
Section 2.6
Waivers 
 

 
Section 2.7
Reliance 
 

 
ARTICLE III GRANT OF SECURITY INTEREST 
 
 
Section 3.1
Collateral 
 

 
Section 3.2
Grant of Security Interest in Collateral 
 

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES 
 
 
Section 4.1
Title; No Other Liens 
 

 
Section 4.2
Perfection and Priority 
 

 
Section 4.3
Jurisdiction of Organization; Chief Executive Office 
 

 
Section 4.4
Locations of Inventory, Equipment and Books and Records 
 

 
Section 4.5
Pledged Collateral 
 

 
Section 4.6
Instruments and Tangible Chattel Paper Formerly Accounts 
 

 
Section 4.7
Intellectual Property 
 

 
Section 4.8
Commercial Tort Claim 
 

 
Section 4.9
Specific Collateral 
 

 
Section 4.10
Enforcement 
 

 
Section 4.11
Representations and Warranties of the Credit Agreement 
 

 
ARTICLE V COVENANTS 
 
 
Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents 
 

 
Section 5.2
Changes in Locations, Name, Etc 
 

 
Section 5.3
Pledged Collateral 
 

 
Section 5.4
Accounts 
 

 
Section 5.5
[Intentionally Omitted.] 
 

 
Section 5.6
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper 
 

 
Section 5.7
Intellectual Property 
 

 
Section 5.8
Notices 
 

 
Section 5.9
Notice of Commercial Tort Claims 
 

 
Section 5.10
Controlled Securities Account 
 

 
ARTICLE VI REMEDIAL PROVISIONS 
 
 
Section 6.1
Code and Other Remedies 
 

 
Section 6.2
Accounts and Payments in Respect of General Intangibles 
 

 
Section 6.3
Pledged Collateral 
 

 
Section 6.4
Proceeds to be Turned over to and Held by Agent 
 

 
Section 6.5
Sale of Pledged Collateral 
 

 
Section 6.6
Deficiency 
 

 
ARTICLE VII THE AGENT 
 
 
Section 7.1
Agent’s Appointment as Attorney-in-Fact 
 

 
Section 7.2
Authorization to File Financing Statements 
 

 
Section 7.3
Authority of Agent 
 

 
Section 7.4
Duty; Obligations and Liabilities 
 

 
ARTICLE VIII MISCELLANEOUS 
 
 
Section 8.1
Reinstatement 
 

 
Section 8.2
Release of Collateral 
 

 
Section 8.3
Independent Obligations 
 

 
Section 8.4
No Waiver by Course of Conduct 
 

 
Section 8.5
Amendments in Writing 
 

 
Section 8.6
Additional Grantors; Additional Pledged Collateral 
 

 
Section 8.7
Notices 
 

 
Section 8.8
Successors and Assigns 
 

 
Section 8.9
Counterparts 
 

 
Section 8.10
Severability 
 

 
Section 8.11
Governing Law 
 

 
Section 8.12
Waiver of Jury Trial 
 

 
COPYRIGHT REGISTRATIONS 
 


 



 
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
ANNEXES AND SCHEDULES
 
Annex 1                      Form of Pledge Amendment
Annex 2                      Form of Joinder Agreement
Annex 3                      Form of Intellectual Property Security Agreement
Annex 4                      Form of Global Intercompany Note
 
Schedule 1                      Commercial Tort Claims
Schedule 2                      Filings
Schedule 3                      Jurisdiction of Organization; Chief Executive
Office
Schedule 4                      Location of Inventory and Equipment
Schedule 5                      Pledged Collateral
Schedule 6                      Intellectual Property

 
guaranty and security agreement

 
pgt industries, inc.

 
 

101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
GUARANTY AND SECURITY AGREEMENT, dated as of June 23, 2011, by PGT Industries,
Inc. (the “Borrower”) and each of the other entities listed on the signature
pages hereof or that becomes a party hereto pursuant to Section 8.6 (together
with the Borrower, the “Grantors”), in favor of General Electric Capital
Corporation (“GE Capital”), as collateral agent (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent” or “Agent”) for the
Lenders, the L/C Issuers and each other Secured Party (each as defined in the
Credit Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement dated as of June 23, 2011 (as the same
may be modified from time to time, the “Credit Agreement”) among the Borrower,
Holdings, the Lenders, the L/C Issuers from time to time party thereto and GE
Capital, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:
 
ARTICLE I
 


 
DEFINED TERMS
 
Section 1.1 Definitions.
 
(a) Capital terms used herein without definition are used as defined in the
Credit Agreement.
 
(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
 
(c) The following terms shall have the following meanings:
 
“Agent” has the meaning set forth in the preamble.
 
“Agreement” means this Guaranty and Security Agreement.
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.
 
“Credit Agreement” has the meaning set forth in the recitals.
 
“Collateral” has the meaning specified in Section 3.1.
 
“Excluded Assets” means, collectively,
 
(i) Excluded Equity,
 
(ii) (A) any permit or license or any Contractual Obligation entered into by any
Grantor that (x) prohibits or (y) requires the consent of any Person (other than
the Borrower and its Affiliates) which has not been obtained as a condition to,
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or (B) to the extent that any
Requirement of Law applicable to such Grantor prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law,
 
(iii) Property owned by any Grantor that is subject to a purchase money Lien or
a Capital Lease permitted under the Credit Agreement if the Contractual
Obligation pursuant to which such Lien is granted (or the document providing for
such Capital Lease) prohibits or requires the consent of any Person (other than
the Borrower and its Affiliates) which has not been obtained as a condition to
the creation of any other Lien on such property,
 
(iv) any “intent-to-use” Trademark applications for which a statement of use has
not been filed (but only until such statement is filed and accepted by the
United States Patent and Trademark Office),
 
(v) Vehicles and other assets subject to certificates of title law of any state,
 
(vi) letters of credit and letter of credit rights (to the extent not
constituting supporting obligations of Collateral),
 
(vii) commercial tort claims to the extent permitted by clause (C) of the
proviso below;
 
(viii) any asset or property to the extent that the pledge over and grant of
security interest in such asset or property would be prohibited by a Contractual
Obligation or, pursuant to applicable Requirements of Law, result in a material
tax or other liability to the Grantor as reasonably determined by the Borrower
in good faith,
 
(ix) any lease, license, contract or agreement to which a Grantor is a party,
and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by, would create a right of termination under
(other than in favor of the Borrower and its Affiliates), or is in violation of
a term, provision or condition of, such lease, license, contract or agreement
(except to the extent such term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the U.S. Bankruptcy Code) or principles of equity), and
 
(x) margin stock as defined in Regulation U of the Federal Reserve Board;
 
provided, however, that (A) “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets), (B) at such time as any contractual prohibition referred to in
clause (ix) shall no longer be applicable to all or any of the Excluded Assets
referred to in any such clause, such assets or property that are no longer
subject to such contractual prohibition shall no longer be deemed Excluded
Assets, and shall automatically become Collateral or subject to the Lien of this
Agreement, without any further action by the Agent or any other Person and (C)
if at any time a Grantor acquires an interest in a commercial tort claim that,
when aggregated with all interests in commercial tort claims held by the
Grantors, collectively, would cause the aggregate interests of the Grantors in
commercial tort claims constituting Excluded Assets to exceed $2,000,000, until
the remaining interests in commercial tort claims constituting Excluded Assets
satisfy such threshold, such interests in commercial tort claims and any other
interests in commercial tort claims constituting an Excluded Asset shall
automatically become Collateral and subject to the Lien of this Agreement,
without any further action by the Agent or any other Person other than as set
forth in Section 5.9, and shall not be deemed to be an Excluded Asset hereunder;
provided, further, that once an interest in any commercial tort claim is deemed
Collateral hereunder, such interest in the commercial tort claim shall not
become an Excluded Asset at any time thereafter.
 
“Excluded Equity” means (i) any voting stock in excess of 66% of the outstanding
voting stock of any Subsidiary that is not a Domestic Person, which, pursuant to
the terms of the Credit Agreement, is not required to be included as Collateral
for the Obligations or (ii) Stock or Stock Equivalent of any Person that is (x)
an Unrestricted Subsidiary or (y) not a Wholly Owned Subsidiary.  For the
purposes of this definition, “voting stock” means, with respect to any issuer,
the issued and outstanding shares of each class of Stock of such issuer entitled
to vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).
 
“Fraudulent Transfer Laws” has the meaning set for in Section 2.2.
 
“Grantor” has the meaning set forth in the preamble.
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor other than the Borrower.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
“Material Electronic Chattel Paper” means any electronic chattel paper with a
value in excess of $75,000.
 
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
 
“Material Tangible Chattel Paper” means any tangible chattel paper with a value
in excess of $75,000.
 
“Owned Intellectual Property” has meaning set forth in Section 4.7.
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property constituting the foregoing made on, in
respect of or in exchange for the foregoing from time to time, including all
Stock and Stock Equivalents listed on Schedule 5.  Pledged Certificated Stock
excludes any Excluded Assets and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.10 hereof.
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
 
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, including without limitation the Global Intercompany Note, and any
distribution of property constituting the foregoing made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 5, issued by the obligors named therein.  Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.10 hereof.
 
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.10 hereof.
 
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
 
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated.  Pledged Certificated Stock excludes any Excluded Assets and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.10 hereof.
 
“Secured Obligations” has the meaning set forth in Section 3.2.
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Subsidiary Guarantor” means each Subsidiary of the Borrower that shall be bound
by the terms and conditions of this Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
Section 1.2 Certain Other Terms.
 
(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement.  References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement.  Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor’s Collateral or any relevant part thereof.
 
(b) Other Interpretive Provisions.
 
(i) Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
 
(ii) The Agreement.  The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(iii) Certain Common Terms.  The term “including” is not limiting and means
“including without limitation.”
 
(iv) Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(v) Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
 
(vi) Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
ARTICLE II
 


 
GUARANTY
 
Section 2.1 Guaranty
 
.  To induce the Lenders to make the Loans and the L/C Issuers to Issue Letters
of Credit and each other Secured Party to make credit available to or for the
benefit of one or more Grantors, each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Loan Document, of all the Obligations of the
Borrower whether existing on the date hereof or hereinafter incurred or created
(the “Guaranteed Obligations”).  This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.
 
Section 2.2 Limitation of Guaranty
 
.  Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Guaranty or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.
 
Section 2.3 Contribution
 
.  To the extent that any Subsidiary Guarantor shall be required hereunder to
pay any portion of any Guaranteed Obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Loans and other Obligations and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower and
Holdings) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.
 
Section 2.4 Authorization; Other Agreements
 
.  The Administrative Agent, on behalf of the Secured Parties is hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
 
(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document (in each
case, subject to the applicable rights of the Borrower under Section 11.1 of the
Credit Agreement);
 
(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
 
(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
 
(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower and any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and
 
(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
 
Section 2.5 Guaranty Absolute and Unconditional
 
.  Each Guarantor hereby waives and agrees not to assert any defense whether
arising in connection with or in respect of any of the following or otherwise,
and hereby agrees that its obligations under this Guaranty are irrevocable,
absolute and unconditional and shall not be discharged as a result of or
otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by the Agent):
 
(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;
 
(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;
 
(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;
 
(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;
 
(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or
 
(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries, in each case other than
the payment in full of the Guaranteed Obligations.
 
Section 2.6 Waivers
 
.  Each Guarantor hereby unconditionally and irrevocably waives and agrees not
to assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
other Guarantor.  Until irrevocable payment in full of the Guaranteed
Obligations and termination of all commitments, each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor.  No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.
 
Section 2.7 Reliance
 
.  Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances.  In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.
 
ARTICLE III
 


 
GRANT OF SECURITY INTEREST
 
Section 3.1 Collateral
 
.  For the purposes of this Agreement, all of the following property now owned
or at any time hereafter acquired by a Grantor or in which a Grantor now has or
at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral” but such term shall, in any event,
exclude Excluded Assets.
 
(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment
property, letter of credit rights and any supporting obligations related to any
of the foregoing;
 
(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Agent pursuant to Section 5.9;
 
(c) all books and records pertaining to the other property described in this
Section 3.1;
 
(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;
 
(e) all Intellectual Property;
 
(f) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
 
(g) to the extent not otherwise included, all proceeds of the foregoing.
 
Section 3.2 Grant of Security Interest in Collateral
 
.  Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of such Grantor (the “Secured Obligations”), hereby
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Assets; provided, further, that if and when any property shall
cease to be Excluded Assets, a Lien on and security in such property shall be
deemed granted therein.
 
Notwithstanding anything herein to the contrary, no Grantor will be required to
take any action in contravention of the Security Principles.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the L/C Issuers and the Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Agent, the Lenders, the L/C Issuers and the other Secured Parties.
 
Section 4.1 Title; No Other Liens
 
.  Except for the Lien granted to the Agent pursuant to this Agreement and other
Permitted Liens (except for those Permitted Liens not permitted to exist on any
Collateral) under any Loan Document (including Section 4.2), such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.
 
Section 4.2 Perfection and Priority
 
.  The security interest granted pursuant to this Agreement constitutes a valid
and continuing perfected security interest in favor of the Agent in all
Collateral subject, for the following Collateral, to the occurrence of the
following:  (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 2 or as otherwise required
under Section 7.10 of the Credit Agreement (which, in the case of all filings
and other documents referred to on such schedule, have been delivered to the
Agent in completed and duly authorized form), (ii) with respect to any deposit
account, securities account or commodities account, the execution of Control
Agreements, (iii) in the case of all United States registered and applied for
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable, (iv) in the case
of electronic chattel paper, the completion of all steps necessary to grant
control to the Agent over such electronic chattel paper and (v) the actions set
forth in clauses (i) through (iii) in the sentence below are taken with respect
to such Collateral.  Such security interest shall be prior to all other Liens on
the Collateral except for Permitted Senior Liens upon (i) in the case of all
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property, the delivery thereof to the Agent of such Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to the
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property and (iii) in the case of all other instruments and Material
Tangible Chattel Paper that are not Pledged Certificated Stock, Pledged Debt
Instruments or Pledged Investment Property, the delivery thereof to the Agent of
such instruments and tangible chattel paper.  Except as set forth in this
Section 4.2, all actions by each Grantor necessary to protect and perfect the
Lien granted hereunder on the Collateral have been duly taken to the extent
requested by the Administrative Agent in accordance with the Loan Documents or
required by Section 7.10 of the Credit Agreement.
 
Section 4.3 Jurisdiction of Organization; Chief Executive Office
 
.  Such Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.
 
Section 4.4 Locations of Inventory, Equipment and Books and Records
 
.  On the date hereof, such Grantor’s inventory and equipment (other than
inventory or equipment in transit) with an aggregate value in excess of
$1,000,000 and books and records concerning the Collateral with an aggregate
value in excess of $1,000,000 are kept at the locations listed on Schedule 4.
 
Section 4.5 Pledged Collateral
 
(a) .  (a) The Pledged Stock pledged by such Grantor hereunder (a) as of the
date hereof is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 5, (b) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (c) constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms.
 
(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property, in each case existing
on such date, consisting of instruments and certificates has been delivered to
the Agent in accordance with Section 5.3(a).
 
(c) Upon the occurrence and during the continuance of an Event of Default, the
Agent shall be entitled to exercise all of the rights of the Grantor granting
the security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.
 
Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts
 
.  No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Agent, properly endorsed for transfer, to the extent delivery
is required by Section 5.6(a).  All Indebtedness owed by any Group Member to any
other Group Member is and will continue to be evidenced by the Global
Intercompany Note pledged as part of the Collateral hereunder.
 
Section 4.7 Intellectual Property
 
(a) .  (a) Schedule 6 sets forth a true and complete list of all Intellectual
Property registrations and applications owned by each Grantor (the “Owned
Intellectual Property”).
 
(b) Except as would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, all Owned Intellectual Property is
in full force and effect, subsisting, unexpired and, to such Grantor’s
knowledge, valid and enforceable.
 
(c) No breach or default of any material IP License shall be caused by any of
the following, and none of the following shall limit or impair the ownership,
use, validity or enforceability of, or any rights of such Grantor in, any
Material Intellectual Property:  (x) the consummation of the transactions
contemplated by any Loan Document or (y) any holding, decision, judgment or
order rendered by any Governmental Authority.  Grantor is not in material breach
or default of any IP License, the breach or default of which could have a
Material Adverse Effect.
 
(d) There are no pending or, to the knowledge of such Grantor, threatened
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes challenging the ownership, use, validity, enforceability of, or such
Grantor’s rights in, any material Intellectual Property of such Grantor.
 
(e) To such Grantor’s knowledge, no Person has been or is infringing,
misappropriating, diluting, violating or otherwise impairing any Intellectual
Property of such Grantor.
 
Section 4.8 Commercial Tort Claim
.  The only commercial tort claims of any Grantor that such Grantor knows or
should know about existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.
 
Section 4.9 Specific Collateral
 
.  None of the Collateral is or is proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.
 
Section 4.10 Enforcement
 
.  No permit, notice to or filing with any Governmental Authority or any other
Person or any consent from any Person is required for the exercise by the Agent
of its rights (including voting rights) provided for in this Agreement or the
enforcement of remedies in respect of the Collateral pursuant to this Agreement,
including the transfer of any Collateral, except as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of securities generally or any approvals that
may be required to be obtained from any bailees or landlords to collect the
Collateral.
 
Section 4.11 Representations and Warranties of the Credit Agreement
 
.  The representations and warranties as to such Grantor and its Restricted
Subsidiaries made in Article III (Representations and Warranties) of the Credit
Agreement are true and correct (a) if such date is the Closing Date, on and as
of such date and (b) otherwise, in all material respects (but in all respects if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of such date or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date,
as required by Section 3.2 of the Credit Agreement.
 
ARTICLE V
 


 
COVENANTS
 
Each Grantor agrees with the Agent to the following, as long as any Obligation
or Commitment remains outstanding (other than in respect of Obligations related
to Specified Cash Management Agreements (excluding any obligations in respect of
a Specified Cash Management Agreement relating to purchasing cards, unless such
obligations shall have been cash collateralized in an amount equal to 105% of
the aggregate credit limit established by the Bank Product Provider in
connection with such purchasing cards), contingent obligations, indemnities and
costs and expenses related thereto not then payable or in existence as of the
maturity date of the Loans or any L/C Obligations that have been cash
collateralized or have otherwise been backstopped including by a back-up letter
of credit):
 
Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents
 
(a) .  (a) Generally.  Such Grantor shall (i) not use or permit any Collateral
to be used unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law if it could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, or any policy of
insurance covering the Collateral and (ii) not enter into any Contractual
Obligation or undertaking restricting the right or ability of such Grantor or
the Agent to sell, assign, convey or transfer any Collateral if such restriction
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.
 
(c) Such Grantor shall furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail and in form and substance reasonably satisfactory to
the Agent.
 
(d) Subject to the Security Principles, at any time and from time to time, upon
the written request of the Agent, such Grantor shall, for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, (i) promptly and duly execute and deliver, and have
recorded, such further documents, including an authorization to file (or, as
applicable, the filing) of any financing statement or amendment under the UCC
(or other filings under similar Requirements of Law) in effect in any
jurisdiction with respect to the security interest created hereby and (ii) take
such further action as the Agent may reasonably request, including (A) including
using its best efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Agent of any Contractual Obligation,
including any IP License, held by such Grantor (it being agreed that no Grantor
shall be required to pay consideration to obtain any of the foregoing in order
to satisfy the requirement of using best efforts) and to enforce the security
interests granted hereunder and (B) executing and delivering any Control
Agreements with respect to deposit accounts and securities accounts (other than
Excluded Accounts).
 
(e) Each Grantor shall cause all intercompany Indebtedness owed by any Group
Member to any other Group Member to be evidenced by a duly executed Global
Intercompany Note in the form attached hereto as Annex 4, which shall constitute
Collateral hereunder and be delivered in pledge to the Agent.
 
(f) To ensure that a Lien and security interest is granted pursuant hereto on
any of the Excluded Assets set forth in clause (ii) or (ix) of the definition of
“Excluded Assets”, such Grantor shall use its best efforts to obtain any
required consents from any Person other than the Borrower and its Affiliates
with respect to any matter that requires such consent as a condition to the
creation by such Grantor of a Lien on any right, title or interest in such
Excluded Asset (it being agreed that no Grantor shall be required to pay
consideration to obtain any of the foregoing in order to satisfy the requirement
of using best efforts).
 
Section 5.2 Changes in Locations, Name, Etc
 
.  Except upon 10 Business Days (or such lesser notice period agreed to by the
Agent) prior written notice to the Agent and delivery to the Agent of (a) all
documents reasonably requested by the Agent to maintain the validity, perfection
and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional locations
at which inventory or equipment shall be kept, such Grantor shall not do any of
the following:
 
(i) permit any inventory or equipment with an aggregate value in excess of
$1,000,000 to be kept at a location other than those listed on Schedule 4,
except for inventory or equipment in transit;
 
(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 4.3; or
 
(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.
 
Section 5.3 Pledged Collateral
 
(a) .  (a) Delivery of Pledged Collateral.  Such Grantor shall (i) deliver to
the Agent, in suitable form for transfer and in form and substance satisfactory
to the Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments (and, if not issued by a Loan Party, constituting Material Third
Party Notes) and (C) all certificates and instruments evidencing Pledged
Investment Property and (ii) maintain all other Pledged Investment Property in a
Controlled Securities Account except as permitted to be maintained in an
Excluded Account by Section 7.11(a) of the Credit Agreement.
 
(b) Event of Default.  During the continuance of an Event of Default, the Agent
shall have the right, at any time in its discretion and without notice to the
Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.
 
(c) Cash Distributions with respect to Pledged Collateral.  Except as provided
in Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.
 
(d) Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral (except
pursuant to a transaction permitted in the Credit Agreement) or be inconsistent
with or result in any violation of any provision of any Loan Document.
 
Section 5.4 Accounts
.
 
 
(a) Such Grantor shall not, other than in the ordinary course of business, (i)
grant any extension of the time of payment of any account, (ii) compromise or
settle any account for less than the full amount thereof, (iii) release, wholly
or partially, any Person liable for the payment of any account, (iv) allow any
credit or discount on any account or (v) amend, supplement or modify any account
in any manner that could adversely affect the value thereof.
 
(b) So long as an Event of Default is continuing, the Agent shall have the right
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Agent may reasonably require in connection
therewith.  At any time and from time to time, upon the Agent’s reasonable
request, such Grantor shall cause independent public accountants or others
satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts.
 
Section 5.5 [Intentionally Omitted.]
 
Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper
 
(a) .  (a) If any amount in excess of $75,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or Material Tangible Chattel Paper other than such instrument
delivered in accordance with Section 5.3(a) and in the possession of the Agent,
such Grantor shall mark all such instruments and tangible chattel paper with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of General Electric Capital Corporation, as
Agent” and, at the request of the Agent, shall immediately deliver such
instrument or tangible chattel paper to the Agent, duly indorsed in a manner
satisfactory to the Agent.
 
(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Agent in connection with granting Permitted Liens specified in 8.2(g).
 
(c) [Intentionally Omitted].
 
(d) If any amount in excess of $75,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by Material
Electronic Chattel Paper, such Grantor shall take all steps necessary to grant
the Agent control of all such electronic chattel paper for the purposes of
Section 9-105 of the UCC (or any similar section under any equivalent UCC) and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.
 
Section 5.7 Intellectual Property
 
(a) .  (a) Concurrently with the deliveries set forth in Section 6.1 of the
Credit Agreement, such Grantor shall, to the extent applicable, provide the
Agent notification of any amendment to Schedule 6 and provide the short-form
intellectual property agreements and assignments as described in this
Section 5.7 and other documents that the Agent reasonably requests with respect
thereto.
 
(b) Such Grantor shall (i) (1) continue to use each Trademark included in the
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are maintained on the date hereof, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (w) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, or impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property owned by such Grantor may become forfeited,
misused, unenforceable, abandoned or dedicated to the public, (y) any portion of
the Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.
 
(c) Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.
 
(d) Such Grantor shall notify the Agent immediately if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office other
than office actions issued in the ordinary course of prosecution).  Such Grantor
shall take all actions that are necessary or reasonably requested by the Agent
to maintain and pursue each application (and to obtain the relevant registration
or recordation) and to maintain each registration and recordation included in
the Material Intellectual Property.  .
 
(e) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.
 
(f) Such Grantor shall execute and deliver to the Agent in form and substance
reasonably acceptable to the Agent and suitable for filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all United States registered or applied for
Copyrights, Trademarks, Patents and IP Licenses of such Grantor under which a
Grantor is an exclusive licensee.
 
Section 5.8 Notices
 
.  To the extent required by the Credit Agreement, such Grantor shall promptly
notify the Agent in writing of its acquisition of any interest hereafter in
property that is of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.
 
Section 5.9 Notice of Commercial Tort Claims
.  Such Grantor agrees that, if it shall acquire any interest in any commercial
tort claim or commercial tort claims (whether from another Person or because
such commercial tort claim or commercial tort claims shall have come into
existence) and such interest in such commercial tort claim or commercial tort
claims is not an Excluded Asset, (i) such Grantor shall, immediately upon such
acquisition, deliver to the Agent, in each case in form and substance
satisfactory to the Agent, a notice of the existence and nature of such
commercial tort claim or commercial tort claims and a supplement to Schedule 1
containing a specific description of such commercial tort claim or commercial
tort claims, (ii) Section 3.1 shall apply to such commercial tort claim or
commercial tort claims and (iii) such Grantor shall execute and deliver to the
Agent, in each case in form and substance satisfactory to the Agent, any
document, and take all other action, deemed by the Agent to be reasonably
necessary or appropriate for the Agent to obtain, on behalf of the Lenders, a
perfected security interest having at least the priority set forth in Section
4.2 in all such commercial tort claims.  Any supplement to Schedule 1 delivered
pursuant to this Section 5.9 shall, after the receipt thereof by the Agent,
become part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.
 
Section 5.10 Controlled Securities Account
 
.  Each Grantor shall deposit all of its Cash Equivalents in securities accounts
that are Controlled Securities Accounts except for Cash Equivalents in any
Excluded Account to the extent permitted to be in such Excluded Account.
 
ARTICLE VI
 


 
REMEDIAL PROVISIONS
 
Section 6.1 Code and Other Remedies
 
(a) .  (a) UCC Remedies and Other Remedies.  During the continuance of an Event
of Default, the Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.  Each
Controlled Deposit Account and Controlled Securities Account shall require,
during the continuation of a Cash Dominion Event, the automatic clearing house
or wire transfer, on each Business Day, of all available cash receipts to a
concentration account to be titled in the name of the Borrower, but under the
sole dominion, control and security of the Agent.
 
(b) Disposition of Collateral.  Without limiting the generality of the
foregoing, the Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on the Agent’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and (iii)
sell, assign, convey, transfer, grant option or options to purchase and deliver
any Collateral (enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  The Agent shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other applicable Requirements of Law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of any Grantor, which right
or equity is hereby waived and released.
 
(c) Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Agent’s request, it shall
assemble the Collateral and make it available to the Agent at places that the
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, the Agent also has the right to require
that each Grantor store and keep any Collateral pending further action by the
Agent and, while any such Collateral is so stored or kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the Agent
is able to sell, assign, convey or transfer any Collateral, the Agent shall have
the right to hold or use such Collateral to the extent that it deems appropriate
for the purpose of preserving the Collateral or its value or for any other
purpose deemed appropriate by the Agent and (iv) the Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the Agent.
 
(d) Application of Proceeds.  The Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section 6.1, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of the Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Credit Agreement, and
only after such application and after the payment by the Agent of any other
amount required by any Requirement of Law, need the Agent account for the
surplus, if any, to any Grantor.
 
(e) Direct Obligation.  Neither the Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of the Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any Lender, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety, now or hereafter existing, arising out of
the exercise by them of any rights hereunder.  If any notice of a proposed sale
or other disposition of any Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
 
(f) Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on the Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Agent to do any of the following:
 
(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;
 
(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
 
(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
 
(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Agent,
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
 
(vi) dispose of assets in wholesale rather than retail markets;
 
(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
(viii) purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of any Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 6.1.
 
(g) Grant of Intellectual Property License.  For the purpose of enabling the
Agent to exercise rights and remedies under this Section 6.1 (including in order
to take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.
 
Section 6.2 Accounts and Payments in Respect of General Intangibles
 
(a) .  (a) In addition to, and not in substitution for, any similar requirement
in the Credit Agreement, if required by the Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Agent, in a Cash
Collateral Account, subject to withdrawal by the Agent as provided in
Section 6.4.  Until so turned over, such payment shall be held by such Grantor
in trust for the Agent, segregated from other funds of such Grantor.  Each such
deposit of proceeds of accounts and payments in respect of general intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
 
(b) At any time during the continuance of an Event of Default:
 
(i) each Grantor shall, upon the Agent’s request, deliver to the Agent all
original and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to the Agent and that payments in
respect thereof shall be made directly to the Agent;
 
(ii) the Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to the Agent’s satisfaction the existence, amount and terms of any account
or amounts due under any general intangible.  In addition, the Agent may at any
time enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and
 
(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Agent to ensure any
Internet Domain Name is registered.
 
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
 
Section 6.3 Pledged Collateral
 
(a) .  (a) Voting Rights.  During the continuance of an Event of Default, upon
notice by the Agent to the relevant Grantor or Grantors, the Agent or its
nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine), all without liability except to account
for property actually received by it; provided, however, that the Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
 
(b) Proxies.  In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to the Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
 
(c) Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to the
Agent.
 
Section 6.4 Proceeds to be Turned over to and Held by Agent
 
.  Unless otherwise expressly provided in the Credit Agreement or this
Agreement, during the continuation of an Event of Default, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for the Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to the Agent in the exact form received (with any
necessary endorsement).  All such proceeds of Collateral and any other proceeds
of any Collateral received by the Agent in cash or Cash Equivalents shall be
held by the Agent in a Cash Collateral Account.  All proceeds being held by the
Agent in a Cash Collateral Account (or by such Grantor in trust for the Agent)
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in the Credit
Agreement.
 
Section 6.5 Sale of Pledged Collateral
 
(a) .  (a)  Each Grantor recognizes that the Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Agent shall
be under no obligation to delay a sale of any Pledged Collateral for the period
of time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.
 
(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to  Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law.  Each Grantor
further agrees that a breach of any covenant contained in this Section 6.5 will
cause irreparable injury to the Agent and other Secured Parties, that the Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.
 
Section 6.6 Deficiency
 
.  Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the Agent
or any other Secured Party to collect such deficiency.
 
ARTICLE VII
 


 
THE AGENT
 
Section 7.1 Agent’s Appointment as Attorney-in-Fact
 
(a) .  (a) Each Grantor hereby irrevocably constitutes and appoints the Agent
and any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:
 
(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any such moneys due under
any account or general intangible or with respect to any other Collateral
whenever payable;
 
(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Agent may
request to evidence, effect, publicize or record the Agent’s security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
 
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);
 
(iv) execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or
 
(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Agent or
as the Agent shall direct, (B) ask or demand for, and collect and receive
payment of and receipt for, any moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral, (C) sign
and indorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipt, draft against debtors, assignment, verification, notice and
other document in connection with any Collateral, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral and to enforce any other right in respect
of any Collateral, (E) defend any actions, suits, proceedings, audits, claims,
demands, orders or disputes brought against such Grantor with respect to any
Collateral, (F) settle, compromise or adjust any such actions, suits,
proceedings, audits, claims, demands, orders or disputes and, in connection
therewith, give such discharges or releases as the Agent may deem appropriate,
(G) assign any Intellectual Property owned by the Grantors or any IP Licenses of
the Grantors throughout the world on such terms and conditions and in such
manner as the Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though the Agent were the absolute owner
thereof for all purposes and do, at the Agent’s option, at any time or from time
to time, all acts and things that the Agent deems necessary to protect, preserve
or realize upon any Collateral and the Secured Parties’ security interests
therein and to effect the intent of the Loan Documents, all as fully and
effectively as such Grantor might do.
 
(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.
 
(b) The expenses of the Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in Section 2.9 of the Credit Agreement, from the date of payment by the Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Agent on demand.
 
(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
Section 7.2 Authorization to File Financing Statements
 
.  Each Grantor authorizes the Agent and its Related Persons, at any time and
from time to time, to file or record financing statements, amendments thereto,
and other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as the Agent reasonably determines
appropriate to perfect the security interests of the Agent under this Agreement,
and such financing statements and amendments may described the Collateral
covered thereby as “all assets of the debtor”.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.  Such Grantor also hereby ratifies its authorization for the Agent
to have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.
 
Section 7.3 Authority of Agent
 
.  Each Grantor acknowledges that the rights and responsibilities of the Agent
under this Agreement with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Agent and
the Grantors, the Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.
 
Section 7.4 Duty; Obligations and Liabilities
 
(a) .  (a) Duty of Agent.  The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Agent deals with similar property
for its own account.  The powers conferred on the Agent hereunder are solely to
protect the Agent’s interest in the Collateral and shall not impose any duty
upon the Agent to exercise any such powers.  The Agent shall be accountable only
for amounts that it receives as a result of the exercise of such powers, and
neither it nor any of its Related Persons shall be responsible to any Grantor
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction.  In addition, the Agent shall not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehousemen, carrier, forwarding agency,
consignee or other bailee if such Person has been selected by the Agent in good
faith.
 
(b) Obligations and Liabilities with respect to Collateral.  No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on the Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers.  The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.
 
ARTICLE VIII
 


 
MISCELLANEOUS
 
Section 8.1 Reinstatement
 
.  Each Grantor agrees that, if any payment made by any Credit Party or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Credit Party, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made.  If, prior to any of the foregoing, (a) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing or (b) any provision of the
Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.
 
Section 8.2 Release of Collateral
 
(a) .  (a) At the time provided in Section 10.10(b) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all Obligations (other than those expressly stated to survive such termination)
of the Agent and each Grantor hereunder shall terminate automatically, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors.  Each Grantor is
hereby authorized to file UCC amendments and terminate any Control Agreements
and short-form intellectual property agreements at such time evidencing the
termination of the Liens so released.  At the request of any Grantor following
any such termination, the Agent shall deliver to such Grantor any Collateral of
such Grantor held by the Agent hereunder and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
 
(b) If the Agent shall be directed or permitted pursuant to Section 10.10(b) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby automatically to the extent
provided under, and subject to the terms and conditions set forth in, such
section.  In connection therewith, the Agent, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
 
(c) At the time provided in Section 10.10(b) of the Credit Agreement and at the
request of the Borrower, a Grantor shall be released from its obligations
hereunder automatically in the event that all the Stock and Stock Equivalents of
such Grantor shall be sold to any Person that is not a Guarantor in a
transaction permitted by the Loan Documents.
 
(d) At the time provided in Section 10.10(a) of the Credit Agreement, a
Guarantor shall be released from its obligations hereunder automatically.
 
Section 8.3 Independent Obligations
 
.  The obligations of each Grantor hereunder are independent of and separate
from the Secured Obligations and the Guaranteed Obligations.  If any Secured
Obligation or Guaranteed Obligation is not paid when due, or upon any Event of
Default, the Agent may, at its sole election, proceed directly and at once,
without notice, against any Grantor and any Collateral to collect and recover
the full amount of any Secured Obligation or Guaranteed Obligation then due,
without first proceeding against any other Grantor, any other Credit Party or
any other Collateral and without first joining any other Grantor or any other
Credit Party in any proceeding.
 
Section 8.4 No Waiver by Course of Conduct
 
.  No Secured Party shall by any act (except by a written instrument pursuant to
Section 8.6), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.
 
Section 8.5 Amendments in Writing
 
.  None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1 of the
Credit Agreement; provided, however, that annexes to this Agreement may be
supplemented (but no existing provisions may be modified unless modified in
accordance with Section 11.1 of the Credit Agreement and no Collateral may be
released unless released in accordance with the terms hereof) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by the Agent and each Grantor
directly affected thereby.
 
Section 8.6 Additional Grantors; Additional Pledged Collateral
 
(a) .  (a) Joinder Agreements.  If, at the option of the Borrower or as required
pursuant to Section 7.10 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Agent a Joinder Agreement substantially in the
form of Annex 2 and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.
 
(b) Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”).  Such Grantor authorizes the Agent to attach each Pledge
Amendment to this Agreement.
 
Section 8.7 Notices
 
.  All notices, requests and demands to or upon the Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 11.11 of the
Credit Agreement; provided, however, that any such notice, request or demand to
or upon any Grantor shall be addressed to the Borrower’s notice address set
forth in such Section 11.11.
 
Section 8.8 Successors and Assigns
 
.  This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of each Secured Party and their
successors and assigns, provided, however, that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Agent, except pursuant to a transaction or action
permitted under the Loan Documents.
 
Section 8.9 Counterparts
 
.  This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
Section 8.10 Severability
 
.  Any provision of this Agreement being held illegal, invalid or unenforceable
in any jurisdiction shall not affect any part of such provision not held
illegal, invalid or unenforceable, any other provision of this Agreement or any
part of such provision in any other jurisdiction.
 
Section 8.11 Governing Law
 
.  This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 8.12 Waiver of Jury Trial
 
.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREIN OR RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED
PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.12.
 
EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTION 11.14 (a) AND
(b) OF THE CREDIT AGREEMENT.
 
[SIGNATURE PAGES FOLLOW]

 
guaranty and security agreement

 
pgt industries, inc.

 
 

101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 
PGT INDUSTRIES, INC.
 
as Grantor
 


 
By:           _________________________
 
Name:
 
Title:
 
PGT, INC.
 
as grantor
 


 
By:           _________________________
 
Name:
 
Title:
 
ACCEPTED AND AGREED
 
as of the date first above written:
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 


 
By:           
 
Name:
 
Title:

SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR PGT INDUSTRIES’ CREDIT
AGREEMENT
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT1



 
FORM OF PLEDGE AMENDMENT
 
This Pledge Amendment, dated as of June __, 2011, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of June 23, 2011,
by PGT Industries, Inc. (the “Borrower”), the undersigned Grantor and the other
Affiliates of the Borrower from time to time party thereto as Grantors in favor
of General Electric Capital Corporation, as Agent for the Secured Parties
referred to therein (the “Guaranty and Security Agreement”).  Capitalized terms
used herein without definition are used as defined in the Guaranty and Security
Agreement.
 
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.
 


 
PGT, Inc.
 


 
By:           ________________________
 
Name:
 
Title:



To be used for pledge of Additional Pledged Collateral by existing Grantor.
 
A1-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
 
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 

 
Annex 1-A


PLEDGED STOCK
ISSUER
CLASS
CERTIFICATE NO(S).
PAR VALUE
NUMBER OF SHARES, UNITS OR INTERESTS
                                                           

 


PLEDGED DEBT INSTRUMENTS
ISSUER
DESCRIPTION OF DEBT
CERTIFICATE NO(S).
FINAL MATURITY
PRINCIPAL AMOUNT
                                       




A1-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGED AND AGREED
 
as of the date first above written:
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 
By:           
 
Name:
 
Title:

A1-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 


 
ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT
 



 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of June __, 2011, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of June 23, 2011,
by PGT Industries, Inc. (the “Borrower”) and the Affiliates of the Borrower from
time to time party thereto as Grantors in favor of the General Electric Capital
Corporation, as Agent for the Secured Parties referred to therein (the “Guaranty
and Security Agreement”).  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Agent for the benefit of the Secured Parties,
and grants to the Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.  The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement.  By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

A2-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
 
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.
 
[Additional Grantor]
 


 


 
By:  __________________________
 
Name:
 
Title:

A2-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGED AND AGREED
 
as of the date first above written:
 


 
[EACH GRANTOR PLEDGING
 
ADDITIONAL COLLATERAL]
 


 
By:           
 
Name:
 
Title:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 


 
By:           
 
Name:
 
Title:

A2-
GUARANTY AND SECURITY AGREEMENT
PGT INDUSTRIES
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 


 
ANNEX 3
 
TO
 
GUARANTY AND SECURITY AGREEMENT



 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS COPYRIGHT SECURITY AGREEMENT, dated as of June __, 2011, is made by each of
the entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”), in favor of General Electric Capital Corporation
(“GE Capital”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Agent”) for the Lenders and the L/C
Issuers (as defined in the Credit Agreement referred to below) and the other
Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the other Credit
Parties, the Lenders and the L/C Issuers from time to time party thereto and GE
Capital, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement of even date herewith in favor of the Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and
 
WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:
 
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
 
Section 2.                      Grant of Security Interest in Copyright
Collateral.  Each Grantor pledges and grants a continuing security interest in
and lien on, and a right of setoff against, and agrees to assign, transfer and
convey, upon demand made upon the occurrence and during the continuance of an
Event of Default without requiring further action by either party and to be
effective upon such demand, all of the Grantor’s right, title and interest in,
to and under the Copyrights (including, without limitation to those items listed
on Schedule 1 hereto), including without limitation, all renewals thereof (all
of the foregoing are collectively called the “Copyright Collateral”), to the
Agent for the benefit of the Agent and the Secured Parties to secure payment,
performance and observance of the Secured Obligations.
 
Section 3.                      Guaranty and Security Agreement.  The security
interest granted pursuant to this Copyright Security Agreement is granted in
conjunction with the security interest granted to the Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of the Agent with respect to the security interest
in the Copyright Collateral made and granted hereby are more fully set forth in
the Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event of
a conflict between this Copyright Security Agreement and the Guaranty and
Security Agreement, the Guaranty and Security Agreement shall control.
 
Section 4.                      Counterparts.  This Copyright Security Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
 
Section 5.                      Governing Law.  This Copyright Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
 
[SIGNATURE PAGES FOLLOW]

A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
Very truly yours,
 


 
PGT INDUSTRIES, INC.
 
as Grantor
 


 
By:  ______________________
 
Name:
 
Title:
 
ACCEPTED AND AGREED
 
as of the date first above written:
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 


 
By:           ______________________                                                      
 
Name:
 
Title:
 


 



SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
TO
 
COPYRIGHT SECURITY AGREEMENT
 


 


Copyright Registrations
 
 
 
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS PATENT SECURITY AGREEMENT, dated as of June __, 2011, is made by each of
the entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”), in favor of General Electric Capital Corporation
(“GE Capital”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Agent”) for the Lenders and the L/C
Issuers (as defined in the Credit Agreement referred to below) and the other
Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the other Credit
Parties, the Lenders and the L/C Issuers from time to time party thereto and GE
Capital, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement of even date herewith in favor of the Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and
 
WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this Patent
Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:
 
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
 
Section 2.                      Grant of Security Interest in Patent
Collateral.  Each Grantor pledges and grants a continuing security interest in
and lien on, and a right of setoff against, and agrees to assign, transfer and
convey, upon demand made upon the occurrence and during the continuance of an
Event of Default without requiring further action by either party and to be
effective upon such demand, all of the Grantor’s right, title and interest in,
to and under the Patents (including, without limitation to those items listed on
Schedule 1 hereto), including without limitation, all renewals thereof (all of
the foregoing are collectively called the “Patent Collateral”), to the Agent for
the benefit of the Agent and the Secured Parties to secure payment, performance
and observance of the Secured Obligations.
 
Section 3.                      Guaranty and Security Agreement.  The security
interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interest granted to the Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of the Agent with respect to the security interest
in the Patent Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event of
a conflict between this Patent Security Agreement and the Guaranty and Security
Agreement, the Guaranty and Security Agreement shall control.
 
Section 4.                      Counterparts.  This Patent Security Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
 
Section 5.                      Governing Law.  This Patent Security Agreement
and the rights and obligations of the parties hereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
 
[SIGNATURE PAGES FOLLOW]

A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
Very truly yours,
 


 
PGT INDUSTRIES, INC.
 
as Grantor
 


 
By:  ______________________
 
Name:
 
Title:
 
ACCEPTED AND AGREED
 
as of the date first above written:
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 


 
By:           ______________________                                                      
 
Name:
 
Title:
 


 


 



SIGNATURE PAGE TO PATENT SECURITY AGREEMENT
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 




ACKNOWLEDGEMENT OF GRANTOR FOR  PATENT SECURITY AGREEMENT
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
TO
 
PATENT SECURITY AGREEMENT
 


 
Patent Registrations
 


 
 
Registered Owner
Patent
Registration /
Application
Number
     

 





A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS TRADEMARK SECURITY AGREEMENT, dated as of June __, 2011, is made by each of
the entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”), in favor of General Electric Capital Corporation
(“GE Capital”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Agent”) for the Lenders and the L/C
Issuers (as defined in the Credit Agreement referred to below) and the other
Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, dated as of June 23, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the other Credit
Parties, the Lenders and the L/C Issuers from time to time party thereto and GE
Capital, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement of even date herewith in favor of the Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and
 
WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:
 
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
 
Section 2.                      Grant of Security Interest in Trademark
Collateral.  Each Grantor, pledges and grants a continuing security interest in
and lien on, and a right of setoff against, and agrees to assign, transfer and
convey, upon demand made upon the occurrence and during the continuance of an
Event of Default without requiring further action by either party and to be
effective upon such demand, all of the Grantor’s right, title and interest in,
to and under the Trademarks (including, without limitation to those items listed
on Schedule 1 hereto), including without limitation, all renewals thereof, and
all associated goodwill (all of the foregoing are collectively called the
“Trademark Collateral”), to the Agent for the benefit of the Agent and the
Secured Parties to secure payment, performance and observance of the Secured
Obligations.
 
Section 3.                      Guaranty and Security Agreement.  The security
interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interest granted to the Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of the Agent with respect to the security interest
in the Trademark Collateral made and granted hereby are more fully set forth in
the Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein . In the event of
a conflict between this Trademark Security Agreement and the Guaranty and
Security Agreement, the Guaranty and Security Agreement shall control.
 
Section 4.                      Counterparts.  This Trademark Security Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
 
Section 5.                      Governing Law.  This Trademark Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
 
[SIGNATURE PAGES FOLLOW]

A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
Very truly yours,
 


 
PGT INDUSTRIES, INC.
 
as Grantor
 


 
By:  ______________________
 
Name:
 
Title:
 
ACCEPTED AND AGREED
 
as of the date first above written:
 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent
 


 
By:           ______________________                                                      
 
Name:
 
Title:

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 

 



ACKNOWLEDGEMENT OF GRANTOR FOR TRADEMARK SECURITY AGREEMENT
A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
TO
 
TRADEMARK SECURITY AGREEMENT
 


 
Trademark Registrations
 


 



A3-
101101325.7 32207-00145 15841
 
 

--------------------------------------------------------------------------------

 



